Exhibit 10.1

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

 

dated as of October 19, 2017,

 

 

among

 

TESSCO TECHNOLOGIES INCORPORATED,

as Parent,

 

TESSCO INCORPORATED, GW SERVICE SOLUTIONS, INC.,

TESSCO SERVICE SOLUTIONS, INC., and

TCPM, INC.

as Borrowers,

 

 

THE LENDERS FROM TIME TO TIME PARTY HERETO,

 

 

and

 

 

SUNTRUST BANK

as Administrative Agent

 

 

 

 

 

 

 

 

 

SUNTRUST ROBINSON HUMPHREY, INC.

as Sole Lead Arranger and Sole Book Manager

 

 

 





--------------------------------------------------------------------------------

 



TABLE OF CONTENTS

 

 

 

Page

 

 

 

Article I DEFINITIONS; CONSTRUCTION


1

Section 1.1

Definitions


1

Section 1.2

[Reserved


39

Section 1.3

Accounting Terms and Determination


39

Section 1.4

Terms Generally


40

 

 

Article II AMOUNT AND TERMS OF THE COMMITMENTS


40

Section 2.1

General Description of Facilities


40

Section 2.2

Revolving Loans


41

Section 2.3

Procedure for Revolving Borrowings


41

Section 2.4

Swingline Commitment


41

Section 2.5

Overadvances; Optional Overadvances


43

Section 2.6

Agent Advances


44

Section 2.7

Reserved


45

Section 2.8

Funding of Borrowings


45

Section 2.9

[Reserved


46

Section 2.10

Optional Reduction and Termination of Commitments


46

Section 2.11

Repayment of Loans


46

Section 2.12

Evidence of Indebtedness


47

Section 2.13

Optional Prepayments


47

Section 2.14

Mandatory Prepayments


48

Section 2.15

Interest on Loans


49

Section 2.16

Fees


49

Section 2.17

Computation of Interest and Fees


51

Section 2.18

Inability to Determine Interest Rates


51

Section 2.19

Illegality


51

Section 2.20

Increased Costs


51

Section 2.21

[Reserved


53

Section 2.22

Taxes


53

Section 2.23

Payments Generally; Pro Rata Treatment; Sharing of Set-offs


57

Section 2.24

Letters of Credit


59

Section 2.25

Increase of Commitments; Additional Lenders


64

Section 2.26

Mitigation of Obligations


67

Section 2.27

Replacement of Lenders


67

Section 2.28

Defaulting Lenders


68

Section 2.29

Acknowledgement and Consent to Bail-in of EEA Financial Institutions


71

Section 2.30

Multiple Borrower Provisions


72

 

 

 

Article III CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT


74

Section 3.1

Conditions to Effectiveness


74

Section 3.2

Conditions to Each Credit Event


76

Section 3.3

Delivery of Documents


77

 

 

 

Article IV REPRESENTATIONS AND WARRANTIES


77

Section 4.1

Existence; Power


77

Section 4.2

Organizational Power; Authorization


77

Section 4.3

Governmental Approvals; No Conflicts


78

 





i

--------------------------------------------------------------------------------

 



 

Section 4.4

Financial Statements


78

Section 4.5

Litigation and Environmental Matters


78

Section 4.6

Compliance with Laws and Agreements


79

Section 4.7

Investment Company Act


79

Section 4.8

Taxes


79

Section 4.9

Margin Regulations


79

Section 4.10

ERISA


79

Section 4.11

Ownership of Property; Insurance


80

Section 4.12

Disclosure


81

Section 4.13

Labor Relations


81

Section 4.14

Subsidiaries


81

Section 4.15

Solvency


81

Section 4.16

Deposit Accounts


81

Section 4.17

Collateral Documents


82

Section 4.18

[Reserved


82

Section 4.19

Material Agreements


82

Section 4.20

Anti-Corruption Laws and Sanctions


82

Section 4.21

Representations and Warranties Relating to Accounts and Inventory


82

Section 4.22

Certain Representations and Warranties Relating to National Air Time


83

 

 

 

Article V AFFIRMATIVE COVENANTS


83

Section 5.1

Financial Statements and Other Information


83

Section 5.2

Notices of Material Events


86

Section 5.3

Existence; Conduct of Business


87

Section 5.4

Compliance with Laws


87

Section 5.5

Payment of Obligations


87

Section 5.6

Books and Records


88

Section 5.7

Visitation and Inspection


88

Section 5.8

Maintenance of Properties; Insurance


88

Section 5.9

Use of Proceeds; Margin Regulations


88

Section 5.10

Casualty and Condemnation


89

Section 5.11

Cash Management


89

Section 5.12

Additional Subsidiaries and Collateral


91

Section 5.13

Additional Real Estates; Leased Locations


92

Section 5.14

Further Assurances; Post-Closing Matters


92

 

 

 

Article VI FINANCIAL COVENANT


92

Section 6.1

Fixed Charge Coverage Ratio


93

 

 

 

Article VII NEGATIVE COVENANTS


93

Section 7.1

Indebtedness and Preferred Equity


93

Section 7.2

Liens


94

Section 7.3

Fundamental Changes


95

Section 7.4

Investments, Loans


96

Section 7.5

Restricted Payments


97

Section 7.6

Disposition of Assets


97

Section 7.7

Transactions with Affiliates


98

Section 7.8

Restrictive Agreements


98

Section 7.9

[Reserved


99

 





ii

--------------------------------------------------------------------------------

 



 

 

 

 

Section 7.10

Hedging Transactions


99

Section 7.11

Amendment to Material Documents


99

Section 7.12

Prepayments and Amendments


99

Section 7.13

Accounting Changes


100

Section 7.14

[Reserved


100

Section 7.15

Government Regulation


100

Section 7.16

Certain Covenants Relating to National Air Time


100

 

 

 

Article VIII EVENTS OF DEFAULT


101

Section 8.1

Events of Default


101

Section 8.2

Application of Proceeds from Collateral


104

 

 

 

Article IX THE ADMINISTRATIVE AGENT


105

Section 9.1

Appointment of the Administrative Agent


105

Section 9.2

Nature of Duties of the Administrative Agent


106

Section 9.3

Lack of Reliance on the Administrative Agent


107

Section 9.4

Certain Rights of the Administrative Agent


107

Section 9.5

Reliance by the Administrative Agent


107

Section 9.6

The Administrative Agent in its Individual Capacity


107

Section 9.7

Successor Administrative Agent


108

Section 9.8

Withholding Tax


108

Section 9.9

The Administrative Agent May File Proofs of Claim


109

Section 9.10

Authorization to Execute Other Loan Documents


110

Section 9.11

Collateral and Guaranty Matters


110

Section 9.12

[Reserved


111

Section 9.13

Right to Realize on Collateral and Enforce Guarantee


111

Section 9.14

Secured Bank Product Obligations and Hedging Obligations


111

 

 

 

Article X MISCELLANEOUS


111

Section 10.1

Notices


111

Section 10.2

Waiver; Amendments


115

Section 10.3

Expenses; Indemnification


117

Section 10.4

Successors and Assigns


120

Section 10.5

Governing Law; Jurisdiction; Consent to Service of Process


124

Section 10.6

WAIVER OF JURY TRIAL


125

Section 10.7

Right of Set-off


125

Section 10.8

Counterparts; Integration


126

Section 10.9

Survival


126

Section 10.10

Severability


126

Section 10.11

Confidentiality


126

Section 10.12

Interest Rate Limitation


127

Section 10.13

Waiver of Effect of Corporate Seal


128

Section 10.14

Patriot Act


128

Section 10.15

No Advisory or Fiduciary Responsibility


128

Section 10.16

Location of Closing


129

Section 10.17

Amendment and Restatement


129

 





iii

--------------------------------------------------------------------------------

 



 

 

 

Schedules

 

 

 

 

 

Schedule I

-

Commitment Amounts

Schedule 4.5

-

Environmental Matters

Schedule 4.11

-

Real Estate

Schedule 4.14

-

Loan Parties and Subsidiaries

Schedule 4.16

-

Deposit, Collections, and Disbursement Accounts

Schedule 4.19

-

Material Agreements

Schedule 7.1

-

Existing Indebtedness

Schedule 7.2

-

Existing Liens

Schedule 7.4

-

Existing Investments

 

 

 

Exhibits

 

 

 

 

 

Exhibit A

-

Form of Assignment and Acceptance

Exhibit C

-

Form of Borrowing Base Certificate

Exhibit 2.3

-

Form of Notice of Revolving Borrowing

Exhibit 2.4

-

Form of Notice of Swingline Borrowing

Exhibits 2.22

-

Tax Certificates

Exhibit 3.1(b)(v)

-

Form of Officer’s Certificate

Exhibit 5.1(d)

-

Form of Compliance Certificate

 

 



iv

--------------------------------------------------------------------------------

 



AMENDED AND RESTATED CREDIT AGREEMENT

THIS AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) is made and
entered into as of October 19, 2017, by and among TESSCO TECHNOLOGIES,
INCORPORATED, a Delaware corporation (“Parent”), TESSCO INCORPORATED, a Delaware
corporation (“TESSCO”), GW SERVICE SOLUTIONS, INC., a Delaware corporation
(“GW”), TESSCO SERVICE SOLUTIONS, INC., a Delaware corporation (“SERVICE”), and
TCPM, a Delaware corporation  (“TCPM”; together with TESSCO, SERVICE, and GW,
each a “Borrower,” and, collectively, the “Borrowers”), the several banks and
other financial institutions and lenders from time to time party hereto (the
“Lenders”), and SUNTRUST BANK, in its capacity as administrative agent for the
Lenders (the “Administrative Agent”), as issuing bank (the “Issuing Bank”) and
as swingline lender (the “Swingline Lender”).

W I T N E S S E T H:

WHEREAS, Borrowers, the “Lenders” listed therein, the Agent, Issuing Lender, and
the Swingline Lender are parties to the Existing Revolving Credit Agreement (as
defined below).

WHEREAS, Borrowers have requested, and the Lenders party hereto, the Agent,
Issuing Lender, and Swingline Lender have agreed, subject to the terms and
conditions contained herein, to amend and restate the Existing Revolving Credit
Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, each Borrower, the Lenders, the Administrative Agent, the Issuing
Bank and the Swingline Lender agree as follows:

DEFINITIONS; CONSTRUCTION

Section 1.1      Definitions.  In addition to the other terms defined herein,
the following terms used herein shall have the meanings herein specified (to be
equally applicable to both the singular and plural forms of the terms defined):

“Account Debtor” shall mean “account debtor,” as defined in Article 9 of the
UCC.

“Accounts” shall mean “accounts,” as defined in Article 9 of the UCC.

“Acquisition” shall mean (a) any purchase or other acquisition by the Parent,
any Borrower, or any of their respective Subsidiaries of the Capital Stock of
any other Person (other than a Subsidiary of the Parent or any Borrower)
organized in the United States (with substantially all of the assets of such
Person and its Subsidiaries located in the United States), pursuant to which
such Person shall become a Subsidiary of the Parent, any Borrower, or any of
their respective Subsidiaries or shall be merged with the Parent, any Borrower,
or any of their respective Subsidiaries or (b) any acquisition by the Parent,
any Borrower, or any of their respective Subsidiaries of the assets of any
Person (other than a Subsidiary of the Parent or any Borrower) that constitute
all or substantially all of the assets of such Person or a division or business
unit of







--------------------------------------------------------------------------------

 



 

such Person, whether through purchase, merger or other business combination or
transaction (and substantially all of such assets, division or business unit are
located in the United States).  With respect to a determination of the amount of
an Acquisition, such amount shall include all consideration (including any
deferred payments) set forth in the applicable agreements governing such
Acquisition as well as the assumption of any Indebtedness in connection
therewith.

“Additional Lender” shall have the meaning set forth in Section 2.25.

“Administrative Agent” shall have the meaning set forth in the introductory
paragraph hereof.

“Administrative Questionnaire” shall mean, with respect to each Lender, an
administrative questionnaire in the form provided by the Administrative Agent
and submitted to the Administrative Agent duly completed by such Lender.

 “Affiliate” shall mean, as to any Person, any other Person that directly, or
indirectly through one or more intermediaries, Controls, is Controlled by, or is
under common Control with, such Person. For the purposes of this definition,
“Control” shall mean the power, directly or indirectly, either to (i) vote ten
percent or more of the securities having ordinary voting power for the election
of directors (or persons performing similar functions) of a Person or (ii)
direct or cause the direction of the management and policies of a Person,
whether through the ability to exercise voting power, by control or
otherwise.  The terms “Controlled by” and “under common Control with” have the
meanings correlative thereto.

“Agent Advance Exposure” shall mean, with respect to each Lender, the principal
amount of the Agent Advances in which such Lender is legally obligated either to
make a Loan or to purchase a participation in accordance with Section 2.6, which
shall equal such Lender’s Pro Rata Share of all outstanding Agent Advances.

“Agent Advances” shall have the meaning specified in Section 2.6.

“Aggregate Revolving Commitment Amount” shall mean the aggregate principal
amount of the Aggregate Revolving Commitments from time to time.  On the
Restatement Effective Date, the Aggregate Revolving Commitment Amount is
$75,000,000.

“Aggregate Revolving Commitments” shall mean, collectively, all Revolving
Commitments of all Lenders at any time outstanding.

“Aggregate Revolving Credit Exposure” shall mean the aggregate principal amount
of the Revolving Credit Exposure of all Lenders at any time.

 “Anti-Corruption Laws” shall mean all laws, rules, and regulations of any
jurisdiction applicable to the Parent or its Subsidiaries from time to time
concerning or relating to bribery or corruption.

“Applicable Lending Office” shall mean, for each Lender, the “Lending Office” of
such Lender (or an Affiliate of such Lender) designated in the Administrative
Questionnaire submitted by such Lender or such other office of such Lender (or
such Affiliate of such Lender)





2

--------------------------------------------------------------------------------

 



 

as such Lender may from time to time specify to the Administrative Agent and the
Borrowers as the office by which its Loans are to be made and maintained.

“Applicable Margin” shall mean a per annum percentage, determined as follows:

(a) on and after the Restatement Effective Date and to but not including the
first Determination Date occurring after the Restatement Effective Date, the
percentage set forth in Pricing Level I of the Pricing Grid (defined below); and

(b) on the first Determination Date occurring after the Restatement Effective
Date, and on each Determination Date thereafter, the Applicable Margin shall be
adjusted based on the following table (the “Pricing Grid”) and based on Average
Availability for the calendar month ended most recently before such
Determination Date:

Pricing Grid

 

Pricing
Level

Average
Availability

Applicable
Margin for
Eurodollar
Loans

Applicable
Margin for
Base Rate
Loans

I

≥ $15,000,000

1.50%

0.25%

II

< $15,000,000

1.75%

0.50%

 

Any of the foregoing to the contrary notwithstanding, during the existence of an
Event of Default, at the election of the Required Lenders, the Applicable Margin
shall be those corresponding to Pricing Level II of the Pricing Grid.  As used
in this definition, the term “Determination Date” means (a) November 1, 2017,
and (b) thereafter, the first Business Day of each calendar month.  If any
financial statement or Compliance Certificate delivered hereunder is shown to be
inaccurate (regardless of whether this Agreement or the Commitments are in
effect when such inaccuracy is discovered), and such inaccuracy, if corrected,
would have led to the application of a higher Applicable Margin based upon the
Pricing Grid (the “Accurate Applicable Margin”) for any period that such
financial statement or Compliance Certificate covered, then (i) the Borrower
Agent shall immediately deliver to the Administrative Agent a correct financial
statement or Compliance Certificate, as the case may be, for such period, (ii)
the Applicable Margin shall be adjusted such that after giving effect to the
corrected financial statement or Compliance Certificate, as the case may be, the
Applicable Margin shall be reset to the Accurate Applicable Margin based upon
the Pricing Grid for such period and (iii) the Borrowers shall immediately pay
to the Administrative Agent, for the account of the Lenders, the accrued
additional interest owing as a result of such Accurate Applicable Margin for
such period.  The provisions of this definition shall not limit the rights of
the Administrative Agent and the Lenders with respect to Section 2.15(b) or
Article VIII.

“Applicable Percentage” shall mean, as of any date, with respect to the
commitment fee as of such date, a percentage equal to 0.25% per annum.





3

--------------------------------------------------------------------------------

 



“Applicable Rate” shall mean the Eurodollar Rate; provided,  however, that (i)
the Applicable Rate shall be the Base Rate at all times contemplated in Section
2.18; (ii) during the existence of an Event of Default, at the election of the
Administrative Agent or the Required Lenders, the Applicable Rate shall be the
Base Rate; and (iii) at any time that the Obligations hereunder have been
accelerated or deemed accelerated, the Applicable Rate shall be the Base
Rate.  Any change of the Applicable Rate from the Eurodollar Rate to the Base
Rate, or vice versa, in accordance with this definition shall be automatic and
without notice to any Person.

 “Approved Fund” shall mean any Person (other than a natural Person) that is (or
will be) engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
business and that is administered or managed by (i) a  Lender,  (ii) an
Affiliate of a Lender or (iii) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 10.4(b)) and accepted by the Administrative Agent, in the
form of Exhibit A attached hereto or any other form approved by the
Administrative Agent.

“Availability” shall mean, as of any date of determination, the positive amount
(if any) by which (i) the lesser of (A) the Borrowing Base and (B) the Aggregate
Revolving Commitment Amount exceeds (ii) the Aggregate Revolving Credit Exposure
on such date.

“Availability Period” shall mean the period from the Restatement Effective Date
to but excluding the Revolving Commitment Termination Date.

“Average Availability” shall mean, with respect to any period, the sum of
Availability for each Business Day of such period, divided by the number of
Business Days in such period.

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

“Bank Product Obligations” shall mean, collectively, all obligations and other
liabilities of any Loan Party to any Bank Product Provider arising with respect
to any Bank Products.

“Bank Product Provider” shall mean any Person that, at the time it provides any
Bank Product to any Loan Party, (i) is a Lender or an Affiliate of a Lender and
(ii) except when the Bank Product Provider is SunTrust Bank and its Affiliates,
has provided prior written notice to the Administrative Agent which has been
acknowledged by the Borrowers of (x) the existence of such Bank Product, (y) the
maximum dollar amount of obligations arising thereunder (the “Bank





4

--------------------------------------------------------------------------------

 



Product Amount”) and (z) the methodology to be used by such parties in
determining the obligations under such Bank Product from time to time.  In no
event shall any Bank Product Provider acting in such capacity be deemed a Lender
for purposes hereof to the extent of and as to Bank Products except that each
reference to the term “Lender” in Article IX and Section 10.3(b) shall be deemed
to include such Bank Product Provider and in no event shall the approval of any
such person in its capacity as Bank Product Provider be required in connection
with the release or termination of any security interest or Lien of the
Administrative Agent.  The Bank Product Amount may be changed from time to time
upon written notice to the Administrative Agent by the applicable Bank Product
Provider.  No Bank Product Amount may be established at any time that a Default
or Event of Default exists.

“Bank Product Reserves” shall mean all reserves that the Administrative Agent,
from time to time, establishes in its Permitted Discretion for Bank Products.

“Bank Products” shall mean any of the following services provided to any Loan
Party by any Bank Product Provider: (a) any treasury or other cash management
services, including deposit accounts, automated clearing house (ACH) origination
and other funds transfer, depository (including cash vault and check deposit),
zero balance accounts and sweeps, return items processing, controlled
disbursement accounts, positive pay, lockboxes and lockbox accounts, account
reconciliation and information reporting, payables outsourcing, payroll
processing, trade finance services, investment accounts and securities accounts,
and (b) card services, including credit cards (including purchasing cards and
commercial cards), prepaid cards, including payroll, stored value and gift
cards, merchant services processing, and debit card services.

“Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bankruptcy,” including the Federal Rules of Bankruptcy Procedure and any
applicable local bankruptcy rules.

“Base Rate” shall mean the highest of (i) the per annum rate which the
Administrative Agent announces from time to time as its prime lending rate, as
in effect from time to time, (ii) the Federal Funds Rate, as in effect from time
to time, plus 0.50% per annum and (iii) the Eurodollar Rate determined on a
daily basis for an interest period of one month, plus 1.00% per annum (any
changes in such rates to be effective as of the date of any change in such
rate).  The Administrative Agent’s prime lending rate is a reference rate and
does not necessarily represent the lowest or best rate actually charged to any
customer.  The Administrative Agent may make commercial loans or other loans at
rates of interest at, above, or below the Administrative Agent’s prime lending
rate.

“Benefit Arrangement” shall mean an “employee benefit plan” within the meaning
of Section 3(3) of ERISA, which is neither a Plan nor a Multiemployer Plan, and
which is maintained, sponsored or otherwise contributed to by Parent, any of its
Subsidiaries, or an ERISA Affiliate.

 “Borrower” and “Borrowers” shall have the meanings given such terms in the
introductory paragraph hereof.

“Borrower Agent” shall have the meaning set forth in Section 2.30(e).





5

--------------------------------------------------------------------------------

 



“Borrowing” shall mean a borrowing consisting of (i) Revolving Loans made on the
same date, (ii) a Swingline Loan, or (iii) an Agent Advance.  A “Swingline
Borrowing” shall mean a Borrowing of a Swingline Loan.  A “Revolving Borrowing”
shall mean a Borrowing of Revolving Loans.

“Borrowing Base” shall mean, as of any date of determination by the
Administrative Agent, from time to time, an amount equal to:

(a)        85% of the Dollar Equivalent of the book value of Eligible Accounts
at such time; plus

(b)        the Inventory Formula Amount for all Eligible Inventory which is aged
(as determined from the Borrowers’ records in a manner acceptable to the
Administrative Agent in its Permitted Discrection) less than 181 days; plus

(c)        the lesser of:

(i)         $4,000,000 and

(ii)        the Inventory Formula Amount for all Eligible Inventory which is
aged (as determined from the Borrowers’ records in a manner acceptable to the
Administrative Agent in its Permitted Discretion) at least 181 days; minus

(d)        Reserves.

“Borrowing Base Certificate” shall mean a certificate of a Responsible Officer
of the Borrower Agent substantially in the form of Exhibit C, or in such form as
otherwise agreed to by the Administrative Agent and the Borrower Agent.

“Business Day” shall mean any day other than (i) a Saturday, Sunday or other day
on which commercial banks in Atlanta, Georgia, are authorized or required by law
to close and (ii) if such day relates to any determination of LIBOR, any day on
which banks are not open for dealings in Dollar deposits in the London interbank
market.

“Canadian Related Deposit Accounts” shall mean (a) that certain deposit account
no. XXXXXXX maintained in Canada by Wells Fargo Bank, National Association, or
one of its Affiliates at Royal Bank of Canada and (b) that certain deposit
account no. XXXXX maintained in the United States by Parent at Wells Fargo Bank,
National Association.

“Capital Expenditures” shall mean, for any period, without duplication, (i) the
additions to property, plant and equipment and other capital expenditures of the
Parent and its Subsidiaries that are (or would be) set forth on a consolidated
statement of cash flows of the Parent and its Subsidiaries for such period
prepared in accordance with GAAP and (ii) Capital Lease Obligations incurred by
the Parent and its Subsidiaries during such period, excluding any expenditure to
the extent such expenditure is part of the aggregate amounts payable in
connection with, or other consideration for, any Permitted Acquisition
consummated during or before such period.





6

--------------------------------------------------------------------------------

 



“Capital Lease Obligations” of any Person shall mean all obligations of such
Person to pay rent or other amounts under any lease (or other arrangement
conveying the right to use) of real or personal property, or a combination
thereof, which obligations are required to be classified and accounted for as
capital leases on a balance sheet of such Person under GAAP, and the amount of
such obligations shall be the capitalized amount thereof determined in
accordance with GAAP.

“Capital Stock” shall mean all shares, options, warrants, general or limited
partnership interests, membership interests or other equivalents (regardless of
how designated) of or in a corporation, partnership, limited liability company
or equivalent entity whether voting or nonvoting, including common stock,
preferred stock or any other “equity security” (as such term is defined in Rule
3a11‑1 of the General Rules and Regulations promulgated by the Securities and
Exchange Commission under the Exchange Act).

“Cash Collateralize” shall mean, in respect of any obligations, to provide and
pledge (as a first-priority perfected security interest) cash collateral for
such obligations in Dollars with the Administrative Agent pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent (and “Cash Collateralized” and “Cash Collateralization”
have the corresponding meanings).

“Cash Dominion Period” shall mean each period commencing on the date on which
Availability shall have been less than the greater of $10,000,000 and 12.50% of
the Aggregate Revolving Commitment Amount, in any case, for five consecutive
Business Days or an Event of Default occurs and ending on the first date
thereafter on which Availability has been equal to or greater than the greater
of $10,000,000 and 12.50% of the Aggregate Revolving Commitment Amount, in any
case, for 30 consecutive calendar days and no Event of Default exists.

“Cash Management Bank” shall have the meaning set forth in Section 5.11.

 “Change in Control” shall mean the occurrence of one or more of the following
events: (i) any sale, lease, exchange or other transfer (in a single transaction
or a series of related transactions) of all or substantially all of the assets
of any Loan Party (other than as a result of an transaction expressly permitted
by this Agreement) to any Person or “group” (within the meaning of the Exchange
Act and the rules of the Securities and Exchange Commission thereunder in effect
on the date hereof), (ii) the acquisition of ownership, directly or indirectly,
beneficially or of record, by any Person or “group” (within the meaning of the
Exchange Act and the rules of the Securities and Exchange Commission thereunder
as in effect on the date hereof), other than Permitted Holders, of 35% or more
of the outstanding shares of the voting equity interests of the Parent, (iii)
during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Parent cease to be
composed of individuals who are Continuing Directors, or (iv) Parent ceases, for
whatever reason, to own, directly or indirectly, 100% of the Capital Stock
issued by each other Loan Party (other than as a result of a transaction
expressly permitted by this Agreement).

 “Change in Law” shall mean (i) the adoption of any applicable law, rule or
regulation after the date of this Agreement, (ii) any change in any applicable
law, rule or regulation, or any change in the interpretation, implementation or
application thereof, by any Governmental Authority after the date of this
Agreement, or (iii) compliance by any Lender (or its Applicable Lending Office)
or the Issuing Bank (or, for purposes of Section 2.20(b), by the Parent Company





7

--------------------------------------------------------------------------------

 



of such Lender or the Issuing Bank, if applicable) with any request, guideline
or directive (whether or not having the force of law) of any Governmental
Authority made or issued after the date of this Agreement; provided that for
purposes of this Agreement, (A) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives in connection
therewith and (B) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law,” regardless of the date enacted,
adopted or issued.

 “Closing Date” shall mean June 24, 2016.

“Code” shall mean the Internal Revenue Code of 1986, as amended and in effect
from time to time.

“Collateral” shall mean all personal property and assets of the Loan Parties
(whether now existing or hereafter arising)  that is or is purported to be
subject to a Lien in favor of the Administrative Agent pursuant to the Loan
Documents to secure the whole or any part of the Obligations or any Guarantee
thereof, and shall include, without limitation, all proceeds thereof.

 

“Collateral Access Agreement” shall mean each landlord waiver or bailee
agreement granted to, and in form and substance reasonably acceptable to, the
Administrative Agent.

“Collateral Documents” shall mean, collectively, the Guaranty and Security
Agreement, the Control Account Agreements, all Collateral Access Agreements,
each Information Certificate, and all other documents, instruments, or
agreements now or hereafter securing or perfecting the Liens securing the whole
or any part of the Obligations or any Guarantee thereof, all UCC financing
statements, fixture filings and stock powers, and all other documents,
instruments, agreements and certificates executed and delivered by any Loan
Party to the Administrative Agent and the Lenders in connection with the
foregoing.

“Collections Accounts” shall mean (i) the deposit accounts established before
the Closing Date and maintained by the Loan Parties at SunTrust Bank and
designated as a Collections Account on Schedule 4.16 and (ii) such other deposit
account as may be further designated by the Borrower Agent as a Collections
Account and approved by the Administrative Agent in writing.

“Commitment” shall mean a Revolving Commitment or a Swingline Commitment or any
combination thereof (as the context shall permit or require).

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended and in effect from time to time, and any successor statute.

“Compliance Certificate” shall mean a certificate from the principal executive
officer or the principal financial officer of the Borrower Agent in the form of,
and containing the certifications set forth in, the certificate attached hereto
as Exhibit 5.1(d).





8

--------------------------------------------------------------------------------

 



“Concentration Account” shall mean (i) that certain deposit account established
and maintained by the Borrower Agent at SunTrust Bank, account no. XXXXX, and
(ii) any other deposit account established and maintained by the Loan Parties at
Administrative Agent which is designated by the Borrower Agent as the
Concentration Account and approved by Administrative Agent in writing.

“Consolidated EBITDA” shall mean, for the Parent and its Subsidiaries for any
period, an amount equal to the sum of the following (calculated on a
consolidated basis for such period):  (i) Consolidated Net Income for such
period plus (ii) to the extent deducted in determining Consolidated Net Income
for such period, and without duplication, (A) Consolidated Interest Expense, (B)
income tax expense determined on a consolidated basis in accordance with GAAP,
(C) depreciation and amortization determined on a consolidated basis in
accordance with GAAP, (D) non-cash charges related to Parent’s stock
compensation plans, (E) non-cash charges arising from the write down of goodwill
and/or indefinite lived intangible assets, (F) all other non-cash charges
determined on a consolidated basis in accordance with GAAP (provided, that the
amount added-back pursuant to this clause (F) shall not exceed 10% of
Consolidated EBITDA (calculated without  giving effect to this clause (F),
unless otherwise approved by the Administrative Agent)), and (G) transaction
costs and expenses paid in cash in connection with the Loan Documents in an
aggregate amount not to exceed $500,000; provided that, for purposes of
calculating compliance with the financial covenants set forth in Article VI, to
the extent that during such period any Loan Party shall have consummated a
Permitted Acquisition or other Acquisition approved in writing by the Required
Lenders, or any sale, transfer or other disposition of any Person, business,
property or assets, Consolidated EBITDA shall be calculated on a Pro Forma Basis
with respect to such Person, business, property or assets so acquired or
disposed of.

“Consolidated Fixed Charges” shall mean, for the Parent and its Subsidiaries for
any period, the sum (without duplication) of (i) Consolidated Interest Expense
paid in cash for such period, (ii) scheduled principal payments made on
Consolidated Total Debt during such period, and (iii) Restricted Payments paid
in cash to Persons other than the Loan Parties during such period.

“Consolidated Interest Expense” shall mean, for the Parent and its Subsidiaries
for any period, determined on a consolidated basis in accordance with GAAP, the
sum, without duplication, of (i) total interest expense, including, without
limitation, the interest component of any payments in respect of Capital Lease
Obligations, capitalized or expensed during such period (whether or not actually
paid during such period) plus (ii) the net amount payable (or minus the net
amount receivable) with respect to Hedging Transactions during such period
(whether or not actually paid or received during such period).

“Consolidated Net Income” shall mean, for the Parent and its Subsidiaries for
any period, the net income (or loss) of the Parent and its Subsidiaries for such
period determined on a consolidated basis in accordance with GAAP; provided,
that there shall be excluded from Consolidated Net Income (to the extent
otherwise included therein) (i) any extraordinary gains or losses, (ii) any
gains attributable to write-ups of assets or the sale of assets (other than the
sale of inventory in the ordinary course of business), (iii) any losses
attributable to write-downs of assets or the sale of assets (other than the sale
of inventory in the ordinary course of business or the write-down of inventory,
as applicable), (iv) any equity interest of the Parent or any Subsidiary of the





9

--------------------------------------------------------------------------------

 



Parent in the unremitted earnings of any Person that is not a Subsidiary and (v)
any income (or loss) of any Person accrued before the date it becomes a
Subsidiary or is merged into or consolidated with the Parent or any Subsidiary
or the date that such Person’s assets are acquired by the Parent or any
Subsidiary.

“Consolidated Total Debt” shall mean, as of any date, all Indebtedness of the
Parent and its Subsidiaries measured on a consolidated basis as of such date,
but excluding Indebtedness of the type described in subsection (xi) of the
definition thereof.

“Continuing Director” shall mean, with respect to any period, any individuals
(A) who were members of the board of directors or other equivalent governing
body of the Parent on the first day of such period, (B) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (A) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body, or (C) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (A) and (B)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.

“Contractual Obligation” of any Person shall mean any provision of any security
issued by such Person or of any agreement, instrument or undertaking under which
such Person is obligated or by which it or any of the property in which it has
an interest is bound.

“Control Account Agreement” shall mean any tri-party agreement by and among a
Loan Party, the Administrative Agent and a depositary bank or securities
intermediary at which such Loan Party maintains a Controlled Account, in each
case in form and substance satisfactory to the Administrative Agent.

“Controlled Account” shall mean a deposit account which is subject to a Control
Account Agreement.

“Controlled Disbursement Account” shall mean (i) that certain deposit account
established and maintained by the Parent at Administrative Agent, account no.
XXXXXX, and (ii) such other deposit account as may be further designated by the
Borrower Agent as a Controlled Disbursement Account and approved by the
Administrative Agent in writing.

“Credit Card Processor” shall mean any servicing or processing agent or any
factor or financial intermediary who facilitates, services, processes or manages
the credit authorization, billing transfer and/or payment procedures with
respect to any Loan Party’s sales transactions involving credit card or debit
card purchases by customers using credit cards or debit cards.

“Credit Card Processor Agreement” shall mean an agreement in form and substance
reasonably satisfactory to the Administrative Agent by and among the
Administrative Agent, a Loan Party, and a Credit Card Processor, as applicable,
pursuant to which, among other things, such Loan Party irrevocably instructs
such Credit Card Processor to forward all items of payment owing to such Loan
Party directly to a Collections Account or the Concentration Account and, if
required by the Administrative Agent, such Credit Card Processor acknowledges
such notice and agrees to comply with the same, in each case, as the same may be
amended, restated, supplemented, or otherwise modified from time to time.





10

--------------------------------------------------------------------------------

 



 

“Customer Dispute” shall mean all instances in which (i) a customer of a Loan
Party has rejected or returned goods provided by a Loan Party and such return or
rejection has not been accepted by such Loan Party as a valid return or
rejection, or (ii) a customer of a Loan Party has otherwise affirmatively
asserted grounds for nonpayment of an Account, including any repossession of
goods by such Loan Party, or any claim by an Account Debtor of total or partial
failure of delivery, set off, counterclaim, or breach of warranty.

“Debtor Relief Laws” shall mean the Bankruptcy Code of the United States of
America, and all other liquidation, conservatorship, bankruptcy, assignment for
the benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.

“Default” shall mean any condition or event that, with the giving of notice or
the lapse of time or both, would constitute an Event of Default.

“Default Interest” shall have the meaning set forth in Section 2.15(b).

“Defaulting Lender”  shall mean, subject to Section 2.28(c), any Lender that (a)
has failed to (i) fund all or any portion of its Loans within two Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower Agent in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any Issuing Bank, any
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans or in respect of an Agent Advance) within two Business Days of
the date when due, (b) has notified the Borrower Agent, the Administrative Agent
or any Issuing Bank or Swingline Lender in writing that it does not intend to
comply with its funding obligations hereunder, or has made a public statement to
that effect (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three Business Days after written request by the Administrative
Agent or the Borrower Agent, to confirm in writing to the Administrative Agent
and the Borrower Agent that it will comply with its prospective funding
obligations hereunder (provided that such Lender shall cease to be a Defaulting
Lender pursuant to this clause (c) upon receipt of such written confirmation by
the Administrative Agent and the Borrower Agent), or (d) has, or has a direct or
indirect Parent Company that has, (i) become the subject of a proceeding under
any Debtor Relief Law, (ii) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such a capacity, or (iii) become the
subject of a Bail-in Action; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect Parent Company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender





11

--------------------------------------------------------------------------------

 



(or such Governmental Authority) to reject, repudiate, disavow or disaffirm any
contracts or agreements made with such Lender.  Any determination by the
Administrative Agent that a Lender is a Defaulting Lender under clauses (a)
through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Section
2.28(c)) upon delivery of written notice of such determination to the Borrower
Agent, each Issuing Bank, each Swingline Lender and each Lender.

“Dilution” shall mean, as of any date of determination and any applicable period
determined by Administrative Agent from time to time in its Permitted
Discretion, a percentage that is the result of dividing the Dollar amount of (a)
bad debt write downs, discounts, advertising allowances, credits, or other
dilutive items with respect to the Borrowers’ Accounts during such period, by
(b) the Borrowers’ billings with respect to Accounts during such period.

“Dilution Reserve” shall mean, as of any date of determination, an amount
sufficient to reduce the advance rate against Eligible Accounts by one
percentage point for each percentage point by which Dilution is in excess of
five percent, rounded up to the nearest one tenth of a percentage point.

“Dollar Equivalent” shall mean, at any time of determination, (a) with respect
to any amount in Dollars, such amount and (b) with respect to any amount
denominated in any other currency, the equivalent amount thereof in Dollars as
reasonably determined by the Administrative Agent or the applicable Loan Party,
as the case may be, at such time on the basis of the Spot Rate for the purchase
of dollars with such currency.

“Dollar(s)” and the sign “$” shall mean lawful money of the United States.

“Domestic Subsidiary” shall mean each Subsidiary of Parent that is organized
under the laws of the United States or any state or district thereof.

 “EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent.

“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.





12

--------------------------------------------------------------------------------

 



“Eligible Accounts” shall mean, at any particular date, all Accounts of each
Borrower that the Administrative Agent, in the exercise of its Permitted
Discretion, determines to be Eligible Accounts; provided,  however, that,
without limiting the right of the Administrative Agent to establish other
criteria of ineligibility, Eligible Accounts shall not include any of the
following Accounts:

(a)         Accounts with respect to which (i) more than 120 days have elapsed
since the original invoice date or 60 days have elapsed since the due date of
the original invoice or (ii) in the case of Accounts which are on “credit card”
terms (meaning that the applicable Account Debtors will make payment on such
Accounts through or with the use of a credit card), 31 days have elapsed since
the original invoice date;

(b)         Accounts with respect to which any of the representations,
warranties, covenants and agreements contained in Section 4.21 are not or have
ceased to be complete and correct or have been breached

(c)         Accounts with respect to which, in whole or in part, a check,
promissory note, draft, trade acceptance or other instrument for the payment of
money has been received, presented for payment and returned uncollected or
dishonored for any reason except to the extent the Account Debtor subsequently
honors such check, note, draft, acceptance or instrument or pays such Account or
part thereof;

(d)         Accounts as to which such Borrower has not performed, as of the
applicable date of calculation, all of its obligations then required to have
been performed, including, without limitation, the delivery of merchandise or
rendition of services applicable to such Accounts;

(e)         Accounts as to which any one or more of the following events has
occurred with respect to the Account Debtor on such Accounts: (i) death or
judicial declaration of incompetency of such Account Debtor who is an
individual; (ii) the filing by or against such Account Debtor of a request or
petition for liquidation, reorganization, arrangement, adjustment of debts,
adjudication as a bankrupt, winding-up, or  other relief under the bankruptcy,
insolvency, or similar laws of the United States, any state or territory
thereof, or any foreign jurisdiction, now or hereafter in effect; (iii) the
making of any general assignment by such Account Debtor for the benefit of
creditors; (iv) the appointment of a receiver or trustee for such Account Debtor
or for any of the assets of such Account Debtor, including, without limitation,
the appointment of or taking possession by a “custodian,” as defined in
Bankruptcy Code; (v) the institution by or against such Account Debtor of any
other type of insolvency proceeding or of any formal or informal proceeding for
the dissolution or liquidation of, settlement of claims against, or winding up
of affairs of, such Account Debtor; (vi) the sale, assignment, or transfer of
all or substantially all of the assets of such Account Debtor unless the
obligations of such Account Debtor in respect of the Accounts are assumed by and
assigned to such purchaser or transferee; (vii) the nonpayment generally by such
Account Debtor of its debts as they become due as determined by the
Administrative Agent in its Permitted Discretion; or (viii) the cessation of the
business of such Account Debtor as a going concern;

(f)         Accounts which represent the remaining obligations for partially
paid invoices;





13

--------------------------------------------------------------------------------

 



 

(g)         Accounts owed by an Account Debtor which: (i)(A) does not maintain
its chief executive office or have a material presence in the United States or
in Canada and (B) is not organized under the laws of the United States or any
state or territory thereof or of Canada or any province thereof (provided,
 however, that, any such Account shall be an Eligible Account, subject to the
following:  (1) it is payable by a letter of credit or banker’s acceptance or
insured under foreign credit insurance, in each case, on terms and conditions
satisfactory to the Administrative Agent in its Permitted Discretion; (2) the
Administrative Agent shall have implemented such Reserves with respect to such
Account as the Administrative Agent shall have determined from time to time in
the exercise of its Permitted Discretion (or, in lieu of such Reserves, effected
an alternate advance rate for such Account (in no case to exceed the advance
rate applicable to Accounts owing by an Account Debtor located in the United
States)); and (3) the amount of availability derived from such Account and all
other Accounts described in this proviso shall not exceed at any time
$3,000,000) or (ii) is the government of any country or sovereign state, or of
any state, municipality, or other political subdivision thereof, or of any
department, agency, public corporation, or other instrumentality thereof
(except, in the case of any Accounts owing by the U.S. government or any of its
departments, agencies, or authorities, such Account have been assigned to the
Administrative Agent in compliance with the Assignment of Claims Act (unless the
Administrative Agent, in its sole discretion, has agreed to the contrary in
writing));

(h)         Accounts owed by an Account Debtor which is an Affiliate or employee
of Parent or any of its Subsidiaries;

(i)          Accounts which are owed by an Account Debtor to which Parent or any
of its Subsidiaries is indebted in any way, or which are subject to any right of
setoff by the Account Debtor, including, without limitation, for co-op
advertising, rebates, incentives and promotions, to the extent of such
indebtedness or right of setoff and without duplication of any such indebtedness
or right of setoff accounted for in the calculation of Dilution;

(j)          Accounts which are subject to any Customer Dispute, but only to the
extent of the amount in dispute;

(k)         Accounts which are owed by the government of the United States, or
any department, agency, public corporation, or other instrumentality thereof,
unless all required procedures for the effective collateral assignment of the
Accounts under the Federal Assignment of Claims Act of 1940, as amended, have
been complied with to the Administrative Agent’s reasonable satisfaction with
respect to such Accounts;

(l)          Accounts which are owed by any state, municipality, territory or
other political subdivision of the United States, or any department, agency,
public corporation, or other instrumentality thereof and as to which the
Administrative Agent determines in its Permitted Discretion that the
Administrative Agent’s security interest therein is not or cannot be perfected
or cannot, or would not be commercially or administratively practical, to be
enforced against the applicable Account Debtor;

(m)        Accounts which represent third-party leasing transactions;





14

--------------------------------------------------------------------------------

 



(n)         Accounts which represent sales on a bill-and-hold, guaranteed sale,
sale and return, sale on approval, consignment or other repurchase or return
basis;

(o)         Accounts which represent any contractual obligation, based on a
percentage of sales or otherwise, that must be collected from the Account Debtor
and paid by such Borrower to a third party as a “pass-through” item, but only to
the extent of the amount of such pass-through;

(p)         Accounts which are evidenced by a promissory note or other
instrument or arise on account of chattel paper;

(q)         Accounts as to which the applicable Account Debtor has not been sent
an invoice or which are partially billed;

(r)          Accounts with respect to which the Account Debtor is located in a
state or jurisdiction that requires, as a condition to access to the courts of
such jurisdiction, that a creditor qualify to transact business, file a business
activities report or other report or form, or take one or more other actions,
unless such Borrower has so qualified, filed such reports or forms, or taken
such actions (and, in each case, paid any required fees or other charges),
except to the extent that such Borrower may qualify subsequently as a foreign
entity authorized to transact business in such state or jurisdiction and gain
access to such courts without incurring any cost or penalty viewed by the
Administrative Agent in its Permitted Discretion to be significant in amount,
and such later qualification cures any bar to access to such courts to enforce
payment of such Account (provided,  however, that no Account relating to any
jurisdiction shall be deemed ineligible under this clause (r) unless and until
the Administrative Agent shall have given such Borrower five Business Days’
notice as to such jurisdiction);

(s)         Accounts which are not a bona fide, valid and, to the Borrowers’
knowledge, enforceable obligation of the Account Debtor thereunder;

(t)          Accounts which are owed by an Account Debtor with whom Parent or
any of its Subsidiaries has any agreement or understanding for deductions from
the Accounts, except for discounts or allowances which are made in the ordinary
course of business for prompt payment or volume purchases and which discounts or
allowances are reflected in the calculation of the face value of each invoice
related to such Accounts, or Accounts with respect to which a debit or
chargeback has been issued or generated, in each case to the extent of such
deduction and without duplication of any such deduction accounted for in the
calculation of Dilution;

(u)         Accounts which are not subject to a valid and continuing
first-priority Lien in favor of the Administrative Agent pursuant to the Loan
Documents as to which all action necessary or desirable to perfect such security
interest shall have been taken, and to which such Borrower has good and
marketable title, free and clear of any Liens (other than Liens in favor of the
Administrative Agent and Permitted Encumbrances);

(v)         Accounts which are owed by an Account Debtor to the extent that such
Account, together with all other Accounts owing by the same Account Debtor and
its Affiliates to Parent or any of its Subsidiaries, exceeds (i) with respect to
an Account Debtor which is Investment Grade, 30% of all Eligible Accounts and
(ii) in all other cases, 20% of all Eligible Accounts;





15

--------------------------------------------------------------------------------

 



(w)        Accounts which represent rebates, refunds or other similar
transactions, but only to the extent of the amount of such rebate, refund or
similar transaction;

(x)         Accounts as to which a security agreement, financing statement,
equivalent security or Lien instrument or continuation statement is on file or
of record naming a Borrower as debtor (or its equivalent) in any public office,
except any such as may have been filed in favor of the Administrative Agent
pursuant to the Loan Documents;

(y)         Accounts which did not arise in the ordinary course of business of
such Borrower out of the sale of goods or services by such Borrower;

(z)         Accounts which are not payable in Dollars or CAD; or

(aa)       Accounts that are pre-billed Accounts or that arise from progress
billing.

Notwithstanding anything to the contrary contained herein, no assets acquired by
a Borrower pursuant to an Acquisition and no assets of any Person which was
acquired or formed pursuant to an Acquisition shall constitute Eligible Accounts
unless and until the Administrative Agent has completed or received (i) a field
examination of such assets and established Reserves (if applicable) therefor and
(ii) such other diligence as the Administrative Agent may reasonably require,
all of the results of the foregoing to be satisfactory to the Administrative
Agent in its Permitted Discretion.

“Eligible Inventory” shall mean, as of any particular date, the portion of the
Inventory of each Borrower that the Administrative Agent, in the exercise of its
Permitted Discretion, determines to be Eligible Inventory; provided,  however,
that without limiting the right of the Administrative Agent to establish other
criteria of ineligibility, Eligible Inventory shall not include any of the
following Inventory:

(i)       Inventory that is not owned solely by a Borrower;

(ii)      Inventory that does not conform to all of the warranties and
representations regarding the same which are set forth in Section 4.21 to this
Agreement or any of the other Loan Documents;

(iii)      Inventory (other than in-transit Inventory) (A) that is not located
in the continental United States or (B) that is located on any property that is
not owned by a Borrower; provided, however, Inventory described in clause (B)
shall not be excluded by this clause (iii) if (1) the landlord, bailee,
warehouseman or similar party that will be in possession of such Inventory shall
have executed and delivered to the Administrative Agent a Collateral Access
Agreement and, as applicable, such bailee, warehouseman or similar party has not
given Borrower notice that Inventory held by such party has been or is being
moved to a location not subject to a Collateral Access Agreement in favor of the
Administrative Agent or (2) the Administrative Agent has established a Rent
Reserve with respect to such location, in each case at the option of the
Administrative Agent;





16

--------------------------------------------------------------------------------

 



 

(iv)      Inventory in the possession of any bailee, warehouseman or similar
party unless such Person shall have executed and delivered to the Administrative
Agent a Collateral Access Agreement or established Reserves with respect to such
Inventory;

(v)       Inventory that is subject to any claim of reclamation that has been
asserted in writing or any Lien (other than the Liens in favor of the
Administrative Agent or Permitted Encumbrances)

(vi)      Inventory that has been consigned to or by any Person;

(vii)     Inventory that is not in good condition or does not meet all standards
imposed by any Person having regulatory authority over such goods or their use
and/or sale, or Inventory that is not currently saleable in the ordinary course
of a Loan Party’s business;

(viii)    Inventory scheduled for return to vendors, Inventory which is obsolete
(for purposes of this subsection, what constitutes “obsolete” Inventory shall be
determined by the Administrative Agent in its Permitted Discretion), display
items, packaging materials, labels or name plates or similar supplies;

(ix)      Inventory that is not personal property in which a Loan Party has
granted a valid and continuing first priority Lien (subject only to Permitted
Encumbrances described in clauses (i) and (ii) of the definition of “Permitted
Encumbrances”) in favor of the Administrative Agent pursuant to the Loan
Documents;

(x)       Inventory that is covered, in whole or in part, by any security
agreement, financing statement, equivalent security or Lien instrument or
continuation statement which is on file or of record in any public office,
except (i) such as may have been filed in favor of the Administrative Agent
pursuant to the Loan Documents or (ii) such as may have been filed with respect
to Permitted Encumbrances;

(xi)      Inventory that is subject to any licensing, patent, royalty,
trademark, trade name or copyright agreement with any third party requiring the
payment of royalties or fees or requiring the consent of the licensor for a sale
thereof by the Administrative Agent and is not subject to a Licensor Consent
Agreement that has been requested by the Administrative Agent in its Permitted
Discretion; or

(xii)     Inventory that constitutes in-transit Inventory (other than Inventory
which is located in the continental United States and is either in-transit from
a vendor to a location owned or leased by a Borrower or from one location owned
or leased by a Borrower to another location owned or leased by a Borrower
(subject, in the case of any such destination which is a leased





17

--------------------------------------------------------------------------------

 



location, the obtaining of a Collateral Access Agreement or the imposition of a
Rent Reserve as contemplated in the foregoing clause (iii)).

“Environmental Laws” shall mean all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by or with any Governmental Authority relating in
any way to the environment, preservation or reclamation of natural resources,
the management, Release or threatened Release of any Hazardous Material or to
health and safety matters.

“Environmental Liability” shall mean any liability, contingent or otherwise
(including any liability for damages, costs of environmental investigation and
remediation, costs of administrative oversight, fines, natural resource damages,
penalties or indemnities), of the Parent or any of its Subsidiaries directly or
indirectly resulting from or based upon (i) any actual or alleged violation of
any Environmental Law, (ii) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (iii) any actual or
alleged exposure to any Hazardous Materials, (iv) the Release or threatened
Release of any Hazardous Materials or (v) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

 “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended and in effect from time to time, and any successor statute thereto and
the regulations promulgated and rulings issued thereunder.

“ERISA Affiliate” shall mean any person that for purposes of Title I or Title IV
of ERISA or Section 412 of the Code would be deemed at any relevant time to be a
“single employer” or otherwise aggregated with the Parent or any of its
Subsidiaries under Section 414(b), (c), (m) or (o) of the Code or Section 4001
of ERISA.

“ERISA Event” shall mean (i) any “reportable event” as defined in Section 4043
of ERISA with respect to a Plan (other than an event as to which the PBGC has
waived under subsection .22, .23, .25, .27 or .28 of PBGC Regulation Section
4043 the requirement of Section 4043(a) of ERISA that it be notified of such
event); (ii) any failure to make a required contribution to any Plan that would
result in the imposition of a lien or other encumbrance or the provision of
security under Section 430 of the Code or Section 303 or 4068 of ERISA, or the
arising of such a lien or encumbrance, there being or arising any “unpaid
minimum required contribution” or “accumulated funding deficiency” (as defined
or otherwise set forth in Section 4971 of the Code or Part 3 of Subtitle B of
Title 1 of ERISA), whether or not waived, or any filing of any request for or
receipt of a minimum funding waiver under Section 412 of the Code or Section 303
of ERISA with respect to any Plan or Multiemployer Plan, or that such filing may
be made, or any determination that any Plan is, or is expected to be, in at-risk
status under Title IV of ERISA; (iii) any incurrence by the Parent, any of its
Subsidiaries, or any of their respective ERISA Affiliates of any liability under
Title IV of ERISA with respect to any Plan or Multiemployer Plan (other than for
premiums due and not delinquent under Section 4007 of ERISA); (iv) any
institution of proceedings, or the occurrence of an event or condition which
would reasonably be expected to constitute grounds for the institution of
proceedings by the PBGC, under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Plan; (v) any incurrence by the
Parent, any of its  Subsidiaries, or any of their respective ERISA Affiliates of
any liability





18

--------------------------------------------------------------------------------

 



with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan, or the receipt by the Parent, any of its Subsidiaries, or
any of their respective ERISA Affiliates of any notice that a Multiemployer Plan
is in endangered or critical status under Section 305 of ERISA; (vi) any receipt
by the Parent, any of its Subsidiaries, or any of their respective ERISA
Affiliates of any notice, or any receipt by any Multiemployer Plan from the
Parent, any of its Subsidiaries, or any of their respective ERISA Affiliates of
any notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent or in
reorganization, within the meaning of Title IV of ERISA; (vii) engaging in a
non-exempt prohibited transaction within the meaning of Section 4975 of the Code
or Section 406 of ERISA with respect to a Plan; or (viii) any filing of a notice
of intent to terminate any Plan if such termination would require material
additional contributions in order to be considered a standard termination within
the meaning of Section 4041(b) of ERISA, any filing under Section 4041(c) of
ERISA of a notice of intent to terminate any Plan, or the termination of any
Plan under Section 4041(c) of ERISA.

“Eurodollar,” when used in reference to the Loans, refers to whether the Loans
bear interest at a rate determined by reference to the Eurodollar Rate.

“Eurodollar Rate” shall mean, at any time of determination, the rate per annum
obtained by dividing (i) LIBOR by (ii) a percentage equal to 1.00 minus the
Eurodollar Reserve Percentage.

“Eurodollar Reserve Percentage” shall mean the aggregate of the maximum reserve
percentages (including, without limitation, any emergency, supplemental, special
or other marginal reserves) expressed as a decimal (rounded upwards, if
necessary, to the next 1/100 of 1%) in effect on any day to which the
Administrative Agent is subject with respect to the Eurodollar Rate pursuant to
regulations issued by the Board of Governors of the Federal Reserve System (or
any Governmental Authority succeeding to any of its principal functions) with
respect to eurocurrency funding (currently referred to as “eurocurrency
liabilities” under Regulation D).  Eurodollar Loans shall be deemed to
constitute eurocurrency funding and to be subject to such reserve requirements
without the benefit of or credit for proration, exemptions or offsets that may
be available from time to time to any Lender under Regulation D.  The Eurodollar
Reserve Percentage shall be adjusted automatically on and as of the effective
date of any change in any reserve percentage.

“Event of Default” shall have the meaning set forth in Section 8.1.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended and in
effect from time to time.

 “Excluded Swap Obligation”  shall mean, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act at the
time the Guarantee of such Guarantor becomes effective with respect to such
related Swap Obligation.   If a Swap Obligation





19

--------------------------------------------------------------------------------

 



arises under a master agreement governing more than one swap, such exclusion
shall apply only to the portion of such Swap Obligation that is attributable to
swaps for which such Guarantee or security interest is or becomes illegal.

“Excluded Taxes” shall mean any of the following Taxes imposed on or with
respect to a Recipient or required to be withheld or deducted from a payment to
a Recipient, (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case, (i)
imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Loan or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan or Commitment (other than pursuant to an
assignment request by the Borrower Agent under Section 2.27) or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 2.22, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.22 and (d) any
U.S. federal withholding Taxes imposed under FATCA.

“Existing Revolving Credit Agreement” shall mean that certain Credit Agreement,
dated as of June 24, 2016, by and among Parent, certain of its Subsidiaries
party thereto, the lenders from time to time parties thereto, and SunTrust Bank,
as the administrative agent, as amended prior to the Restatement Effective Date.

“Family Member” shall mean, with respect to any individual, any other individual
having a relationship with such individual by blood (to the second degree of
consanguinity), marriage, or legal adoption.

“Family Trust” shall mean, with respect to any individual, trusts or estate
planning vehicles established for the benefit of such individual or his/her
Family Members and no other Persons.

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Rate” shall mean, for any day, the rate per annum (rounded
upwards, if necessary, to the next 1/100 of 1%) equal to the weighted average of
the rates on overnight Federal funds transactions with member banks of the
Federal Reserve System, as published by the Federal Reserve Bank of New York on
the next succeeding Business Day or, if such rate is not so published for any
Business Day, the Federal Funds Rate for such day shall be the average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the quotations for such day
on such transactions received by the Administrative Agent from three Federal
funds brokers of recognized standing selected by the Administrative Agent.





20

--------------------------------------------------------------------------------

 



“Fee Letter” shall mean that certain fee letter, dated as of the Closing Date,
executed by SunTrust Robinson Humphrey, Inc., and SunTrust Bank and accepted by
the Parent and each Borrower, as the same may be amended, restated,
supplemented, or otherwise modified from time to time.

“First Restatement Fee” means, with respect to each Lender, a fee in the amount
of 0.15% of the amount by which such Lender’s final, allocated Revolving
Commitment under this Agreement as of the Restatement Effective Date exceeds
such Lender’s “Revolving Commitment” under the Existing Revolving Credit
Agreement, which fee shall be due and payable to the Administrative Agent for
the account of such Lender, in immediately available funds, and deemed to be
fully earned, on the Restatement Effective Date and, once paid, shall be
non-refundable, in whole or in part.

“Fiscal Month” shall mean any fiscal month of Parent.

“Fiscal Quarter” shall mean any fiscal quarter of Parent.

“Fiscal Year” shall mean any fiscal year of Parent.

“Fixed Charge Coverage Ratio” shall mean, with respect to any applicable fiscal
period, the ratio of (a) the sum of (i) Consolidated EBITDA minus (ii)
Unfinanced Cash Capital Expenditures minus (iii) cash income taxes to (b)
Consolidated Fixed Charges, in each case measured for the 12 consecutive Fiscal
Months ending on or immediately before such date for which financial statements
are required to have been delivered under this Agreement.

“Foreign Lender” shall mean, as to any Borrower, (a) if such Borrower is a U.S.
Person, a Lender that is not a U.S. Person, and (b) if such Borrower is not a
U.S. Person, a Lender that is resident or organized under the laws of a
jurisdiction other than that in which such Borrower is resident for tax
purposes.

“Foreign Subsidiary” shall mean each Subsidiary of the Parent that is organized
under the laws of a jurisdiction other than one of the fifty states of the
United States or the District of Columbia.

“GAAP” shall mean generally accepted accounting principles in the United States
applied on a consistent basis and subject to the terms of Section 1.3.

“Governmental Authority” shall mean the government of the United States, any
other nation or any political subdivision thereof, whether state or local, and
any agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” of or by any Person (the “guarantor”) shall mean any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly and
including any obligation, direct or indirect, of the





21

--------------------------------------------------------------------------------

 



guarantor (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other obligation or to purchase (or to advance
or supply funds for the purchase of) any security for the payment thereof, (ii)
to purchase or lease property, securities or services for the purpose of
assuring the owner of such Indebtedness or other obligation of the payment
thereof, (iii) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or other obligation or (iv)
as an account party in respect of any letter of credit or letter of guaranty
issued in support of such Indebtedness or obligation; provided that the term
“Guarantee” shall not include endorsements for collection or deposit in the
ordinary course of business.  The amount of any Guarantee shall be deemed to be
an amount equal to the stated or determinable amount of the primary obligation
in respect of which such Guarantee is made or, if not so stated or determinable,
the maximum reasonably anticipated liability in respect thereof (assuming such
Person is required to perform thereunder) as determined by such Person in good
faith.  The term “Guarantee” used as a verb has a corresponding meaning.

“Guarantor” shall mean Parent and each of the Subsidiary Loan Parties.

“Guaranty and Security Agreement” shall mean the Guaranty and Security
Agreement, dated as of the date hereof, made by the Loan Parties in favor of the
Administrative Agent for the benefit of the Secured Parties.

“GW Related Deposit Account” mean that certain deposit account no. XXXXX
established by Parent at Wells Fargo Bank, National Association.

“Hazardous Materials” shall mean all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.

“Hedge Termination Value” shall  mean, in respect of any one or more Hedging
Transactions, after taking into account the effect of any legally enforceable
netting agreement relating to such Hedging Transactions, (a) for any date on or
after the date such Hedging Transactions have been closed out and termination
value(s) determined in accordance therewith, such termination value(s) and (b)
for any date prior to the date referenced in clause (a), the amount(s)
determined as the mark-to-market value(s) for such Hedging Transactions, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Hedging Transactions (which
may include a Lender or any Affiliate of a Lender).

“Hedging Obligations” of any Person shall mean any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired under (i) any and all Hedging Transactions, (ii)
any and all cancellations, buy backs, reversals, terminations or assignments of
any Hedging Transactions and (iii) any and all renewals, extensions and
modifications of any Hedging Transactions and any and all substitutions for any
Hedging Transactions.





22

--------------------------------------------------------------------------------

 



“Hedging Transaction” of any Person shall mean (a) any transaction (including an
agreement with respect to any such transaction) now existing or hereafter
entered into by such Person that is a rate swap transaction, swap option, basis
swap, forward rate transaction, commodity swap, commodity option, equity or
equity index swap or option, bond option, interest rate option, foreign exchange
transaction, cap transaction, floor transaction, collar transaction, currency
swap transaction, cross-currency rate swap transaction, currency option, spot
transaction, credit protection transaction, credit swap, credit default swap,
credit default option, total return swap, credit spread transaction, repurchase
transaction, reverse repurchase transaction, buy/sell-back transaction,
securities lending transaction, or any other similar transaction (including any
option with respect to any of these transactions) or any combination thereof,
whether or not any such transaction is governed by or subject to any master
agreement, and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.

“Increased Reporting Period” shall mean each period (a) commencing on the
earlier to occur of (i) a Default or Event of Default and (ii) the date on which
Availability is less than or equal to the greater of $10,000,000 and 10.00% (or,
if any Incremental Commitment has become effective under this Agreement since
the Restatement Effective Date, 12.50%) of the Aggregate Revolving Commitment
Amount and (b) ending on the first date thereafter on which no Default or Event
of Default exists and Availability has been greater than the greater of
$10,000,000 and 10.00% (or, if any Incremental Commitment has become effective
under this Agreement since the Restatement Effective Date, 12.50%) of the
Aggregate Revolving Commitment Amount for 30 consecutive days.

“Increasing Lender” shall have the meaning set forth in Section 2.25.

“Incremental Commitment” shall have the meaning set forth in Section 2.25.

“Incremental Revolving Commitments” shall have the meaning set forth in Section
2.25.

 “Indebtedness” of any Person shall mean, without duplication, (i) all
obligations of such Person for borrowed money, (ii) all obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments, (iii)
all obligations of such Person in respect of the deferred purchase price of
property or services (other than (A) trade payables incurred in the ordinary
course of business, (B) deferred compensation payable to directors, officers or
employees and  (C) any purchase price adjustment, earnout or deferred payment of
a similar nature incurred in connection with any Permitted Acquisition which is
not a liability on Parent or its Subsidiaries’ balance sheet) (iv) all
obligations of such Person under any conditional sale or other title retention
agreement(s) relating to property acquired by such Person, (excluding trade
payables incurred in the ordinary course of business; provided that, for
purposes of Section 8.1(g), trade payables overdue by more than 120 days shall
be included in this definition except to the extent that any of such trade
payables are being disputed in good faith and by appropriate measures), (v) all
Capital Lease Obligations of such Person, (vi) all obligations, contingent or
otherwise, of such Person in





23

--------------------------------------------------------------------------------

 



respect of letters of credit, acceptances or similar extensions of credit,
(vii) all Guarantees of such Person of the type of Indebtedness described in
clauses (i) through (vi) above, (viii) all Indebtedness of a third party secured
by any Lien on property owned by such Person, whether or not such Indebtedness
has been assumed by such Person, (ix) all obligations of such Person, contingent
or otherwise, to purchase, redeem, retire or otherwise acquire for value any
Capital Stock of such Person, (x) all Off-Balance Sheet Liabilities and (xi) all
Hedging Obligations.  The Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture in which such Person is a
general partner or a joint venturer, except to the extent that the terms of such
Indebtedness provide that such Person is not liable therefor.

“Indemnified Taxes” shall mean (a) Taxes other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of any
Loan Party under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.

“Information Certificate” shall mean each Information Certificate executed and
delivered from time to time by a Loan Party to Administrative Agent, as the same
may be amended, restated, supplemented, or otherwise modified from time to time.

“Inventory” shall mean, collectively, “inventory” (as such term is defined in
Article 9 of the UCC).

“Inventory Formula Amount” means, with respect to any item of Eligible Inventory
and at any time of determination, the lesser of (a) 65% of the lower of cost and
market of such Inventory and (b) 85% of the Net Orderly Liquidation Value of
such Inventory.

“Investment Grade” shall mean a rating of (i) BBB – or higher by S&P, or (ii)
Baa3 or higher by Moody’s.

“Investments” shall have the meaning set forth in Section 7.4.

“IRS” shall mean the United States Internal Revenue Service.

“Issuing Bank” shall mean SunTrust Bank in its capacity as the issuer of Letters
of Credit pursuant to Section 2.24.

“LC Commitment” shall mean that portion of the Aggregate Revolving Commitments
that may be used by the Borrowers for the issuance of Letters of Credit. As of
the Restatement Effective Date, the LC Commitment is $5,000,000.

“LC Disbursement” shall mean a payment made by the Issuing Bank pursuant to a
Letter of Credit.

“LC Documents” shall mean all applications, agreements and instruments relating
to the Letters of Credit but excluding the Letters of Credit.

“LC Exposure” shall mean, at any time, the sum of (i) the aggregate undrawn
amount of all outstanding Letters of Credit at such time, plus (ii) the
aggregate amount of all LC Disbursements that have not been reimbursed by or on
behalf of the Borrowers at such time.  The LC Exposure of any Lender shall be
its Pro Rata Share of the total LC Exposure at such time.





24

--------------------------------------------------------------------------------

 



“Lender-Related Hedge Provider” shall mean any Person that, at the time it
enters into a Hedging Transaction with any Loan Party, (i) is a Lender or an
Affiliate of a Lender and (ii) except when the Lender-Related Hedge Provider is
SunTrust Bank or any of its Affiliates, has provided prior written notice to the
Administrative Agent which has been acknowledged by the Borrower Agent of (A)
the existence of such Hedging Transaction and (B) the methodology to be used by
such parties in determining the obligations under such Hedging Transaction from
time to time.  In no event shall any Lender-Related Hedge Provider acting in
such capacity be deemed a Lender for purposes hereof to the extent of and as to
Hedging Obligations except that each reference to the term “Lender” in Article
IX and Section 10.3(b) shall be deemed to include such Lender-Related Hedge
Provider.  In no event shall the approval of any such Person in its capacity as
Lender-Related Hedge Provider be required in connection with the release or
termination of any security interest or Lien of the Administrative Agent.

“Lenders” shall have the meaning set forth in the introductory paragraph hereof
and shall include, where appropriate, the Swingline Lender, each Increasing
Lender and each Additional Lender that joins this Agreement pursuant to Section
2.25.

“Letter of Credit” shall mean any stand-by letter of credit issued pursuant to
Section 2.24 by the Issuing Bank for the account of a Borrower pursuant to the
LC Commitment.

“LIBOR” shall mean, at any time of determination, the rate per annum (rounded
upwards, if necessary, to the nearest 1/100 of 1%) appearing on Reuters Screen
LIBOR01 Page (or any successor page) as the London interbank offered rate for
Dollar deposits at approximately 11:00 a.m. (London, England, time) two Business
Days before the first Business Day of the then current calendar month for an
interest period of one month; provided, that if such rate shall be less than
zero, such rate shall be deemed to be zero.  If for any reason such rate is not
available, LIBOR shall be the rate per annum reasonably determined by the
Administrative Agent as the rate of interest at which Dollar deposits in the
approximate amount of the Loans (at such time of determination) would be offered
by the Administrative Agent to major banks in the London interbank Eurodollar
market at their request at or about 10:00 a.m. two Business Days before the
first Business Day of the then current calendar month for an interest period of
one month.

 “Lien” shall mean any mortgage, pledge, security interest, lien (statutory or
otherwise), charge, encumbrance, hypothecation, assignment, deposit arrangement,
or other arrangement having the practical effect of any of the foregoing or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having the same economic effect as any
of the foregoing).

 “Liquidity Period” shall mean each period (a) commencing on the earlier to
occur of (i) the occurrence of an Event of Default and (ii) the date on which
Availability is less than or equal to the greater of $10,000,000 and 10.00% (or,
if any Incremental Commitment has become effective under this Agreement since
the Restatement Effective Date, 12.50%) of the Aggregate Revolving Commitment
Amount and (b) ending on the first date thereafter on which no Default or Event
of Default exists and Availability has been greater than the greater of
$10,000,000 and 10.00% (or, if any Incremental Commitment has become effective
under this Agreement since the





25

--------------------------------------------------------------------------------

 



Restatement Effective Date, 12.50%) of the Aggregate Revolving Commitment Amount
for 30 consecutive days.

“Loan Documents” shall mean, collectively, this Agreement, the Collateral
Documents, the LC Documents, the Fee Letter, all Notices of Borrowing, all
Borrowing Base Certificates, all Compliance Certificates, any promissory notes
issued hereunder and any and all other instruments, agreements, documents, and
writings executed in connection with any of the foregoing.

“Loan Party” and “Loan Parties” shall mean Parent, each Borrower, and the
Subsidiary Loan Parties.

“Loans” shall mean all Revolving Loans, Swingline Loans, and Agent Advances in
the aggregate or any of them, as the context shall require, and shall include,
where appropriate, any loan made pursuant to Section 2.25.

“Master Funding Account” shall mean (i) that certain deposit account established
and maintained by the Parent at Administrative Agent, account no. XXXXX, and
(ii) such other deposit account as may be further designated by the Borrower
Agent as the Master Funding Account and approved by the Administrative Agent in
writing.  The Master Funding Account is the ZBA master account with respect to
the Controlled Disbursement Account.

“Material Adverse Effect” shall mean, with respect to any event, act, condition
or occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singularly or in conjunction with any other event or events, act or acts,
condition or conditions, occurrence or occurrences whether or not related,
resulting in a material adverse change in, or a material adverse effect on,
(i) the business, results of operations, financial condition, assets or
liabilities of the Parent and its Subsidiaries taken as a whole, (ii) the
ability of the Loan Parties to perform any of their respective obligations under
the Loan Documents, (iii) the rights and remedies of the Administrative Agent,
the Issuing Bank, the Swingline Lender or the Lenders under any of the Loan
Documents or (iv) the legality, validity or enforceability of any of the Loan
Documents.

“Material Agreements” shall mean (i) all agreements, indentures or notes
governing the terms of any Material Indebtedness, (ii) all employment and
non-compete agreements with management, (iii) all other agreements, documents,
contracts, indentures and instruments pursuant to which (A) Parent or any of its
Subsidiaries are contractually obligated to make payments in any 12 month period
of $2,500,000 or more, (B) any of Parent or any of its Subsidiaries’ customers
is obligated to pay more than $2,500,000 to Parent or its Subsidiaries during
any 12 month period and (C) a default, breach or termination thereof could
reasonably be expected to result in a Material Adverse Effect; provided, that
Material Agreements shall not include any agreement or other contract for the
purchase or other acquisition of Inventory in the ordinary course of business.

“Material Indebtedness” shall mean any Indebtedness (other than the Loans and
the Letters of Credit) of the Parent or any of its Subsidiaries individually or
in an aggregate committed or outstanding principal amount exceeding
$1,000,000.  For purposes of determining the amount of attributed Indebtedness
from Hedging Obligations, the “principal amount” of any Hedging Obligations at
any time shall be the Net Mark-to-Market Exposure of such Hedging Obligations.





26

--------------------------------------------------------------------------------

 



“Moody’s” shall mean Moody’s Investors Service, Inc.

 “Multiemployer Plan” shall mean any “multiemployer plan” as defined in Section
4001(a)(3) of ERISA, which is contributed to by (or to which there is or may be
an obligation to contribute of) the Parent, any of its Subsidiaries, or an ERISA
Affiliate, and each such plan for the five-year period immediately following the
latest date on which the Parent, any of its Subsidiaries, or an ERISA Affiliate
contributed to or had an obligation to contribute to such plan.

“National Air Time” shall mean National Air Time, Inc., a Delaware corporation.

“Net Mark-to-Market Exposure” of any Person shall mean, as of any date of
determination with respect to any Hedging Obligation, the excess (if any) of all
unrealized losses over all unrealized profits of such Person arising from such
Hedging Obligation.  “Unrealized losses” shall mean the fair market value of the
cost to such Person of replacing the Hedging Transaction giving rise to such
Hedging Obligation as of the date of determination (assuming such Hedging
Transaction were to be terminated as of that date), and “unrealized profits”
shall mean the fair market value of the gain to such Person of replacing such
Hedging Transaction as of the date of determination (assuming such Hedging
Transaction were to be terminated as of that date).

“Net Orderly Liquidation Value” shall mean the cash proceeds of Inventory which
would be obtained in an orderly liquidation (net of all liquidation expenses,
costs of sale, operating expenses and retrieval and related costs), as
determined pursuant to the most recent third-party appraisal of such Inventory
delivered to the Administrative Agent by an appraiser reasonably acceptable to
the Administrative Agent.

“Non-Defaulting Lender” shall mean, at any time, a Lender that is not a
Defaulting Lender.

“Non-Public Information” shall mean any material non-public information (within
the meaning of United States federal and state securities laws) with respect to
the Loan Parties, their Affiliates, or any of their securities or loans.

“Non-U.S. Plan” shall mean any plan, fund (including, without limitation, any
superannuation fund) or other similar program established, contributed to
(regardless of whether through direct contributions or through employee
withholding) or maintained outside the United States by the Parent or one or
more of its Subsidiaries primarily for the benefit of employees of the Parent or
such Subsidiaries residing outside the United States, which plan, fund or other
similar program provides, or results in, retirement income, a deferral of income
in contemplation of retirement, or payments to be made upon termination of
employment, and which plan is not subject to ERISA or the Code.

“Notices of Borrowing” shall mean, collectively, the Notices of Revolving
Borrowing and the Notices of Swingline Borrowing.

“Notice of Revolving Borrowing” shall have the meaning set forth in Section 2.3.

“Notice of Swingline Borrowing” shall have the meaning set forth in Section 2.4.





27

--------------------------------------------------------------------------------

 



“Obligations” shall mean (a) all amounts owing by the Loan Parties to the
Administrative Agent, the Issuing Bank, any Lender (including the Swingline
Lender) or the Sole Lead Arranger pursuant to or in connection with this
Agreement or any other Loan Document or otherwise with respect to any Loan or
Letter of Credit including, without limitation, all principal, interest
(including any interest accruing after the filing of any petition in bankruptcy
or the commencement of any insolvency, reorganization or like proceeding
relating to any Loan Party, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding), reimbursement
obligations, fees, expenses, indemnification and reimbursement payments, costs
and expenses (including all fees and expenses of counsel to the Administrative
Agent, the Issuing Bank and any Lender (including the Swingline Lender) incurred
pursuant to this Agreement or any other Loan Document), whether direct or
indirect, absolute or contingent, liquidated or unliquidated, now existing or
hereafter arising hereunder or thereunder, (b) all Hedging Obligations owed by
any Loan Party to any Lender-Related Hedge Provider, and (c) all Bank Product
Obligations, together with all renewals, extensions, modifications or
refinancings of any of the foregoing; provided,  however, that with respect to
any Guarantor, the Obligations shall not include any Excluded Swap Obligations.

 “OFAC” shall mean the U.S. Department of the Treasury’s Office of Foreign
Assets Control.

“Off-Balance Sheet Liabilities” of any Person shall mean (i) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (ii) any liability of such Person under any sale
and leaseback transactions that do not create a liability on the balance sheet
of such Person, (iii) any Synthetic Lease Obligation, and (iv) any obligation
arising with respect to any other transaction which is the functional equivalent
of or takes the place of borrowing but which does not constitute a liability on
the balance sheet of such Person.

“OSHA” shall mean the Occupational Safety and Health Act of 1970, as amended and
in effect from time to time, and any successor statute thereto.

“Other Connection Taxes” shall mean, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.27).

“Overadvance” shall have the meaning set forth in Section 2.5.





28

--------------------------------------------------------------------------------

 



“Parent Company” shall mean, with respect to a Lender, the “bank holding
company” as defined in Regulation Y, if any, of such Lender, and/or any Person
owning, beneficially or of record, directly or indirectly, a majority of the
shares of such Lender.

“Participant” shall have the meaning set forth in Section 10.4(d).

“Participant Register” shall have the meaning set forth in Section 10.4(d).

“Patriot Act” shall mean the USA PATRIOT Improvement and Reauthorization Act of
2005 (Pub. L. 109-177 (signed into law March 9, 2006)), as amended and in effect
from time to time.

“Payment Conditions” shall mean, as to certain Restricted Payments and Permitted
Acquisitions, in each case, as specified herein:

(a)        At the time of such Restricted Payment or consummation of such
Permitted Acquisition, and immediately after giving effect thereto, no Default
or Event of Default shall exist; and

(b)        Either:

(i)         Availability immediately before and after giving effect to such
Restricted Payment or the consummation of such Permitted Acquisition shall equal
or exceed an amount equal to 20.00% of the Aggregate Revolving Commitment
Amount; or

(ii)        Both (A) Availability immediately before and after giving effect to
such Restricted Payment or the consummation of such Permitted Acquisition shall
equal or exceed an amount equal to 15.00% of the Aggregate Revolving Commitment
Amount and (B) the Fixed Charge Coverage Ratio (calculated on a pro forma basis
as of the end of most recent 12 Fiscal Month period ended at least 30 days
before the date of such Restricted Payment or Permitted Acquisition by giving
effect to such Restricted Payment or Permitted Acquisition as if it occurred on
the first day of such period) shall equal or exceed 1.00 to 1.00.

“Payment Office” shall mean the office of the Administrative Agent located at
3333 Peachtree Rd NE, 4th Floor, East Tower, Atlanta, GA 30326, or such other
location as to which the Administrative Agent shall have given written notice to
the Borrower Agent and the other Lenders.

“PBGC” shall mean the U.S. Pension Benefit Guaranty Corporation referred to and
defined in ERISA, and any successor entity performing similar functions.

 “Permitted Acquisition” shall mean any Acquisition by a Loan Party that occurs
when the following conditions have been satisfied:

(i)         [reserved];

(ii)        before and immediately after giving effect to such Acquisition, all
representations and warranties of each Loan Party set forth in the Loan
Documents shall





29

--------------------------------------------------------------------------------

 



be and remain true and correct in all material respects, except in the case of
any such representation and warranty that expressly relates to a prior date, in
which case such representation and warranty shall be so true and correct on and
as of such prior date

(iii)        the Payment Conditions shall have been satisfied with respect to
such Acquisition;

(iv)        [reserved];

(v)         the Borrower Agent shall have delivered to the Administrative Agent
(A) at least 30 days before the effective date of such Acquisition, notice of
such Acquisition and historical financial information with respect to the Person
whose stock or assets are being acquired and copies of the then-current
acquisition agreement and related documents; (B) promptly upon the
Administrative Agent’s request from time to time, updated and final drafts of
such acquisition agreements and related documents; (C) promptly upon the
Administrative Agent’s request from time to time, such other information and
reports reasonably requested by the Administrative Agent in connection
therewith;

(vi)        such Acquisition is consensual and, to the extent required under
applicable law or the constitutional documents of the Person whose stock or
assets are being acquired, has been approved by the board of directors (or the
equivalent thereof) of such Person;

(vii)       the Person or assets being acquired is in the same type of business
conducted by the Parent and its Subsidiaries on the date hereof or any business
reasonably related thereto;

(viii)      such Acquisition is consummated in compliance in all material
respects with all Requirements of Law, and all material consents and approvals
from any Governmental Authority or other Person required in connection with such
Acquisition have been obtained;

(ix)        the Person or assets being acquired shall have positive EBITDA
(calculated in a manner substantially similar to “Consolidated EBITDA” to the
extent provisions of such definition are relevant) for the most recent
12-fiscal-month period ending at least 30 days before the date such Acquisition
is consummated (as determined by reference to financial statements for the most
recently completed fiscal year and the most recent Fiscal Month ended at least
30 days before the date of consummation of such Acquisition for which financial
statements are available);

(x)         before and after giving effect to such Acquisition and any
Indebtedness incurred in connection therewith, Parent and its Subsidiaries, on a
consolidated basis, are Solvent;

(xi)        within the time periods provided in Section 5.12(a), the Borrower
Agent shall have executed and delivered, or caused its Subsidiaries to execute
and deliver,





30

--------------------------------------------------------------------------------

 



all guarantees, Collateral Documents and other related documents required under
Section 5.12(a); and

(xii)       the Borrower Agent shall have delivered to the Administrative Agent
a certificate executed by a Responsible Officer certifying that each of the
conditions set forth above has been satisfied.

“Permitted Discretion” shall mean the Administrative Agent’s determination made
in good faith and in the exercise of commercially reasonable business judgment,
determined in a manner consistent with its credit procedures for asset-based
lending transactions in industries similar to the industries in which the Loan
Parties operate.

 “Permitted Encumbrances” shall mean:

(i)          Liens imposed by law for taxes not yet due or which are being
contested in good faith by appropriate proceedings diligently conducted and with
respect to which adequate reserves are being maintained in accordance with GAAP;

(ii)         statutory Liens of landlords, carriers, warehousemen, mechanics,
materialmen and other Liens imposed by law in the ordinary course of business
for amounts not yet due or which are being contested in good faith by
appropriate proceedings diligently conducted and with respect to which adequate
reserves are being maintained in accordance with GAAP;

(iii)        pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;

(iv)        cash  pledges or cash deposits to secure the performance of bids,
utilities, contracts (other than contracts for repayment of Indebtedness),
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business;

(v)         judgment and attachment liens not giving rise to an Event of Default
or Liens created by or existing from any litigation or legal proceeding that are
currently being contested in good faith by appropriate proceedings diligently
conducted and with respect to which adequate reserves are being maintained in
accordance with GAAP;

(vi)        customary rights of set-off, revocation, refund or chargeback under
deposit agreements or under the Uniform Commercial Code or common law of banks
or other financial institutions where the Borrower or any of its Subsidiaries
maintains deposits (other than deposits intended as cash collateral) in the
ordinary course of business;

(vii)       easements, zoning restrictions, rights-of-way and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business that do not secure any monetary obligations and do not materially
detract from the value of the affected property or materially interfere with the
ordinary conduct of business of the Borrower and its Subsidiaries taken as a
whole;  and





31

--------------------------------------------------------------------------------

 



(viii)      any interest or title of a lessor under, and Liens arising from,
precautionary Uniform Commercial Code financing statements solely evidencing
such lessor’s interest under, operating leases;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

 “Permitted Holders” shall mean (a) Robert B. Barnhill, Jr., (b) each of his
Family Members and Family Trusts, and (c) any corporation, limited liability
company, partnership, or other Person which is an entity, more than 50% of the
voting equity of which is owned and controlled directly or directly by any
Person or Persons described in clauses (a) and (b).

“Permitted Investments” shall mean:

(i)          direct obligations of, or obligations the principal of and interest
on which are unconditionally guaranteed by, the United States (or by any agency
or instrumentality thereof to the extent such obligations are backed by the full
faith and credit of the United States), in each case maturing within one year
from the date of acquisition thereof;

(ii)         commercial paper having a rating, at the time of acquisition
thereof, of not lower than A-1 by S&P or  P-1 by Moody’s and in either case
maturing within six months from the date of acquisition thereof;

(iii)        certificates of deposit, bankers’ acceptances and time deposits
maturing within one year of the date of acquisition thereof issued or guaranteed
by or placed with, and money market deposit accounts issued or offered by, any
domestic office of any commercial bank organized under the laws of the United
States or any state thereof which has a combined capital and surplus and
undivided profits of not less than $500,000,000;

(iv)        fully collateralized repurchase agreements with a term of not more
than 30 days for securities described in clause (i) above and entered into with
a financial institution satisfying the criteria described in clause (iii) above;
and

(v)         mutual funds investing solely in any one or more of the Permitted
Investments described in clauses (i) through (iv) above or rated at least A by
S&P or at least A2 by Moody’s.

“Permitted Liens” shall have the meaning given such term in Section 7.2.

“Permitted Refinancing Indebtedness” shall mean, in respect of any Indebtedness,
any refinancing, renewal, extension or replacement of such Indebtedness (the
“Refinanced Indebtedness”) which:

(i)          has a principal amount which does not exceed the then-outstanding
principal amount of the Refinanced Indebtedness immediately before such
refinancing, renewal, extension or replacement (other than by the amount of any
premiums and accrued





32

--------------------------------------------------------------------------------

 



and unpaid interest with respect to the Indebtedness being refinanced and
reasonable fees and expenses relating to such refinancing, renewal or
replacement financing);

(ii)         has an average weighted life to maturity which is equal to or
longer than the average weighted life to maturity of the Refinanced Indebtedness
(determined as of the date of such refinancing, renewal, or replacement);

(iii)        if the Refinanced Indebtedness was Subordinated Debt, is
subordinated in right of payment to the Obligations to the same or greater
extent as was the Refinanced Indebtedness pursuant to subordination terms and
conditions which are substantively the same as those relating to the Refinanced
Indebtedness or otherwise on terms  reasonably acceptable to Administrative
Agent;

(iv)        has no Person obligated in respect thereof (whether as a borrower,
co-borrower, guarantor, grantor, obligor, or otherwise), other than Persons
obligated in respect of the Refinanced Indebtedness; and

(v)         is subject to or governed by terms or conditions which, taken
together, are not materially more restrictive or burdensome to any Loan Party or
Subsidiary than those governing the Refinanced Indebtedness and could not
reasonably be expected to be materially adverse to the interests of any Loan
Party, any Subsidiary, the Administrative Agent or the Lenders.

“Person” shall mean any individual, partnership, firm, corporation, association,
joint venture, limited liability company, trust or other entity, or any
Governmental Authority.

“Plan” shall mean any “employee pension benefit plan” as defined in Section 3(2)
of ERISA that is subject to Title IV of ERISA (other than a Multiemployer Plan)
maintained or contributed to by the Parent, and of its Subsidiaries, or any
ERISA Affiliate or to which the Parent, and of its Subsidiaries, or any ERISA
Affiliate has or may have an obligation to contribute, and each such plan for
the five-year period immediately following the latest date on which the Parent,
and of its Subsidiaries, or any ERISA Affiliate maintained, contributed to or
had an obligation to contribute to (or is deemed under Section 4069 of ERISA to
have maintained or contributed to or to have had an obligation to contribute to,
or otherwise to have liability with respect to) such Plan.

“Pricing Grid” shall have the meaning set forth in the definition of “Applicable
Margin.”

“Pro Forma Basis”  shall mean, in determining the satisfaction or compliance
with any condition or covenant in connection with any Acquisition, Restricted
Payment, Investment, prepayment of Indebtedness, or other transaction described
herein, where applicable, that such event or transaction shall be deemed to have
occurred on the first day of the twelve Fiscal Month period most recently ended
before the effective date of such event or transaction for which financial
statements have been delivered pursuant to Section 5.1(a) or (c), as applicable,
and given effect on such date (in a manner and to the extent acceptable to
Administrative Agent in its Permitted Discretion).





33

--------------------------------------------------------------------------------

 



“Pro Rata Share” shall mean, with respect to any Lender at any time, a
percentage, the numerator of which shall be such Lender’s Revolving Commitment
(or, if such Commitment has been terminated or expired or the Loans have been
declared to be due and payable, such Lender’s Revolving Credit Exposure), and
the denominator of which shall be the sum of all Revolving Commitments of all
Lenders (or, if such Revolving Commitments have been terminated or expired or
the Loans have been declared to be due and payable, the Aggregate Revolving
Credit Exposure).

“Public Lender” shall mean any Lender who does not wish to receive Non-Public
Information and who may be engaged in investment and other market related
activities with respect to Parent and its Subsidiaries, its Affiliates, or any
of their securities or loans.

“Real Estate” shall mean all real property owned or leased by the Parent and its
Subsidiaries.

“Recipient” shall mean, as applicable, (a) the Administrative Agent, (b) any
Lender and (c) the Issuing Bank.

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

“Regulation T” shall mean Regulation T of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

“Regulation X” shall mean Regulation X of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

“Regulation Y” shall mean Regulation Y of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective managers, administrators, trustees,
partners, directors, officers, employees, agents, advisors or other
representatives of such Person and such Person’s Affiliates.

 “Release” shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into the
environment (including ambient air, surface water, groundwater, land surface or
subsurface strata) or within any building, structure, facility or fixture.

“Rent Reserve” shall mean, with respect to any leased real property and without
duplication, an amount equal to one month’s rental expense (for locations at
which books and records are located, but no Inventory is located) or three
month’s rental expense (for locations at which any Inventory is located), in
each case, for such leased real property (or such other amount as the
Administrative Agent may deem appropriate in its Permitted Discretion based on
the existence of any statutory Lien); provided,  however, that the
Administrative Agent shall not





34

--------------------------------------------------------------------------------

 



implement a Rent Reserve with respect to any location which is subject to a
Collateral Access Agreement.

 “Required Lenders” shall mean, (a) at any time there are two or fewer Lenders,
all Lenders (other than Defaulting Lenders) and (b) at all other times, Lenders
holding more than 50% of the Aggregate Revolving Commitments at such time or, if
the Lenders have no Commitments outstanding, then Lenders holding more than 50%
of the aggregate outstanding Revolving Credit Exposure of the Lenders at such
time; provided that to the extent that any Lender is a Defaulting Lender, such
Defaulting Lender and all of its Revolving Commitments, Revolving Credit
Exposure shall be excluded for purposes of determining Required Lenders.

“Requirement of Law” for any Person shall mean the articles or certificate of
incorporation, bylaws, partnership certificate and partnership agreement, or
limited liability company certificate of organization and limited liability
company agreement, as the case may be, and other organizational and governing
documents of such Person, and any law, treaty, rule or regulation, or
determination of a Governmental Authority, in each case applicable to or binding
upon such Person or any of its property or to which such Person or any of its
property is subject.

“Reserves” shall mean reserves that the Administrative Agent may establish from
time to time in its Permitted Discretion for such purposes as the Administrative
Agent shall deem necessary or appropriate.  Without limiting the generality of
the foregoing, the following reserves (without duplication) shall be deemed an
exercise of the Administrative Agent’s Permitted Discretion: (i) reserves for
accrued but unpaid ad valorem, excise and personal property tax liability; (ii)
Bank Product Reserves and reserves in respect of Hedging Obligations arising
from Hedging Transactions with any Lender-Related Hedge Provider; (iii) reserves
for warehousemen’s, bailees’, shippers’, brokers’ or carriers’ charges; (iv)
Rent Reserves; (v) reserves for any other matter that has a negative impact on
the value of the Collateral; and (vi) the Dilution Reserve.  Any of the
foregoing to the contrary notwithstanding, in determining the amount of Reserves
for Eligible Inventory, the Borrowers’ internal reserve for aged and obsolete
Inventory maintained by the Borrowers on their books and records shall not be
taken into account by the Administrative Agent in implementing any Reserve for
aged or obsolete Inventory; provided,  however, that the Administrative Agent
shall have the right to establish Reserves for aged, unaged, and obsolete
Inventory in its Permitted Discretion).

“Responsible Officer” shall mean (a) with respect to certifying compliance with
the financial covenants set forth in Article VI, the chief financial officer or
the treasurer of the Parent and (b) with respect to all other provisions, any of
the president, the chief executive officer, the chief operating officer, the
chief financial officer, the treasurer, any vice president, or manager (in the
case of  a manager-managed limited liability company) of any Loan Party or such
other representative of such Loan Party as may be designated in writing by any
one of the foregoing with the consent of the Administrative Agent.

“Restatement Effective Date” means October 19, 2017.

“Restricted Payment” shall mean, for any Person, any dividend or distribution on
any class of its Capital Stock, or any payment on account of, or set apart
assets for a sinking or other analogous fund for, the purchase, redemption,
retirement, defeasance or other acquisition of any shares of its Capital Stock
or Subordinated Debt or any Guarantee thereof or any options,





35

--------------------------------------------------------------------------------

 



warrants or other rights to purchase such Capital Stock or such Subordinated
Debt, whether now or hereafter outstanding, or any management or similar fees.

“Revolving Commitment” shall mean, with respect to each Lender, the commitment
of such Lender to make Revolving Loans to the Borrowers and to acquire
participations in Letters of Credit, Swingline Loans, and Agent Advances in an
aggregate principal amount not exceeding the amount set forth with respect to
such Lender on Schedule I, as such schedule may be amended pursuant to Section
2.25, or, in the case of a Person becoming a Lender after the Restatement
Effective Date, the amount of the assigned “Revolving Commitment” as provided in
the Assignment and Acceptance executed by such Person as an assignee, or the
joinder executed by such Person, in each case as such commitment may
subsequently be increased or decreased pursuant to the terms hereof.

“Revolving Commitment Termination Date” shall mean the earliest of (i) the
fourth anniversary of the Restatement Effective Date, (ii) the date on which the
Revolving Commitments are terminated pursuant to Section 2.10 and (iii) the date
on which all amounts outstanding under this Agreement have been declared or have
automatically become due and payable (whether by acceleration or otherwise).

“Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the sum of the outstanding principal amount of such Lender’s Revolving Loans, LC
Exposure Swingline Exposure, and Agent Advance Exposure.

“Revolving Loan” shall mean a loan made by a Lender (other than the Swingline
Lender) to the Borrowers under its Revolving Commitment.

“S&P” shall mean Standard & Poor’s, a division of The McGraw-Hill Companies,
Inc.

 “Sanctioned Country” shall mean, at any time, a country or territory that is,
or whose government is, the subject of any comprehensive, country-based
Sanctions.

“Sanctioned Person” shall mean, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union or
any EU member state or any other applicable sanctions authority, (b) any Person
operating, organized or resident in a Sanctioned Country or (c) any Person
controlled by any such Person.

“Sanctions” shall mean economic or financial sanctions or trade embargoes
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

“Secured Parties” shall mean the Administrative Agent, the Lenders, the Issuing
Bank, the Lender-Related Hedge Providers and the Bank Product Providers.

 “Sole Lead Arranger” shall mean SunTrust Robinson Humphrey, Inc., in its
capacity as sole lead arranger in connection with this Agreement.





36

--------------------------------------------------------------------------------

 



“Solvent” shall mean, with respect to any Person on a particular date, that on
such date (a) the fair value of the property of such Person is greater than the
total amount of liabilities, including subordinated and contingent liabilities,
of such Person; (b) the present fair saleable value of the assets of such Person
is not less than the amount that will be required to pay the probable liability
of such Person on its debts and liabilities, including subordinated and
contingent liabilities as they become absolute and matured; (c) such Person does
not intend to, and does not believe that it will, incur debts or liabilities
beyond such Person’s ability to pay as such debts and liabilities mature; and
(d) such Person is not engaged in a business or transaction, and is not about to
engage in a business or transaction, for which such Person’s property would
constitute an unreasonably small capital.  The amount of contingent liabilities
(such as litigation, guaranties and pension plan liabilities) at any time shall
be computed as the amount that, in light of all the facts and circumstances
existing at the time, represents the amount that would reasonably be expected to
become an actual or matured liability.

“Specified Default” shall mean any Default or Event of Default of the type
described in Sections 8.1(a),  (b),  (d) (to the extent arising because of any
Loan Party’s failure to comply with the provisions of Section 5.1(j) or Article
VI), (h),  (i), or (j).

“Spot Rate” shall mean, for any currency, the rate reasonably determined by the
Administrative Agent to be the rate quoted by SunTrust Bank (or any other Person
from time to time designated by SunTrust Bank by notice to Borrower Agent) as
the spot rate for the purchase by SunTrust (or such other designated Person) of
such currency with another currency through its principal foreign exchange
trading office at approximately 11:00 A.M. (New York City time) on the date two
Business Days before the date as of which the foreign exchange computation is
made.

“Subordinated Debt” shall mean any Indebtedness of any Loan Party which is
subordinated in right of payment to the Obligations on terms which are
acceptable to Administrative Agent in its discretion.

“Subsidiary” shall mean, with respect to any Person (the “parent”) at any date,
any corporation, partnership, joint venture, limited liability company,
association or other entity the accounts of which would be consolidated with
those of the parent in the parent’s consolidated financial statements if such
financial statements were prepared in accordance with GAAP as of such date, as
well as any other corporation, partnership, joint venture, limited liability
company, association or other entity (i) of which securities or other ownership
interests representing more than 50% of the equity or more than 50% of the
ordinary voting power or, in the case of a partnership, more than 50% of the
general partnership interests are, as of such date, owned, controlled or held,
or (ii) that is, as of such date, otherwise controlled, by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent.  Unless otherwise indicated, all references to “Subsidiary”
hereunder shall mean a Subsidiary of the Parent.  Any of the foregoing to the
contrary notwithstanding, National Air Time shall not constitute a Subsidiary.

“Subsidiary Loan Party” shall mean any Subsidiary (other than the Borrowers)
that executes or becomes a party to the Guaranty and Security Agreement.

“Supermajority Lenders” shall mean, (a) at any time there are two or fewer
Lenders, all Lenders (other than Defaulting Lenders) and (b) at all other times,
Lenders holding more than





37

--------------------------------------------------------------------------------

 



66.67% of the Aggregate Revolving Commitments at such time or, if the Lenders
have no Commitments outstanding, then Lenders holding more than 66.67% of the
aggregate outstanding Revolving Credit Exposure of the Lenders at such time;
provided that to the extent that any Lender is a Defaulting Lender, such
Defaulting Lender and all of its Revolving Commitments and Revolving Credit
Exposure shall be excluded for purposes of determining Supermajority Lenders.

“Swap Obligation” shall mean, with respect to any Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.

 “Swingline Commitment” shall mean the commitment of the Swingline Lender to
make Swingline Loans in an aggregate principal amount at any time outstanding
not to exceed $12,500,000.

“Swingline Exposure” shall mean, with respect to each Lender, the principal
amount of the Swingline Loans in which such Lender is legally obligated either
to make a Loan or to purchase a participation in accordance with Section 2.4,
which shall equal such Lender’s Pro Rata Share of all outstanding Swingline
Loans.

“Swingline Lender” shall mean SunTrust Bank.

“Swingline Loan” shall mean a loan made to the Borrowers by the Swingline Lender
under the Swingline Commitment.

 “Synthetic Lease” shall mean a lease transaction under which the parties intend
that (i) the lease will be treated as an “operating lease” by the lessee
pursuant to Accounting Standards Codification Sections 840-10 and 840-20, as
amended, and (ii) the lessee will be entitled to various tax and other benefits
ordinarily available to owners (as opposed to lessees) of like property.

“Synthetic Lease Obligations” shall mean, with respect to any Person, the sum of
(i) all remaining rental obligations of such Person as lessee under Synthetic
Leases which are attributable to principal and, without duplication, (ii) all
rental and purchase price payment obligations of such Person under such
Synthetic Leases assuming such Person exercises the option to purchase the lease
property at the end of the lease term.

 “Taxes” shall mean any and all present or future taxes, levies, imposts,
duties, deductions, withholdings (including backup withholding), assessments,
fees, or other charges imposed by any Governmental Authority, including any
interest, additions to tax or penalties applicable thereto.

 “Trading with the Enemy Act” shall mean the Trading with the Enemy Act of the
United States of America (50 U.S.C. App. §§ 1 et seq.), as amended and in effect
from time to time.

 “Unfinanced Cash Capital Expenditures” shall mean, for any period, the amount
of Capital Expenditures made by the Parent or any of its Subsidiaries during
such period in cash, but excluding any such Capital Expenditures financed with
Indebtedness permitted under Section 7.1(c) or that constitute reinvestment of
proceeds as permitted under Section 2.14(a).





38

--------------------------------------------------------------------------------

 



“Unfunded Pension Liability” of any Plan shall mean the amount, if any, by which
the value of the accumulated plan benefits under the Plan, determined on a plan
termination basis in accordance with actuarial assumptions at such time
consistent with those prescribed by the PBGC for purposes of Section 4044 of
ERISA, exceeds the fair market value of all Plan assets allocable to such
liabilities under Title IV of ERISA (excluding any accrued but unpaid
contributions).

“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code as
amended and in effect from time to time in the State of New York.

“United States” or “U.S.” shall mean the United States of America.

“U.S. Borrower” shall mean any Borrower that is a U.S. Person.

“U.S. Person” shall mean any Person that is a “United States person” as defined
in Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” shall have the meaning set forth in Section
2.22(g)(ii).

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” shall mean the Borrowers, any other Loan Party or the
Administrative Agent, as applicable.

 “Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.

Section 1.2      [Reserved].

Section 1.3      Accounting Terms and Determination.  Except as may be otherwise
expressly provided herein, all terms of an accounting or financial nature shall
be construed in accordance with GAAP, as in effect from time to time; provided
that, if after the Restatement Effective Date there occurs any change in GAAP or
in the application thereof on the operation of any provision hereof and the
Borrower Agent notifies the Administrative Agent that the Loan Parties request
an amendment to any provision hereof to eliminate the effect of such change in
GAAP or in the application thereof (or if the Administrative Agent notifies the
Borrower Agent that the Required Lenders request an amendment to any provision
hereof for such purpose), regardless of whether any such notice is given before
or after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.  Notwithstanding any
other provision contained herein, (i) all terms of an accounting or financial
nature used herein shall be construed, and all computations of amounts and
ratios referred to herein shall be made (a) without





39

--------------------------------------------------------------------------------

 



giving effect to any election under Accounting Standards Codification 825-10-25
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any Indebtedness or other
liabilities of Parent or any Subsidiary at “fair value”, as defined therein and
(b) without giving effect to any treatment of Indebtedness in respect of
convertible debt instruments under Accounting Standards Codification 470-20 (or
any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any such Indebtedness in a reduced
or bifurcated manner as described therein, and such Indebtedness shall at all
times be valued at the full stated principal amount thereof and (ii) any
obligations relating to a lease that was accounted for by such Person as an
operating lease as of the Restatement Effective Date and any similar lease
entered into after the Restatement Effective Date by such Person (or any
Subsidiary or Affiliate of such Person) shall be accounted for by such Person as
an operating lease and not as Capital Lease Obligations.

Section 1.4      Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.”  The word
“will” shall be construed to have the same meaning and effect as the word
“shall.”  In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including” and the word “to”
means “to but excluding.”  Unless the context requires otherwise (i) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as it was originally executed or as it may from time to time be amended,
restated, supplemented or otherwise modified (subject to any restrictions on
such amendments, supplements or modifications set forth herein), (ii) any
reference herein to any Person shall be construed to include such Person’s
successors and permitted assigns, (iii) the words “hereof,” “herein” and
“hereunder” and words of similar import shall be construed to refer to this
Agreement as a whole and not to any particular provision hereof, (iv) all
references to Articles, Sections, Exhibits and Schedules shall be construed to
refer to Articles, Sections, Exhibits and Schedules to this Agreement and (v)
all references to a specific time shall be construed to refer to the time in the
city and state of the Administrative Agent’s principal office, unless otherwise
indicated.

ARTICLEII

 

AMOUNT AND TERMS OF THE COMMITMENTS

Section 2.1      General Description of Facilities.  Subject to and upon the
terms and conditions herein set forth, (a) the Lenders hereby establish in favor
of the Borrowers a revolving credit facility pursuant to which each Lender
severally agrees (to the extent of such Lender’s Revolving Commitment) to make
Revolving Loans to the Borrowers in accordance with Section 2.2; (b) the Issuing
Bank agrees to issue Letters of Credit in accordance with Section 2.24; (c) the
Swingline Lender may make Swingline Loans in accordance with Section 2.4; (d)
the Administrative Agent may make Agent Advances in accordance with Section 2.6;
and (e) each Lender agrees to purchase a participation interest in the Letters
of Credit, the Swingline Loans, and the Agent Advances pursuant to the terms and
conditions hereof; provided that in no event shall the Aggregate Revolving
Credit Exposure exceed the lesser of (i) the Borrowing Base and (ii) the
Aggregate Revolving Commitment Amount.





40

--------------------------------------------------------------------------------

 



Section 2.2      Revolving Loans.  Subject to the terms and conditions set forth
herein, each Lender severally agrees to make Revolving Loans, ratably in
proportion to its Pro Rata Share of the Aggregate Revolving Commitments, to the
Borrowers, from time to time during the Availability Period, in an aggregate
principal amount outstanding at any time that will not result in (a) such
Lender’s Revolving Credit Exposure exceeding such Lender’s Revolving Commitment
or (b) the Aggregate Revolving Credit Exposure exceeding the lesser of (i) the
Borrowing Base and (ii) the Aggregate Revolving Commitment Amount.  During the
Availability Period, the Borrowers shall be entitled to borrow, prepay and
reborrow Revolving Loans in accordance with the terms and conditions of this
Agreement.

Section 2.3      Procedure for Revolving Borrowings.  The Borrower Agent shall
give the Administrative Agent written notice (or telephonic notice promptly
confirmed in writing) of each requested Revolving Borrowing, substantially in
the form of Exhibit 2.3 attached hereto (a “Notice of Revolving Borrowing”),
before 11:00 a.m. one Business Day before the requested date of such Revolving
Borrowing.  Each Notice of Revolving Borrowing shall be irrevocable and shall
specify (i) the aggregate principal amount of such Revolving Borrowing and (ii)
the date of such Revolving Borrowing (which shall be a Business Day).  The
aggregate principal amount of each Revolving Borrowing shall not be less than
$1,000,000 or a larger multiple of $100,000, provided that Loans made pursuant
to Sections 2.4,  2.5,  2.6, or 2.24 (d) may be made in lesser amounts as
provided therein.  Promptly following the receipt of a Notice of Revolving
Borrowing in accordance herewith, the Administrative Agent shall advise each
Lender of the details thereof and the amount of such Lender’s Revolving Loan to
be made as part of the requested Revolving Borrowing.

Section 2.4      Swingline Commitment.

Subject to the terms and conditions set forth herein, the Swingline Lender shall
make Swingline Loans to the Borrowers from time to time during the Availability
Period, so long as, after giving effect thereto, (i) the Aggregate Revolving
Credit Exposure will not exceed the lesser of (A) the Borrowing Base and (B) the
Aggregate Revolving Commitment Amount and (ii) the aggregate principal amount of
the Swingline Loans will not exceed the Swingline Commitment; provided that the
Swingline Lender shall not be required to make a Swingline Loan to refinance an
outstanding Swingline Loan.  The Borrowers shall be entitled to borrow, repay
and reborrow Swingline Loans in accordance with the terms and conditions of this
Agreement.

Except for Swingline Loans made pursuant to Section 2.4(f), the Borrower Agent
shall give the Administrative Agent written notice (or telephonic notice
promptly confirmed in writing) of each Swingline Borrowing, substantially in the
form of Exhibit 2.4 attached hereto (a “Notice of Swingline Borrowing”), before
10:00 a.m. on the requested date of each Swingline Borrowing.  Each Notice of
Swingline Borrowing shall be irrevocable and shall specify (i) the principal
amount of such Swingline Borrowing, (ii) the date of such Swingline Borrowing
(which shall be a Business Day) and (iii) the account of the Borrowers to which
the proceeds of such Swingline Borrowing should be credited.  The Administrative
Agent will promptly advise the Swingline Lender of each Notice of Swingline
Borrowing.  Except as provided in Section 2.4(f), the aggregate principal amount
of each Swingline Loan shall not be less than $100,000 or a larger multiple of
$50,000, or such other minimum amounts agreed to by the Swingline Lender and the
Borrowers.  Except with respect to Swingline Loans made pursuant to Section
2.4(f), the Swingline Lender will make the proceeds of each Swingline Loan
available to the Borrowers in Dollars in immediately available





41

--------------------------------------------------------------------------------

 



funds in or for credit to the Master Funding Account or the Controlled
Disbursement Account not later than 1:00 p.m. on the requested date of such
Swingline Borrowing or otherwise in accordance with such other written
instructions which may be provided by the Borrower Agent to the Administrative
Agent from time to time and which are acceptable to Administrative Agent.

The Swingline Lender, at any time and from time to time in its sole discretion,
may, but in no event no less frequently than once each calendar week shall, on
behalf of the Borrowers (which hereby irrevocably authorize and direct the
Swingline Lender to act on their behalf), give a Notice of Revolving Borrowing
to the Administrative Agent requesting the Lenders (including the Swingline
Lender) to make Revolving Loans in an amount equal to the unpaid principal
amount of any Swingline Loan.  Each Lender will make the proceeds of its
Revolving Loan included in such Borrowing available to the Administrative Agent
for the account of the Swingline Lender in accordance with Section 2.8, which
will be used solely for the repayment of such Swingline Loan.

If for any reason a Revolving Borrowing may not be (as determined in the sole
discretion of the Administrative Agent), or is not, made in accordance with the
foregoing provisions, then each Lender (other than the Swingline Lender) shall
purchase an undivided participating interest in such Swingline Loan in an amount
equal to its Pro Rata Share thereof on the date that such Revolving Borrowing
should have occurred.  On the date of such required purchase, each Lender shall
promptly transfer, in immediately available funds, the amount of its
participating interest to the Administrative Agent for the account of the
Swingline Lender.

Each Lender’s obligation to make a Loan pursuant to subsection (c) of this
Section or to purchase participating interests pursuant to subsection (d) of
this Section shall be absolute and unconditional and shall not be affected by
any circumstance, including, without limitation, (i) any set-off, counterclaim,
recoupment, defense or other right that such Lender or any other Person may have
or claim against the Swingline Lender, the Borrowers or any other Person for any
reason whatsoever, (ii) the existence of a Default or an Event of Default or the
termination of any Lender’s Revolving Commitment, (iii) the existence (or
alleged existence) of any event or condition which has had or could reasonably
be expected to have a Material Adverse Effect, (iv) any breach of this Agreement
or any other Loan Document by any Loan Party, the Administrative Agent or any
Lender or (v) any other circumstance, happening or event whatsoever, whether or
not similar to any of the foregoing.  If such amount is not in fact made
available to the Swingline Lender by any Lender, the Swingline Lender shall be
entitled to recover such amount on demand from such Lender, together with
accrued interest thereon for each day from the date of demand thereof (A) at the
Federal Funds Rate until the second Business Day after such demand and (B) at
the Applicable Rate at all times thereafter.  Until such time as such Lender
makes its required payment, the Swingline Lender shall be deemed to continue to
have outstanding Swingline Loans in the amount of the unpaid participation for
all purposes of the Loan Documents.  In addition, such Lender shall be deemed to
have assigned any and all payments made of principal and interest on its Loans
and any other amounts due to it hereunder to the Swingline Lender to fund the
amount of such Lender’s participation interest in such Swingline Loans that such
Lender failed to fund pursuant to this Section, until such amount has been
purchased in full.

Unless payment is otherwise timely made by the Borrowers, the becoming due of
any amount required to be paid under this Agreement or any of the other Loan
Documents as principal, interest, reimbursement obligations in connection with
Letters of Credit, premiums, fees,





42

--------------------------------------------------------------------------------

 



reimbursable expenses or other sums payable hereunder shall be deemed
irrevocably to be the Borrower Agent’s request for a Swingline Loan (without any
requirement for the submission of a Notice of Swingline Borrowing) to be made on
the due date of, and in an aggregate amount required to pay, such principal,
interest, reimbursement obligations in connection with Letters of Credit,
premiums, fees, reimbursable expenses or other sums payable hereunder, and the
proceeds of a Swingline Loan made pursuant to such request may be disbursed by
way of direct payment of the relevant Obligations.  The presentation for payment
of any check or other item of payment drawn on the Controlled Disbursement
Account at a time when there are insufficient funds in the Controlled
Disbursement Account or Master Funding Account to cover such check or other item
of payment shall be deemed irrevocably to be a request (without any requirement
for the submission of a Notice of Swingline Borrowing or a minimum principal
amount) for a Swingline Loan on the date of such presentation and in an amount
equal to the aggregate amount of the checks or other items presented for
payment, and the proceeds of any Swingline Loan made in such circumstances may
be disbursed to the Controlled Disbursement Account or Master Funding Account,
and, subject to the satisfaction of all applicable conditions precedent set
forth in Article III (as to any Swingline made on the Restatement Effective
Date) and Section 3.2, Swingline Lender shall make such Swingline Loan.  As
among the Swingline Lender, on the one hand, and all other Secured Parties, on
the other hand, until such time as the Required Lenders have provided written
notice to the Administrative Agent and the Swingline Lender to the contrary, the
Swingline Lender may make Swingline Loans under this Section 2.4(f) in its sole
and absolute discretion and without regard to the existence of, and without
being deemed to have waived, any Default or Event of Default and without regard
to any Borrower’s failure to satisfy any of the conditions set forth in Section
3.2.  Swingline Lender may, in its sole and absolute discretion, make Swingline
Loans under this Section 2.4(f) if an Overadvance exists or would result
therefrom, in each case, subject to the terms of Section 2.5.  As between the
Swingline Lender, on the one hand, and the Secured Parties, on the other hand,
the Swingline Lender shall not have any obligation to honor any deemed request
for a Swingline Loan under this Section 2.4(f).  No further authorization,
direction or approval by any Borrower shall be required to be given by such
Borrower for any deemed request for a Swingline Loan under this Section 2.4(f).

Section 2.5      Overadvances; Optional Overadvances.   If at any time the
amount of the Aggregate Revolving Credit Exposure exceeds the lesser of (a) the
Borrowing Base and (b) the Aggregate Revolving Commitment Amount, or any other
applicable limitation set forth in this Agreement (including, without
limitation, the limitations on Swingline Loans, Agent Advances and Letters of
Credit) such excess (an “Overadvance”) shall nevertheless constitute a portion
of the Obligations that are secured by the Collateral and are entitled to all
benefits thereof.  No Borrower shall have any right whatsoever to (i) receive
any Revolving Loan, (ii) receive any Swingline Loan, or (iii) request the
issuance of any Letter of Credit if, before or immediately after giving effect
thereto, there shall exist a Default or Event of Default.  If (A) the Lenders
shall make any Revolving Loans, (B) the Swingline Lender shall make any
Swingline Loan, (C) the Administrative Agent shall make any Agent Advances, or
(D) the Issuing Bank shall agree to the issuance of any Letter of Credit, which
in any such case gives rise to an Overadvance, the Borrowers shall make, on
demand, a payment on the Obligations to be applied to the Revolving Loans, the
Swingline Loans, and the Agent Advances, as appropriate, in an aggregate
principal amount equal to such Overadvance and, if such Overadvance continues to
exist, Cash Collateralize LC Exposure.  Notwithstanding the foregoing or any
other contrary provision of this Agreement, the Lenders hereby authorize the
Swingline Bank at the direction of the Administrative Agent in





43

--------------------------------------------------------------------------------

 



the Administrative Agent’s Permitted Discretion, and Swingline Bank shall at the
direction of the Administrative Agent, knowingly and intentionally, continue to
make Swingline Loans to the Borrowers, notwithstanding that an Overadvance
exists or thereby would be created, in an aggregate amount outstanding at any
time not to exceed $5,000,000, so long as (1) after giving effect to such
Swingline Loans, the outstanding Aggregate Revolving Credit Exposure does not
exceed the Aggregate Revolving Commitment Amount and (2) at the time of the
making of any such Swingline Loans, the Administrative Agent does not believe,
in good faith, that the Overadvance created by such Swingline Loans will be
outstanding for more than 90 days.  The foregoing sentence is for the exclusive
benefit of the Administrative Agent, the Swingline Bank, and the Lenders and is
not intended to benefit any Borrower in any way.  The Required Lenders may at
any time revoke the Administrative Agent’s authority to direct the Swingline
Bank to make Overadvances pursuant to the preceding sentence of this Section
2.5.  Any such revocation must be in writing and shall become effective
prospectively upon the Administrative Agent’s receipt thereof.

Section 2.6      Agent Advances.

Subject to the limitations set forth below and notwithstanding anything else in
this Agreement to the contrary, the Administrative Agent is authorized by the
Borrowers and the Lenders, from time to time in the Administrative Agent’s sole
discretion, (i) at any time that a Default or Event of Default exists, (ii) at
any time that any of the other conditions precedent set forth in Section 3.2
 (to the extent applicable) have not been satisfied, or (iii) at any time an
Overadvance exists or would result from any Agent Advance (as defined below), to
make Loans to the Borrowers on behalf of the Lenders in an aggregate amount
outstanding at any time not to exceed $5,000,000, which the Administrative
Agent, in its Permitted Discretion, deems necessary or desirable (A) to preserve
or protect the Collateral, or any portion thereof, (B) to enhance the likelihood
of, or maximize the amount of, repayment of the Loans and other Obligations, or
(C) to pay any other amount chargeable to the Loan Parties pursuant to the terms
of this Agreement or any other Loan Document, including costs, fees and expenses
as provided under this Agreement (any of such advances are herein referred to as
“Agent Advances”); provided, that the Required Lenders may at any time revoke
the Administrative Agent’s authorization to make Agent Advances.  Any such
revocation must be in writing and shall become effective prospectively upon the
Administrative Agent’s receipt thereof.  In no event shall the Aggregate
Revolving Credit Exposure, after giving effect to any Agent Advance, exceed the
Aggregate Revolving Commitment Amount.

Agent Advances shall be secured by the Collateral and shall constitute
Obligations hereunder, bear interest at the Applicable Rate, and be subject to
all terms and conditions of this Agreement and the other Loan Documents
applicable to Revolving Loans, except that all payments thereon shall be made to
the Administrative Agent solely for its own account (or, if any Lender shall
have made payment in respect thereof to the Administrative Agent as contemplated
in the following clause (c), for the account of such Lender) and the making of
any Agent Advance shall not require the consent of any Borrower.  The
Administrative Agent shall have no duty or obligation to make any Agent Advance
hereunder.

The Administrative Agent shall notify each Lender no less frequently than
weekly, as determined by the Administrative Agent, of the principal amount of
Agent Advances outstanding





44

--------------------------------------------------------------------------------

 



as of 12:00 noon (Atlanta, Georgia, time) as of such date, and each Lender’s Pro
Rata Share thereof.  Each Lender shall before 2:00 p.m. (Atlanta, Georgia, time)
on such Business Day make available to the Administrative Agent, in immediately
available funds, the amount of its Pro Rata Share of such principal amount of
Agent Advances outstanding.  Upon such payment by a Lender, such Lender shall be
deemed to have made a Revolving Loan to the Borrowers, notwithstanding any
failure of the Borrowers to satisfy the conditions in Section 3.2.  The
Administrative Agent shall use such funds to repay the principal amount of Agent
Advances. Additionally, if at any time any Agent Advances are outstanding, any
of the events described in Section 8.1(h) or (i) shall have occurred, then each
Lender shall automatically, upon the occurrence of such event, and without any
action on the part of the Administrative Agent, the Borrowers, or the Lenders,
be deemed to have purchased an undivided participation in the principal and
interest of all Agent Advances then outstanding in an amount equal to such
Lender’s Revolving Commitment and each Lender shall, notwithstanding such Event
of Default, immediately pay to the Administrative Agent in immediately available
funds, the amount of such Lender’s participation (and upon receipt thereof, the
Administrative Agent shall deliver to such Lender, a loan participation
certificate dated the date of receipt of such funds in such amount).  The
disbursement of funds in connection with the settlement of Agent Advances
hereunder shall be subject to the terms and conditions of Section 2.23.

Section 2.7      Reserved.

Section 2.8      Funding of Borrowings.

Each Lender will make available each Loan to be made by it hereunder on the
proposed date thereof by wire transfer in immediately available funds by 11:00
a.m. to the Administrative Agent at the Payment Office; provided that the
Swingline Loans will be made as set forth in Section 2.4 and Agent Advances will
be made as set forth in Section 2.6.  The Administrative Agent will make such
Loans available to the Borrowers by promptly crediting the amounts that it
receives, in like funds by the close of business on such proposed date, to the
Master Funding Account or the Controlled Disbursement Account or in accordance
with such other written instructions which may be provided by the Borrower Agent
to the Administrative Agent from time to time and which are acceptable to the
Administrative Agent.

Unless the Administrative Agent shall have been notified by any Lender before
5:00 p.m. one Business Day before the date of a Borrowing in which such Lender
is to participate that such Lender will not make available to the Administrative
Agent such Lender’s share of such Borrowing, the Administrative Agent may assume
that such Lender has made such amount available to the Administrative Agent on
such date, and the Administrative Agent, in reliance on such assumption, may
make available to the Borrowers on such date a corresponding amount.  If such
corresponding amount is not in fact made available to the Administrative Agent
by such Lender on the date of such Borrowing, the Administrative Agent shall be
entitled to recover such corresponding amount on demand from such Lender
together with interest (x) at the Federal Funds Rate until the second Business
Day after such demand and (y) at the Applicable Rate at all times
thereafter.  If such Lender does not pay such corresponding amount forthwith
upon the Administrative Agent’s demand therefor, the Administrative Agent shall
promptly notify the Borrowers, and the Borrowers shall immediately pay such
corresponding amount to the Administrative Agent together with interest at the
rate specified for such Borrowing.  Nothing in





45

--------------------------------------------------------------------------------

 



this subsection shall be deemed to relieve any Lender from its obligation to
fund its Pro Rata Share of any Borrowing hereunder or to prejudice any rights
which any Borrower may have against any Lender as a result of any default by
such Lender hereunder.

All Revolving Borrowings shall be made by the Lenders on the basis of their
respective Pro Rata Shares.  No Lender shall be responsible for any default by
any other Lender in its obligations hereunder, and each Lender shall be
obligated to make its Loans provided to be made by it hereunder, regardless of
the failure of any other Lender to make its Loans hereunder.

Section 2.9       [Reserved].

Section 2.10     Optional Reduction and Termination of Commitments.

Unless previously terminated, all Revolving Commitments, Swingline Commitments
and LC Commitments shall terminate on the Revolving Commitment Termination Date.

Upon at least three Business Days’ prior written notice (or telephonic notice
promptly confirmed in writing) to the Administrative Agent, the Borrowers may
reduce the Aggregate Revolving Commitments in part or terminate the Aggregate
Revolving Commitments in whole; provided that (i) any partial reduction shall
apply to reduce proportionately and permanently the Revolving Commitment of each
Lender, (ii) any partial reduction pursuant to this Section shall be in an
amount of at least $5,000,000 and any larger multiple of $1,000,000, and (iii)
no such reduction shall be permitted which would cause the Aggregate Revolving
Credit Exposure to exceed the lesser of (A) the Aggregate Revolving Commitment
Amount (as so reduced) and (B) the Borrowing Base.  Any such reduction in the
Aggregate Revolving Commitment Amount below the principal amount of the
Swingline Commitment and the LC Commitment shall result in a dollar-for-dollar
reduction in the Swingline Commitment and the LC Commitment. Any notice to
reduce the Revolving Commitments under this Section 2.10 shall be irrevocable;
provided that a notice of termination of the Revolving Commitments in full
delivered by the Borrowers may state that such notice is conditioned upon the
effectiveness of other credit facilities or debt or equity issuances, in which
case such notice may be revoked by the Borrowers (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.

With the written approval of the Administrative Agent, the Borrowers may
terminate (on a non-ratable basis) the unused amount of the Revolving Commitment
of a Defaulting Lender, and in such event the provisions of Section 2.28 will
apply to all amounts thereafter paid by the Borrowers for the account of any
such Defaulting Lender under this Agreement (whether on account of principal,
interest, fees, indemnity or other amounts); provided that such termination will
not be deemed to be a waiver or release of any claim that the Loan Parties, the
Administrative Agent, the Issuing Bank, the Swingline Lender or any other Lender
may have against such Defaulting Lender.

Section 2.11     Repayment of Loans.  The outstanding principal amount of all
Revolving Loans, Swingline Loans and Agent Advances shall be due and payable
(together with accrued and unpaid interest thereon) on the Revolving Commitment
Termination Date. Notwithstanding the foregoing, however, if at any time and for
any reason there shall exist an Overadvance, the Borrowers shall pay to the
Administrative Agent, on demand, an amount equal to the Overadvance,





46

--------------------------------------------------------------------------------

 



which payment shall constitute a mandatory payment of the Revolving Loans, Agent
Advances, and Swingline Loans.

Section 2.12     Evidence of Indebtedness.

Each Lender shall maintain in accordance with its usual practice appropriate
records evidencing the Indebtedness of the Borrowers to such Lender resulting
from each Loan made by such Lender from time to time, including the amounts of
principal and interest payable thereon and paid to such Lender from time to time
under this Agreement.  The Administrative Agent shall maintain appropriate
records in which shall be recorded (i) the Revolving Commitment of each Lender,
(ii) the amount of each Loan made hereunder by each Lender, (iii) the date and
amount of any principal or interest due and payable or to become due and payable
from the Borrowers to each Lender hereunder in respect of the Loans and (iv)
both the date and amount of any sum received by the Administrative Agent
hereunder from the Borrowers in respect of the Loans and each Lender’s Pro Rata
Share thereof.  The entries made in such records shall be prima facie evidence
of the existence and amounts of the obligations of the Borrowers therein
recorded; provided that the failure or delay of any Lender or the Administrative
Agent in maintaining or making entries into any such record or any error therein
shall not in any manner affect the obligation of the Borrowers to repay the
Loans (both principal and unpaid accrued interest) of such Lender in accordance
with the terms of this Agreement.

This Agreement evidences the obligation of the Borrowers to repay the Loans and
is being executed as a “noteless” credit agreement.  However, at the request of
any Lender (including the Swingline Lender) at any time, each Borrower agrees
that it will prepare, execute and deliver to such Lender a promissory note
payable to the order of such Lender (or, if requested by such Lender or Borrower
Agent, to such Lender and its registered assigns) and in a form approved by the
Administrative Agent.  Thereafter, the Loans evidenced by such promissory note
and interest thereon shall at all times (including after assignment permitted
hereunder) be represented by one or more promissory notes in such form payable
to the order of the payee named therein (or, if such promissory note is a
registered note, to such payee and its registered assigns).

Section 2.13     Optional Prepayments.

Subject to the following clause (b) the Borrowers shall have the right at any
time and from time to time to prepay any Borrowing, in whole or in part, without
premium or penalty, by giving written notice (or telephonic notice promptly
confirmed in writing) to the Administrative Agent not less than one Business Day
before the date of such prepayment and in the case of any prepayment of any
Swingline Borrowing, before 11:00 a.m. on the date of such prepayment.  Each
such notice shall be irrevocable and shall specify the proposed date of such
prepayment and the principal amount of each Borrowing or portion thereof to be
prepaid.  Upon receipt of any such notice, the Administrative Agent shall
promptly notify each affected Lender of the contents thereof and of such
Lender’s Pro Rata Share of any such prepayment.  If such notice is given, the
aggregate amount specified in such notice shall be due and payable on the date
designated in such notice, together with accrued interest to such date on the
amount so prepaid in accordance with Section 2.15.  Each partial prepayment of
any Loan (other than Swingline Loans) shall be in an amount that would be
permitted in the case of an advance of a Revolving Borrowing pursuant to
Section 2.3.





47

--------------------------------------------------------------------------------

 



Each prepayment of a Borrowing shall be applied ratably to the Loans comprising
such Borrowing.

Any of the foregoing clause (a) to the contrary notwithstanding, Loans may be
prepaid in accordance with Section 5.11.

Section 2.14     Mandatory Prepayments.

Within one Business Day after receipt during a Cash Dominion Period by the
Parent or any of its Subsidiaries of any proceeds of any sale or disposition by
the Parent or any of its Subsidiaries of any of its assets, or any proceeds from
any casualty insurance policies or eminent domain, condemnation or similar
proceedings, in each case in excess of $500,000 in any Fiscal Year, the
Borrowers shall prepay the Obligations in an amount equal to all such proceeds,
net of commissions and other reasonable and customary transaction costs, fees
and expenses properly attributable to such transaction and payable by the
Borrowers in connection therewith (in each case, paid to non-Affiliates);
provided that the Borrowers shall not be required to prepay the Obligations with
respect to (i) proceeds from the sales of assets in the ordinary course of
business, (ii) proceeds from other asset sales permitted under Section 7.6, or
(iii) proceeds from casualty insurance policies or eminent domain, condemnation
or similar proceedings that are reinvested in assets then used or usable in the
business of the Parent and its Subsidiaries within 180 days following receipt
thereof, so long as such proceeds are held in Controlled Accounts at SunTrust
Bank or subject to Control Account Agreements until reinvested.  Any such
prepayment shall be applied in accordance with subsection (d) of this Section.

Within one Business Day after receipt by the Parent or any of its Subsidiaries
of any proceeds from any issuance of Indebtedness or equity securities by the
Parent or any of its Subsidiaries, the Borrowers shall prepay the Obligations in
an amount equal to all such proceeds, net of underwriting discounts and
commissions and other reasonable and customary transaction costs, fees and
expenses properly attributable to such transaction and payable by the Borrowers
in connection therewith (in each case, paid to non-Affiliates); provided that
the Borrowers shall not be required to prepay the Obligations with respect to
(i) proceeds of Indebtedness permitted under Section 7.1, (ii) proceeds of
Capital Stock issued by a Loan Party to another Loan Party, (iii) proceeds of
Capital Stock issued by any Loan Party to members of management, directors,
officers, and employees pursuant to employment agreements, compensation or bonus
plans, or employee stock or option plans of the Parent and its Subsidiaries not
to exceed 5.00% of the total Capital Stock issued and outstanding on the
Restatement Effective Date.  Any such prepayment shall be applied in accordance
with subsection (d) of this Section.

[Reserved].

Any prepayments made by the Borrowers pursuant to subsection (a), (b) or (c) of
this Section shall be applied as follows: first, to the Administrative Agent’s
fees and reimbursable expenses then due and payable pursuant to any of the Loan
Documents; second, to all reimbursable expenses of the Lenders and all fees and
reimbursable expenses of the Issuing Bank then due and payable pursuant to any
of the Loan Documents, pro rata to the Lenders and the Issuing Bank based on
their respective pro rata shares of such fees and expenses; third, to interest
and fees then





48

--------------------------------------------------------------------------------

 



due and payable hereunder, pro rata to the Lenders based on their respective pro
rata shares of such interest and fees; fourth, to the principal balance of the
Agent Advances, until the same have been paid in full, fifth, to the principal
balance of the Swingline Loans, until the same shall have been paid in full, to
the Swingline Lender; sixth, to the principal balance of the Revolving Loans,
until the same shall have been paid in full, pro rata to the Lenders based on
their respective Revolving Commitments; and seventh, if any Event of Default
exists, to Cash Collateralize the Letters of Credit in an amount in cash equal
to the LC Exposure as of such date plus any accrued and unpaid fees thereon.

If at any time the Aggregate Revolving Credit Exposure exceeds the lesser of (i)
the Borrowing Base and (ii) the Aggregate Revolving Commitment Amount, the
Borrowers shall immediately repay the Swingline Loans, any Agent Advances, and
the Revolving Loans in an amount equal to such excess, together with all accrued
and unpaid interest on such excess amount.  Each prepayment shall be applied as
follows: first, to the Agent Advances to the full extent thereof; second, to the
Swingline Loans to the full extent thereof; and third, to the Revolving Loans to
the full extent thereof.  If, after giving effect to prepayment of all Swingline
Loans, Agent Advances, and Revolving Loans, the Aggregate Revolving Credit
Exposure exceeds the Aggregate Revolving Commitment Amount, the Borrowers shall
Cash Collateralize their reimbursement obligations with respect to all Letters
of Credit in an amount equal to such excess plus any accrued and unpaid fees
thereon.  The Aggregate Revolving Commitments of the Lenders shall not be
permanently reduced by the amount of any prepayments made pursuant to the
immediately preceding sentence.

Section 2.15     Interest on Loans.

The Borrowers shall pay interest on all Loans at the Applicable Rate plus the
Applicable Margin in effect from time to time.

Any other term or provision of this Agreement or any other Loan Document to the
contrary notwithstanding, at the option of the Required Lenders if an Event of
Default has occurred and is continuing, and automatically after the acceleration
or deemed acceleration of the Obligations hereunder, the Borrowers shall pay
interest with respect to all Loans and all other Obligations hereunder (other
than Loans), at the rate per annum equal to  the Applicable Rate, plus the
Applicable Margin, plus 200 basis points.  In addition, if any principal of or
interest on any Loan is not paid when due, such overdue amount shall bear
interest at the rate per annum equal to 200 basis points above the Applicable
Rate. Any interest due under the immediately preceding two sentences is referred
to herein as the “Default Interest”.

Interest on the principal amount of all Loans shall accrue from and including
the date such Loans are made to but excluding the date of any repayment
thereof.  Interest on all Loans shall be payable monthly in arrears on the first
day of each calendar month and on the Revolving Commitment Termination
Date.  All Default Interest shall be payable on demand.

Section 2.16     Fees.

The Borrowers shall pay to the Administrative Agent for its own account fees in
the amounts and at the times previously agreed upon in writing by the Borrowers
and the Administrative Agent.





49

--------------------------------------------------------------------------------

 



The Borrowers agree to pay to the Administrative Agent for the account of each
Lender a commitment fee, which shall accrue during the Availability Period at
the Applicable Percentage on the daily amount by which such Lender’s Revolving
Commitment exceeds such Lender’s Revolving Credit Exposure (excluding Swingline
Exposure and Agent Advance Exposure).

The Borrowers agree to pay (i) to the Administrative Agent, for the account of
each Lender, a letter of credit fee with respect to its participation in each
Letter of Credit, which shall accrue each day at a rate per annum equal to the
Applicable Margin for Eurodollar Loans then in effect (plus, at all times that
the Loans are bearing Default Interest, 2.00% per annum) times the amount of
such Lender’s LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) attributable to such Letter of Credit during the
period from and including the date of issuance of such Letter of Credit to but
excluding the date on which such Letter of Credit expires or is drawn in full
(including, without limitation, any such LC Exposure that remains outstanding
after the Revolving Commitment Termination Date) and (ii) to the Issuing Bank
for its own account a fronting fee, which shall accrue each day during the
Availability Period (or until the date that such Letter of Credit is irrevocably
cancelled, whichever is later) at a rate equal to 0.25% per annum times the
amount of the LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) for such day, as well as the Issuing Bank’s
standard fees with respect to issuance, amendment, renewal or extension of any
Letter of Credit or processing of drawings thereunder.

The Borrowers shall pay on the Closing Date to the Administrative Agent and its
Affiliates all fees in the Fee Letter that are due and payable on the Closing
Date.

Accrued fees under subsections (b) and (c) of this Section shall be payable
monthly in arrears on the first day of each calendar month, commencing on August
1, 2016, and on the Revolving Commitment Termination Date (and, if later, the
date the Loans and LC Exposure shall be repaid in their entirety); provided that
any such fees accruing after the Revolving Commitment Termination Date shall be
payable on demand.

Anything herein to the contrary notwithstanding, during such period as a Lender
is a Defaulting Lender, such Defaulting Lender will not be entitled to
commitment fees accruing with respect to its Revolving Commitment during such
period pursuant to subsection (b) of this Section or letter of credit fees
accruing during such period pursuant to subsection (c) of this Section (without
prejudice to the rights of the Lenders other than Defaulting Lenders in respect
of such fees), provided that (i) to the extent that a portion of the LC Exposure
of such Defaulting Lender is reallocated to the Non-Defaulting Lenders pursuant
to Section 2.28, such fees that would have accrued for the benefit of such
Defaulting Lender will instead accrue for the benefit of and be payable to such
Non-Defaulting Lenders, pro rata in accordance with their respective Revolving
Commitments, and (ii) to the extent any portion of such LC Exposure cannot be so
reallocated and has not been cash collateralized by the Borrowers pursuant to
Section 2.28, such fees will instead accrue for the benefit of and be payable to
the Issuing Bank.  The pro rata payment provisions of Section 2.23 shall
automatically be deemed adjusted to reflect the provisions of this subsection.





50

--------------------------------------------------------------------------------

 



Section 2.17     Computation of Interest and Fees.

Interest hereunder based on the Administrative Agent’s prime lending rate shall
be computed on the basis of a year of 365 days (or 366 days in a leap year) and
paid for the actual number of days elapsed (including the first day but
excluding the last day).  All other interest and all fees hereunder shall be
computed on the basis of a year of 360 days and paid for the actual number of
days elapsed (including the first day but excluding the last day).  Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be made in good faith and, except for manifest error, shall be final,
conclusive and binding for all purposes.

Section 2.18     Inability to Determine Interest Rates.  If at any time:

the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Borrowers) that, by reason of circumstances
affecting the relevant interbank market, adequate means do not exist for
ascertaining LIBOR as contemplated in the definition of LIBOR, or

(a) the Administrative Agent shall have received notice from the Required
Lenders that the Eurodollar Rate does not adequately and fairly reflect the cost
to such Lenders of making, funding or maintaining their Loans,

(b) the Administrative Agent shall give written notice (or telephonic notice,
promptly confirmed in writing) to the Borrower Agent and to the Lenders as soon
as practicable thereafter, the Applicable Rate shall automatically convert to
the Base Rate and remain as the Base Rate until such time as the Administrative
Agent shall have notified the Borrower Agent and the Lenders that the
circumstances giving rise to such notice no longer exist (at which time, the
Applicable Rate shall automatically convert to the Eurodollar Rate).

Section 2.19     Illegality.  If any Change in Law shall make it unlawful or
impossible for any Lender to make, maintain or fund any Eurodollar Loan and such
Lender shall so notify the Administrative Agent, the Administrative Agent shall
promptly give notice thereof to the Borrower Agent and the other Lenders,
whereupon until such Lender notifies the Administrative Agent and the Borrower
Agent that the circumstances giving rise to such suspension no longer exist, the
Applicable Rate for the Loans of such Lender shall automatically convert to the
Base Rate.  Notwithstanding the foregoing, the affected Lender shall, before
giving such notice to the Administrative Agent, designate a different Applicable
Lending Office if such designation would avoid the need for giving such notice
and if such designation would not otherwise be materially disadvantageous to
such Lender in the good faith exercise of its discretion.  The Applicable Rate
for the Loans of such Lender shall continue to be the Base Rate until such time
as such Lender may resume making Eurodollar Loans, whereupon the Applicable Rate
for the Loans of such Lender shall automatically convert to the Eurodollar Rate.

Section 2.20     Increased Costs.

(a) If any Change in Law shall:

(i)      impose, modify or deem applicable any reserve, special deposit or
similar requirement that is not otherwise included in the determination of the
Eurodollar Rate hereunder against assets of, deposits with or for the account
of,





51

--------------------------------------------------------------------------------

 



or credit extended by, any Lender (except any such reserve requirement reflected
in the Eurodollar Rate) or the Issuing Bank; or

(ii)     impose on any Lender, the Issuing Bank or the eurodollar interbank
market any other condition affecting this Agreement or any Eurodollar Loans made
by such Lender or any Letter of Credit or any participation therein;

and the result of any of the foregoing is to increase the cost to such Lender of
making or maintaining a Eurodollar Loan or to increase the cost to such Lender
or the Issuing Bank of participating in or issuing any Letter of Credit or to
reduce the amount received or receivable by such Lender or the Issuing Bank
hereunder (whether of principal, interest or any other amount),

then, from time to time, such Lender or the Issuing Bank may provide the
Borrower Agent (with a copy thereof to the Administrative Agent) with written
notice and demand with respect to such increased costs or reduced amounts with a
reasonable explanation thereof, and within five Business Days after receipt of
such notice and demand the Borrowers shall pay to such Lender or the Issuing
Bank, as the case may be, such additional amounts as will compensate such Lender
or the Issuing Bank for any such increased costs incurred or reduction suffered,
but only to the extent such Lender or the Issuing Bank as applicable, imposes
the same compensation standards on other similarly situated borrowers under
comparable credit facilities.

(b) If any Lender or the Issuing Bank shall have determined that after the date
of this Agreement any Change in Law regarding capital or liquidity requirements
has or would have the effect of reducing the rate of return on such Lender’s or
the Issuing Bank’s capital (or on the capital of the Parent Company of such
Lender or the Issuing Bank) as a consequence of its obligations hereunder or
under or in respect of any Letter of Credit to a level below that which such
Lender, the Issuing Bank or such Parent Company could have achieved but for such
Change in Law (taking into consideration such Lender’s or the Issuing Bank’s
policies or the policies of such Parent Company with respect to capital adequacy
and liquidity), then, from time to time, such Lender or the Issuing Bank may
provide the Borrower Agent (with a copy thereof to the Administrative Agent)
with written notice and demand with respect to such reduced amounts with a
reasonable explanation thereof, and within five Business Days after receipt of
such notice and demand the Borrowers shall pay to such Lender or the Issuing
Bank, as the case may be, such additional amounts as will compensate such
Lender, the Issuing Bank or such Parent Company for any such reduction suffered,
but only to the extent such Lender imposes the same compensation standards on
other similarly situated borrowers under comparable credit facilities.

(c) A certificate of such Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender, the Issuing Bank or the Parent
Company of such Lender or the Issuing Bank, as the case may be, specified in
subsection (a) or (b) of this Section shall be delivered to the Borrower Agent
(with a copy to the Administrative Agent) and shall be conclusive, absent
manifest error.

(d) Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing





52

--------------------------------------------------------------------------------

 



Bank’s right to demand such compensation; provided that the Borrowers shall not
be required to compensate a Lender or the Issuing Bank pursuant to this Section
for any increased costs incurred or reductions suffered more than 180 days
before the date that such Lender or the Issuing Bank, as the case may be,
notifies the Borrower Agent of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or the Issuing Bank’s intention to
claim compensation therefor (except that, if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof).

Section 2.21     [Reserved].

Section 2.22     Taxes.

(a) Defined Terms.  For purposes of this Section 2.22, the term “Lender”
includes Issuing Bank and the term “applicable law” includes FATCA.

(b) Payments Free of Taxes.  Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable
law.  If any applicable law (as determined in the good faith discretion of an
applicable Withholding Agent) requires the deduction or withholding of any Tax
from any such payment by a Withholding Agent, then the applicable Withholding
Agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable law and, if such Tax is an Indemnified Tax, then
the sum payable by the applicable Loan Party shall be increased as necessary so
that after such deduction or withholding has been made (including such
deductions and withholdings applicable to additional sums payable under this
Section) the applicable Recipient receives an amount equal to the sum it would
have received had no such deduction or withholding been made.

(c) Payment of Other Taxes by the Borrowers.  In addition, without limiting the
provision of subsection (b), the Borrowers shall timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.

(d) Indemnification by Parent and the Borrowers.  Each of the Parent and each
Borrower shall indemnify each Recipient, within 10 days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this Section)
payable or paid by such Recipient or required to be withheld or deducted from a
payment to such Recipient and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority.  A certificate as to
the amount of such payment or liability delivered to the Borrower Agent by a
Lender (with a copy to the Administrative Agent), or by the Administrative Agent
on its own behalf or on behalf of a Lender, shall be conclusive absent manifest
error.





53

--------------------------------------------------------------------------------

 



(e)  Indemnification by the Lenders.  Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Parent or any Borrower has not already indemnified the Administrative Agent for
such Indemnified Taxes and without limiting the obligation of the Parent and
each Borrower to do so), (ii) any Taxes attributable to such Lender’s failure to
comply with the provisions of Section 10.4(d) relating to the maintenance of a
Participant Register and (iii) any Excluded Taxes attributable to such Lender,
in each case, that are payable or paid by the Administrative Agent in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

(f)  Evidence of Payments.  As soon as practicable after any payment of Taxes by
the Borrowers or any other Loan Party to a Governmental Authority pursuant to
this Section 2.22, the Borrowers or other Loan Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(g)  Status of Lenders.

(i)     Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower Agent and the Administrative Agent, at the time or times
reasonably requested by the Borrower Agent or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower Agent or the Administrative Agent as will permit such payments to be
made without withholding or at a reduced rate of withholding.  In addition, any
Lender, if reasonably requested by the Borrower Agent or the Administrative
Agent, shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower Agent or the Administrative Agent as will
enable the Borrower Agent or the Administrative Agent to determine whether or
not such Lender is subject to backup withholding or information reporting
requirements.  Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 2.22(g)(ii)(A),  (ii)(B), and
(ii)(D) below) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.





54

--------------------------------------------------------------------------------

 



 

(ii)     Without limiting the generality of the foregoing, if any Borrower is a
U.S. Borrower,

(A)  any Lender that is a U.S. Person shall deliver to the Borrower Agent and
the Administrative Agent on or before the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

(B)  any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower Agent and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or before the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower Agent or the
Administrative Agent), whichever of the following is applicable:

(1)  in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN  or
W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN or W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

 

(2)  executed originals of IRS Form W-8ECI;

 

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit 2.22A to the effect that such Foreign
Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Parent or any of its Subsidiaries within the
meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed originals of IRS Form W-8BEN or
W-8BEN-E ; or

 

(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
2.22B or Exhibit 2.22C, IRS Form W-9, and/or other certification documents from
each beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit 2.22D on
behalf of each such direct and indirect partner;

 





55

--------------------------------------------------------------------------------

 



(C)  any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower Agent and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or before the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower Agent or the
Administrative Agent), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower
Agent or the Administrative Agent to determine the withholding or deduction
required to be made; and

(D)  if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower Agent and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower Agent or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrower Agent or
the Administrative Agent as may be necessary for the Borrower Agent and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such
payment.  Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower Agent and the
Administrative Agent in writing of its legal inability to do so.

 

(h) Treatment of Certain Refunds.  If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.22 (including by
the payment of additional amounts pursuant to this Section 2.22), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund).  Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any





56

--------------------------------------------------------------------------------

 



penalties, interest or other charges imposed by the relevant Governmental
Authority) if such indemnified party is required to repay such refund to such
Governmental Authority.  Notwithstanding anything to the contrary in this
paragraph (h), in no event will the indemnified party be required to pay any
amount to an indemnifying party pursuant to this paragraph (h) the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.  This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(i)     Survival.  Each party’s obligations under this Section 2.22 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.

Section 2.23     Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) The Borrowers shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.20 or 2.22, or otherwise) before 12:00 noon
on the date when due, in immediately available funds, free and clear of any
defenses, rights of set-off, counterclaim, or (except as expressly provided in
Section 2.22) withholding or deduction of taxes.  Any amounts received after
such time on any date may, in the discretion of the Administrative Agent, be
deemed to have been received on the next succeeding Business Day for purposes of
calculating interest thereon.  All such payments shall be made to the
Administrative Agent at the Payment Office, except payments to be made directly
to the Issuing Bank or the Swingline Lender as expressly provided herein and
except that payments pursuant to Sections 2.20,  2.22 and 10.3 shall be made
directly to the Persons entitled thereto.  The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof.  If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be made payable for the period
of such extension.  All payments hereunder shall be made in Dollars.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
as follows: first, to all fees and reimbursable expenses of the Administrative
Agent then due and payable pursuant to any of the Loan Documents; second, to all
reimbursable expenses of the Lenders and all fees and reimbursable expenses of
the Issuing Bank then due and payable pursuant to any of the Loan Documents, pro
rata to the Lenders and the Issuing Bank based on





57

--------------------------------------------------------------------------------

 



their respective pro rata shares of such fees and expenses; third, to all
interest and fees then due and payable hereunder, pro rata to the Lenders based
on their respective pro rata shares of such interest and fees; and fourth, to
all principal of the Loans and unreimbursed LC Disbursements then due and
payable hereunder, pro rata to the parties entitled thereto based on their
respective pro rata shares of such principal and unreimbursed LC Disbursements.

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements, Swingline Loans, or Agent
Advances that would result in such Lender receiving payment of a greater
proportion of the aggregate amount of its Revolving Credit Exposure and accrued
interest and fees thereon than the proportion received by any other Lender with
respect to its Revolving Credit Exposure, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the
Revolving Credit Exposure of other Lenders to the extent necessary so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Revolving Credit Exposure; provided that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this subsection shall not be construed to apply to any payment
made by the Borrowers pursuant to and in accordance with the express terms of
this Agreement (including the application of funds arising from the existence of
a Defaulting Lender) or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Revolving Credit
Exposure to any assignee or participant, other than to the Parent or any
Subsidiary or Affiliate thereof (as to which the provisions of this subsection
shall apply).  Each of the Parent and each Borrower consents to the foregoing
and agrees, to the extent it may effectively do so under applicable law, that
any Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against any Loan Party’s rights of set-off and counterclaim with
respect to such participation as fully as if such Lender were a direct creditor
of the Parent or any Borrower in the amount of such participation.

(d) Unless the Administrative Agent shall have received notice from the Borrower
Agent before the date on which any payment is due to the Administrative Agent
for the account of the Lenders or the Issuing Bank hereunder that the Borrowers
will not make such payment, the Administrative Agent may assume that the
Borrowers have made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders or the Issuing Bank, as
the case may be, the amount or amounts due.  In such event, if the Borrowers
have not in fact made such payment, then each of the Lenders or the Issuing
Bank, as the case may be, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender or Issuing Bank
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate





58

--------------------------------------------------------------------------------

 



determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.

(e) Notwithstanding anything herein to the contrary, any amount paid by the
Borrower for the account of a Defaulting Lender under this Agreement (whether on
account of principal, interest, fees, reimbursement of LC Disbursements,
indemnity payments or other amounts) will be retained by the Administrative
Agent in a segregated non-interest bearing account until the Revolving
Commitment Termination Date, at which time the funds in such account will be
applied by the Administrative Agent, to the fullest extent permitted by law, in
the following order of priority: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent under this Agreement; second,
to the payment of any amounts owing by such Defaulting Lender to the Issuing
Bank and the Swingline Lender under this Agreement; third, to the payment of
interest due and payable to the Lenders hereunder that are not Defaulting
Lenders, ratably among them in accordance with the amounts of such interest then
due and payable to them; fourth, to the payment of fees then due and payable to
the Lenders hereunder that are not Defaulting Lenders, ratably among them in
accordance with the amounts of such fees then due and payable to them; fifth, to
the payment of principal and unreimbursed LC Disbursements then due and payable
to the Lenders hereunder that are not Defaulting Lenders, ratably in accordance
with the amounts thereof then due and payable to them; sixth, to the ratable
payment of other amounts then due and payable to the Lenders hereunder that are
not Defaulting Lenders; and seventh, to pay amounts owing under this Agreement
to such Defaulting Lender or as a court of competent jurisdiction may otherwise
direct.

Section 2.24     Letters of Credit.

(a) During the Availability Period, the Issuing Bank, in reliance upon the
agreements of the other Lenders pursuant to subsections (d) and (e) of this
Section, shall issue, at the request of the Borrower Agent, Letters of Credit
for the account of any Borrower on the terms and conditions hereinafter set
forth; provided that (i) each Letter of Credit shall expire on the earlier of
(A) the date one year after the date of issuance of such Letter of Credit (or,
in the case of any renewal or extension thereof, one year after such renewal or
extension) and (B) the date that is five Business Days before the Revolving
Commitment Termination Date; (ii) each Letter of Credit shall be in a stated
amount of at least $100,000 (or such lesser amount as the Issuing Bank may agree
to, such agreement to be evidenced by the issuance of such Letter of Credit);
(iii) no Borrower may request any Letter of Credit if, after giving effect to
such issuance, (A) the aggregate LC Exposure would exceed the LC Commitment or
(B) the Aggregate Revolving Credit Exposure would exceed the lesser of (1) the
Borrowing Base and (2) Aggregate Revolving Commitment Amount, and (iv) no
Borrower shall request, and the Issuing Bank shall have no obligation to issue,
any Letter of Credit the proceeds of which would be made available to any
Persons (i) to fund any activity or business of or with any Sanctioned Person or
in any Sanctioned Countries, that, at the time of such funding, is the subject
of any sanctions or (ii) in any manner that would result in a violation of any
Sanctions by any party to this Agreement. Notwithstanding the foregoing, any
Letter of Credit may contain customary automatic renewal provisions





59

--------------------------------------------------------------------------------

 



agreed upon by any Borrower and the Issuing Bank pursuant to which the
expiration date of such Letter of Credit shall automatically be extended for a
period of up to 12  months (but not to a date later than the date set forth in
clause (i) (B) above), subject to a right on the part of the Issuing Bank, in
its discretion, to prevent any such renewal from occurring by giving notice to
the beneficiary in advance of any such renewal. Each Lender shall be deemed to
have purchased, and hereby irrevocably and unconditionally purchases from the
Issuing Bank without recourse a participation in each Letter of Credit equal to
such Lender’s Pro Rata Share of the aggregate amount available to be drawn under
such Letter of Credit on the date of issuance.  Each issuance of a Letter of
Credit shall be deemed to utilize the Revolving Commitment of each Lender by an
amount equal to the amount of such participation.

(b) To request the issuance of a Letter of Credit (or any amendment, renewal or
extension of an outstanding Letter of Credit), the applicable Borrower shall
give the Issuing Bank and the Administrative Agent irrevocable written notice at
least three Business Days before the requested date of such issuance specifying
the date (which shall be a Business Day) such Letter of Credit is to be issued
(or amended, renewed or extended, as the case may be), the expiration date of
such Letter of Credit, the amount of such Letter of Credit, the name and address
of the beneficiary thereof and such other information as shall be necessary to
prepare, amend, renew or extend such Letter of Credit.  In addition to the
satisfaction of the conditions in Article III, the issuance of such Letter of
Credit (or any amendment which increases the amount of such Letter of Credit)
will be subject to the further conditions that such Letter of Credit shall be in
such form and contain such terms as shall be reasonably acceptable to  the
Issuing Bank and that such Borrower shall have executed and delivered any
additional applications, agreements and instruments relating to such Letter of
Credit as the Issuing Bank shall reasonably require; provided that in the event
of any conflict between such applications, agreements or instruments and this
Agreement, the terms of this Agreement shall control.

(c) At least two Business Days before the issuance of any Letter of Credit, the
Issuing Bank will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received such notice, and, if not,
the Issuing Bank will provide the Administrative Agent with a copy
thereof.  Unless the Issuing Bank has received notice from the Administrative
Agent, on or before the Business Day immediately preceding the date the Issuing
Bank is to issue the requested Letter of Credit, directing the Issuing Bank not
to issue the Letter of Credit because such issuance is not then permitted
hereunder because of the limitations set forth in subsection (a) of this Section
or that one or more conditions specified in Article III are not then satisfied,
then, subject to the terms and conditions hereof, the Issuing Bank shall, on the
requested date, issue such Letter of Credit in accordance with the Issuing
Bank’s usual and customary business practices.

(d) The Issuing Bank shall examine all documents purporting to represent a
demand for payment under a Letter of Credit promptly following its receipt
thereof.  The Issuing Bank shall notify the Borrower Agent and the
Administrative Agent of such demand for payment and whether the Issuing Bank has
made or will make a LC Disbursement





60

--------------------------------------------------------------------------------

 



thereunder; provided that any failure to give or delay in giving such notice
shall not relieve any Borrower of its respective obligation to reimburse the
Issuing Bank and the Lenders with respect to such LC Disbursement.  Each
Borrower shall be irrevocably and unconditionally obligated to reimburse the
Issuing Bank for any LC Disbursements paid by the Issuing Bank in respect of
such drawing, without presentment, demand or other formalities of any
kind.  Unless the Borrower Agent shall have notified the Issuing Bank and the
Administrative Agent before 11:00 a.m. on the Business Day immediately before
the date on which such drawing is honored that the Borrowers intend to reimburse
the Issuing Bank for the amount of such drawing in funds other than from the
proceeds of Revolving Loans, the Borrowers shall be deemed to have timely given
a Notice of Revolving Borrowing to the Administrative Agent requesting the
Lenders to make a Borrowing on the date on which such drawing is honored in an
exact amount due to the Issuing Bank; provided that for purposes solely of such
Borrowing, the conditions precedent set forth in Section 3.2 hereof shall not be
applicable.  The Administrative Agent shall notify the Lenders of such Borrowing
in accordance with Section 2.3, and each Lender shall make the proceeds of its
Loan included in such Borrowing available to the Administrative Agent for the
account of the Issuing Bank in accordance with Section 2.8.  The proceeds of
such Borrowing shall be applied directly by the Administrative Agent to
reimburse the Issuing Bank for such LC Disbursement.

(e)  If for any reason a Borrowing may not be (as determined in the sole
discretion of the Administrative Agent), or is not, made in accordance with the
foregoing provisions, then each Lender (other than the Issuing Bank) shall be
obligated to fund the participation that such Lender purchased pursuant to
subsection (a) of this Section in an amount equal to its Pro Rata Share of such
LC Disbursement on and as of the date which such Borrowing should have
occurred.  Each Lender’s obligation to fund its participation shall be absolute
and unconditional and shall not be affected by any circumstance, including,
without limitation, (i) any set-off, counterclaim, recoupment, defense or other
right that such Lender or any other Person may have against the Issuing Bank or
any other Person for any reason whatsoever, (ii) the existence of a Default or
an Event of Default or the termination of the Aggregate Revolving Commitments,
(iii) any adverse change in the condition (financial or otherwise) of the Parent
or any of its Subsidiaries, (iv) any breach of this Agreement by any Loan Party
or any other Lender, (v) any amendment, renewal or extension of any Letter of
Credit or (vi) any other circumstance, happening or event whatsoever, whether or
not similar to any of the foregoing.  On the date that such participation is
required to be funded, each Lender shall promptly transfer, in immediately
available funds, the amount of its participation to the Administrative Agent for
the account of the Issuing Bank.  Whenever, at any time after the Issuing Bank
has received from any such Lender the funds for its participation in a LC
Disbursement, the Issuing Bank (or the Administrative Agent on its behalf)
receives any payment on account thereof, the Administrative Agent or the Issuing
Bank, as the case may be, will distribute to such Lender its Pro Rata Share of
such payment; provided that if such payment is required to be returned for any
reason to the Parent or any Borrower or to a trustee, receiver, liquidator,
custodian or similar official in any bankruptcy proceeding, such Lender will
return to the Administrative





61

--------------------------------------------------------------------------------

 



Agent or the Issuing Bank any portion thereof previously distributed by the
Administrative Agent or the Issuing Bank to it.

(f) To the extent that any Lender shall fail to pay any amount required to be
paid pursuant to subsection (d) or (e) of this Section on the due date therefor,
such Lender shall pay interest to the Issuing Bank (through the Administrative
Agent) on such amount from such due date to the date such payment is made at a
rate per annum equal to the Federal Funds Rate; provided that if such Lender
shall fail to make such payment to the Issuing Bank within three Business Days
of such due date, then, retroactively to the due date, such Lender shall be
obligated to pay interest on such amount at the rate set forth in Section
2.15(c).

(g) If any Event of Default shall occur and be continuing, on the Business Day
that any Borrower receives notice from the Administrative Agent or the Required
Lenders demanding that its reimbursement obligations with respect to the Letters
of Credit be Cash Collateralized pursuant to this subsection, the Borrowers
shall deposit in an account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Issuing Bank and the Lenders, an
amount in cash equal to 105% of the aggregate LC Exposure of all Lenders as of
such date plus any accrued and unpaid fees thereon; provided that such
obligation to Cash Collateralize the reimbursement obligations of the Borrowers
with respect to the Letters of Credit shall become effective immediately, and
such deposit shall become immediately due and payable, without demand or notice
of any kind, upon the occurrence of any Event of Default with respect to the
Borrowers described in Section 8.1(h) or (i).  Such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
obligations of the Borrowers under this Agreement.  The Administrative Agent
shall have exclusive dominion and control, including the exclusive right of
withdrawal, over such account.  Each Borrower agrees to execute any documents
and/or certificates to effectuate the intent of this subsection.  Other than any
interest earned on the investment of such deposits, which investments shall be
made at the option and sole discretion of the Administrative Agent and at the
Borrowers’ risk and expense, such deposits shall not bear interest.  Interest
and profits, if any, on such investments shall accumulate in such
account.  Moneys in such account shall be applied by the Administrative Agent to
reimburse the Issuing Bank for LC Disbursements for which it had not been
reimbursed and, to the extent not so applied, shall be held for the satisfaction
of the reimbursement obligations of the Borrowers for the LC Exposure at such
time or, if the maturity of the Loans has been accelerated, with the consent of
the Required Lenders, be applied to satisfy other obligations of the Borrowers
under this Agreement and the other Loan Documents.  If any Borrower is required
to Cash Collateralize its reimbursement obligations with respect to the Letters
of Credit as a result of the occurrence of an Event of Default, such cash
collateral so posted (to the extent not so applied as aforesaid) shall be
returned to the Borrowers within three Business Days after all Events of Default
have been cured or waived.

(h) Upon the request of any Lender, but no more frequently than quarterly, the
Issuing Bank shall deliver (through the Administrative Agent) to each Lender and
the Borrower Agent a report describing the aggregate Letters of Credit then
outstanding.  Upon the





62

--------------------------------------------------------------------------------

 



request of any Lender from time to time, the Issuing Bank shall deliver to such
Lender any other information reasonably requested by such Lender with respect to
each Letter of Credit then outstanding.

(i)  The Borrowers’ obligation to reimburse LC Disbursements hereunder shall be
absolute, unconditional and irrevocable and shall be performed strictly in
accordance with the terms of this Agreement under all circumstances whatsoever
and irrespective of any of the following circumstances:

(i)     any lack of validity or enforceability of any Letter of Credit or this
Agreement;

(ii)    the existence of any claim, set-off, defense or other right which the
Parent or any Subsidiary or Affiliate of the Parent may have at any time against
a beneficiary or any transferee of any Letter of Credit (or any Persons or
entities for whom any such beneficiary or transferee may be acting), any Lender
(including the Issuing Bank) or any other Person, whether in connection with
this Agreement or the Letter of Credit or any document related hereto or thereto
or any unrelated transaction;

(iii)    any draft or other document presented under a Letter of Credit proving
to be forged, fraudulent or invalid in any respect or any statement therein
being untrue or inaccurate in any respect;

(iv)    payment by the Issuing Bank under a Letter of Credit against
presentation of a draft or other document to the Issuing Bank that does not
comply with the terms of such Letter of Credit;

(v)     any other event or circumstance whatsoever, whether or not similar to
any of the foregoing, that might, but for the provisions of this Section,
constitute a legal or equitable discharge of, or provide a right of set-off
against, the Borrowers’ obligations hereunder; or

(vi)    the existence of a Default or an Event of Default.

Neither the Administrative Agent, the Issuing Bank, any Lender nor any Related
Party of any of the foregoing shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to above), or any error, omission, interruption, loss
or delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of the Issuing Bank;
provided that the foregoing shall not be construed to excuse the Issuing Bank
from liability to the Borrowers to the extent of any actual direct damages (as
opposed to special, indirect (including claims for lost profits or other
consequential damages), or punitive damages, claims in respect of which are
hereby waived by the Borrowers to the extent permitted by applicable law)
suffered by the Borrowers that are caused by the Issuing Bank’s failure to
exercise due care when determining whether drafts or other documents presented
under a Letter of Credit comply with the terms thereof.  The parties hereto
expressly agree that, in the





63

--------------------------------------------------------------------------------

 



absence of gross negligence or willful misconduct on the part of the Issuing
Bank (as finally determined by a court of competent jurisdiction), the Issuing
Bank shall be deemed to have exercised due care in each such determination.  In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented that appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.

(j)  Unless otherwise expressly agreed by the Issuing Bank and the applicable
Borrower when a Letter of Credit is issued and subject to applicable laws, (i)
each standby Letter of Credit shall be governed by the “International Standby
Practices 1998” (ISP98) (or such later revision as may be published by the
Institute of International Banking Law & Practice on any date any Letter of
Credit may be issued), (ii) each documentary Letter of Credit shall be governed
by the Uniform Customs and Practices for Documentary Credits (2007 Revision),
International Chamber of Commerce Publication No. 600 (or such later revision as
may be published by the International Chamber of Commerce on any date any Letter
of Credit may be issued) and (iii) if requested by the Issuing Bank, such
Borrower shall specify the foregoing in each letter of credit application
submitted for the issuance of a Letter of Credit.

Section 2.25     Increase of Commitments; Additional Lenders.

(a) From time to time after the Restatement Effective Date and in accordance
with this Section, Parent, the Borrowers, and one or more Increasing Lenders or
Additional Lenders (each as defined below) may enter into an agreement to
increase the Aggregate Revolving Commitments hereunder (each such increase, an
“Incremental Commitment”) so long as the following conditions are satisfied:

(i)       the aggregate principal amount of all such Incremental Commitments
made pursuant to this Section shall not exceed $50,000,000 (the principal amount
of each such Incremental Commitment, the “Incremental Commitment Amount”);

(ii)      the Loan Parties shall execute and deliver such documents and
instruments and take such other actions as may be reasonably required by the
Administrative Agent in connection with and at the time of any such proposed
increase;

(iii)     at the time of and immediately after giving effect to any such
proposed increase, no Default or Event of Default shall exist, all
representations and warranties of each Loan Party set forth in the Loan
Documents shall be true and correct in all material respects (other than those
representations and warranties that are expressly qualified by a Material
Adverse Effect or other materiality qualifier, in which case such
representations and warranties shall be true and correct in all respects), and,
since March 26, 2017, there shall





64

--------------------------------------------------------------------------------

 



have been no change which has had or could reasonably be expected to have a
Material Adverse Effect;

(iv)     any incremental Commitments shall have a termination date no earlier
than the Revolving Commitment Termination Date;

(v)      Parent and its Subsidiaries shall be in pro forma compliance with each
of the financial covenants set forth in Article VI as of the most recently ended
Fiscal Month for which financial statements are required to have been delivered,
calculated as if all such Incremental Revolving Commitments had been established
(and fully funded) as of the first day of the relevant period for testing
compliance;

(vi)     [reserved];

(vii)    any collateral securing any such Incremental Commitments shall also
secure all other Obligations on a pari passu basis; and

(viii)   all other terms and conditions with respect to any such Incremental
Commitments shall be reasonably satisfactory to the Administrative Agent.

(b) The Borrower Agent shall provide at least 30 days’ written notice to the
Administrative Agent (who shall promptly provide a copy of such notice to each
Lender) of any proposal to establish an Incremental Commitment (or such shorter
period as shall be agreed by the Administrative Agent).  The Borrower Agent
may also, but is not required to, specify any fees offered to those Lenders (the
“Increasing Lenders”) that agree to increase the principal amount of their
Revolving Commitments, which fees may be variable based upon the amount by which
any such Lender is willing to increase the principal amount of its Revolving
Commitment.  Each Increasing Lender shall as soon as practicable, and in any
case within 15 days following receipt of such notice (or such shorter period of
time as shall have been agreed to by the Administrative Agent), specify in a
written notice to the Borrower Agent and the Administrative Agent the amount of
such proposed Incremental Commitment that it is willing to provide.  No Lender
(or any successor thereto) shall have any obligation, express or implied, to
offer to increase the aggregate principal amount of its Revolving Commitment,
and any decision by a Lender to increase its Revolving Commitment shall be made
in its sole discretion independently from any other Lender.  Only the consent of
each Increasing Lender shall be required for an increase in the aggregate
principal amount of the Revolving Commitments pursuant to this Section.  No
Lender which declines to increase the principal amount of its Revolving
Commitment may be replaced with respect to its existing Revolving Commitment as
a result thereof without such Lender’s consent.  If any Lender shall fail to
notify the Borrower Agent and the Administrative Agent in writing about whether
it will increase its Revolving Commitment within 15 days after receipt of such
notice (or such shorter period of time as shall have been agreed to by the
Administrative Agent), such Lender shall be deemed to have declined to increase
its Revolving Commitment.  Parent and Borrowers may accept some or all of each
Increasing Lender’s offered amounts or designate new lenders that are





65

--------------------------------------------------------------------------------

 



acceptable to the Administrative Agent (such approval not to be unreasonably
withheld) as additional Lenders hereunder in accordance with this Section (the
“Additional Lenders”), which Additional Lenders may assume all or a portion of
such Incremental Commitment; provided,  however, that any of the foregoing to
the contrary notwithstanding, Parent and Borrowers shall accept so much of each
Increasing Lender’s offered amount as is equal to such Increasing Lender’s Pro
Rata Share of such Incremental Commitment (as determined before giving effect to
such Incremental Commitment).  Subject to the proviso of the immediately
preceding sentence, Parent, the Borrowers, and the Administrative Agent shall
have discretion jointly to adjust the allocation of such Incremental Revolving
Commitments among the Increasing Lenders and the Additional Lenders.  The sum of
the increase in the Revolving Commitments of the Increasing Lenders plus the
Revolving Commitments of the Additional Lenders shall not in the aggregate
exceed the unsubscribed amount of the Incremental Commitment Amount.

(c)  Subject to the foregoing provisions of this Section, any increase requested
by the Borrowers shall be effective upon delivery to the Administrative Agent of
each of the following documents:

(i)       an originally executed copy of a commitment increase or an instrument
of joinder, as applicable, in form and substance reasonably acceptable to the
Administrative Agent, executed by each Borrower, by each Additional Lender and
by each Increasing Lender, setting forth the new Revolving Commitments of such
Lenders and setting forth the agreement of each Additional Lender to become a
party to this Agreement and to be bound by all of the terms and provisions
hereof;

(ii)      such evidence of appropriate corporate authorization on the part of
Parent and the Borrowers with respect to such Incremental Commitment and such
opinions of counsel for Parent and the Borrowers with respect to such
Incremental Commitment as the Administrative Agent may reasonably request;

(iii)     a certificate of Parent and each Borrower signed by a Responsible
Officer, in form and substance reasonably acceptable to the Administrative
Agent, certifying that each of the conditions in subsection (a) of this Section
has been satisfied;

(iv)     to the extent requested by any Additional Lender or any Increasing
Lender, executed promissory notes evidencing such Incremental Revolving
Commitments issued by each Borrower in accordance with Section 2.12; and

(v)      any other certificates or documents that the Administrative Agent shall
reasonably request, in form and substance reasonably satisfactory to the
Administrative Agent.





66

--------------------------------------------------------------------------------

 



Upon the effectiveness of any such Incremental Commitment, the Commitments and
Pro Rata Share of each Lender will be adjusted to give effect to the Incremental
Revolving Commitments and Schedule I shall automatically be deemed amended
accordingly.

(d) If any Incremental Commitments are to have terms that are different from the
Revolving Commitments outstanding immediately before the effectiveness thereof
(any such Incremental Commitments, the “Non-Conforming Credit Extensions”), all
such terms shall be as set forth in a separate assumption agreement among the
Parent, each Borrower, the Lenders providing such Incremental Commitments and
the Administrative Agent, the execution and delivery of which agreement shall be
a condition to the effectiveness of the Non-Conforming Credit Extensions.  If
the Parent or any Borrower incurs Incremental Commitments under this Section,
regardless of whether such Incremental Commitments are Non-Conforming Credit
Extensions, the Borrowers shall, after such time, repay and incur Revolving
Loans ratably as between the Incremental Commitments and the Revolving
Commitments outstanding immediately before the effectiveness
thereof.  Notwithstanding anything to the contrary in Section 10.2, the
Administrative Agent is expressly permitted to amend the Loan Documents to the
extent necessary to give effect to any increase pursuant to this Section and
mechanical changes necessary or advisable in connection therewith (including
amendments to implement the requirements in this clause (d), amendments to
ensure pro rata allocations of Loans among all Lenders and amendments to
implement ratable participation in Letters of Credit between the Non-Conforming
Credit Extensions consisting of Incremental Commitments and the Revolving
Commitments outstanding immediately before the effectiveness of the Incremental
Commitments).

Section 2.26     Mitigation of Obligations.  If any Lender requests compensation
under Section 2.20, or if any Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.22, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the sole judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable under
Section 2.20 or Section 2.22, as the case may be, in the future and (ii) would
not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender.  Each Borrower hereby agrees to pay
all costs and expenses incurred by any Lender in connection with such
designation or assignment.

Section 2.27     Replacement of Lenders.  If (a) any Lender requests
compensation under Section 2.20, or if any Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.22,  (b) any Lender is a Defaulting Lender, (c)
any Lender gives a notice under Section 2.19 that has not been rescinded or (d)
any Lender has failed to consent to a proposed amendment, waiver or modification
that under Section 10.2  requires the consent of all the Lenders (or all of the
affected Lenders) and with respect to which the Required Lenders shall have
granted their consent,  then the Borrowers may, at their sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions set forth in Section 10.4(b)), all of its interests, rights
(other than, if applicable, its existing rights to payments pursuant to Section
2.20 or 2.22, as applicable) and obligations under





67

--------------------------------------------------------------------------------

 



this Agreement to an assignee that shall assume such obligations (which assignee
may be another Lender) (a “Replacement Lender”); provided that (i) the Borrowers
shall have received the prior written consent of the Administrative Agent, which
consent shall not be unreasonably withheld, (ii) such Lender shall have received
payment of an amount equal to the outstanding principal amount of all Loans owed
to it, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder from the assignee (in the case of such outstanding principal and
accrued interest) and from the Borrowers (in the case of all other amounts), and
(iii) in the case of a claim for compensation under Section 2.20 or payments
required to be made pursuant to Section 2.22, such assignment will result in a
reduction in such compensation or payments.  A Lender shall not be required to
make any such assignment and delegation if, prior thereto, as a result of a
waiver by such Lender or otherwise, the circumstances entitling the Borrowers to
require such assignment and delegation cease to apply.

Section 2.28     Defaulting Lenders.

Cash Collateral.

At any time that there shall exist a Defaulting Lender, within one Business Day
following the written request of the Administrative Agent or the Issuing Bank
(with a copy to the Administrative Agent) the Borrowers shall Cash Collateralize
the Issuing Bank’s LC Exposure with respect to such Defaulting Lender
(determined after giving effect to Section 2.28(b)(iv) and any Cash Collateral
provided by such Defaulting Lender) in an amount not less than 105% of the
Issuing Bank’s LC Exposure with respect to such Defaulting Lender.

Parent and each Borrower, and to the extent provided by any Defaulting Lender,
such Defaulting Lender, hereby grants to the Administrative Agent, for the
benefit of the Issuing Bank, and agrees to maintain, a first-priority security
interest in all such Cash Collateral as security for the Defaulting Lenders’
obligation to fund participations in respect of Letters of Credit, to be applied
pursuant to clause (iii) below.  If at any time the Administrative Agent
determines in its reasonable judgment that Cash Collateral is subject to any
right or claim of any Person other than the Administrative Agent and the Issuing
Bank as herein provided, or that the total amount of such Cash Collateral is
less than the minimum amount required pursuant to clause (i) above, each
Borrower will, promptly upon demand by the Administrative Agent, pay or provide
to the Administrative Agent additional Cash Collateral in an amount sufficient
to eliminate such deficiency (after giving effect to any Cash Collateral
provided by the Defaulting Lender).

Notwithstanding anything to the contrary contained in this Agreement, Cash
Collateral provided under this Section 2.28(a) or Section 2.28(b)  in respect of
Letters of Credit shall be applied to the satisfaction of the Defaulting
Lender’s obligation to fund participations in respect of Letters of Credit or LC
Disbursements (including, as to Cash Collateral provided by a Defaulting Lender,
any interest accrued on such obligation) for which the Cash Collateral was so
provided, before any other application of such property as may otherwise be
provided for herein.

Cash Collateral (or the appropriate portion thereof) provided to reduce any
Issuing Bank’s LC Exposure shall no longer be required to be held as Cash
Collateral pursuant to





68

--------------------------------------------------------------------------------

 



this Section 2.28(a) following (A) the elimination of the applicable LC Exposure
(including by the termination of Defaulting Lender status of the applicable
Lender), or (B) the determination by the Administrative Agent and the Issuing
Bank that there exists excess Cash Collateral; provided that, subject to Section
2.28(b)  through (d) the Person providing Cash Collateral and each Issuing Bank
may agree that Cash Collateral shall be held to support future anticipated LC
Exposure or other obligations and provided further that to the extent that such
Cash Collateral was provided by any Borrower, such Cash Collateral shall remain
subject to the security interest granted pursuant to the Loan Documents.

Defaulting Lender Adjustments.  Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

Such Defaulting Lender’s right to approve or disapprove any amendment, waiver or
consent with respect to this Agreement shall be restricted as set forth in the
definition of Required Lenders and in Section 10.2.

Any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article VIII or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 10.7 shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
the Issuing Bank or Swingline Lender hereunder; third, to Cash Collateralize the
Issuing Bank’s LC Exposure with respect to such Defaulting Lender in accordance
with Section 2.28(a);  fourth, as the Borrowers may request (so long as no
Default or Event of Default exists), to the funding of any Loan in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent; fifth, if so
determined by the Administrative Agent and the Borrowers, to be held in a
deposit account and released pro rata in order to (x) satisfy such Defaulting
Lender’s potential future funding obligations with respect to Loans under this
Agreement and (y) Cash Collateralize the Issuing Banks’ future LC Exposure with
respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with Section 2.28(a);  sixth, to the
payment of any amounts owing to the Lenders, the Issuing Bank or Swingline
Lender as a result of any judgment of a court of competent jurisdiction obtained
by any Lender, the Issuing Bank or Swingline Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Default or Event of Default exists, to
the payment of any amounts owing to any Borrower as a result of any judgment of
a court of competent jurisdiction obtained by such Borrower against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Loans or LC
Disbursements in respect of which such Defaulting Lender has not fully funded
its appropriate share, and (y) such Loans were made or the related Letters of
Credit were issued at a time when the conditions set forth in Section 3.2 were
satisfied





69

--------------------------------------------------------------------------------

 



or waived, such payment shall be applied solely to pay the Loans of, and LC
Disbursements owed to, all Non-Defaulting Lenders on a pro rata basis before
being applied to the payment of any Loans of, or LC Disbursements owed to, such
Defaulting Lender until such time as all Loans and funded and unfunded
participations in L/C Obligations and Swingline Loans are held by the Lenders
pro rata in accordance with the Commitments under the applicable facility
without giving effect to subsection (iv) below. Any payments, prepayments or
other amounts paid or payable to a Defaulting Lender that are applied (or held)
to pay amounts owed by a Defaulting Lender or to post Cash Collateral pursuant
to this Section 2.28(b)(ii) shall be deemed paid to and redirected by such
Defaulting Lender, and each Lender irrevocably consents hereto.

No Defaulting Lender shall be entitled to receive any commitment fee pursuant to
Section 2.16(b) for any period during which that Lender is a Defaulting Lender
(and no Borrower shall be required to pay any such fee that otherwise would have
been required to have been paid to that Defaulting Lender).

Each Defaulting Lender shall be entitled to receive letter of credit fees
pursuant to Section 2.16(c) for any period during which that Lender is a
Defaulting Lender only to the extent allocable to that portion of its LC
Exposure for which it has provided Cash Collateral pursuant to Section 2.28(a).

With respect to any  commitment fee or letter of credit fee not required to be
paid to any Defaulting Lender pursuant to clause (A) or (B) above, each Borrower
shall (x) pay to each Non-Defaulting Lender that portion of any such fee
otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in Letters of Credit or Swingline Loans that has been
reallocated to such Non-Defaulting Lender pursuant to clause (iv) below, (y) to
the extent not Cash Collateralized by the Borrowers pursuant to the above
provisions, pay to each Issuing Bank and Swingline Lender, as applicable, the
amount of any such fee otherwise payable to such Defaulting Lender to the extent
allocable to the Issuing Bank’s LC Exposure or Swingline Lender’s Swingline
Exposure with respect to such Defaulting Lender, and (z) not be required to pay
the remaining amount of any such fee.

All or any part of such Defaulting Lender’s participation in Letters of Credit
and Swingline Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Pro Rata Shares of the Revolving Commitments
(calculated without regard to such Defaulting Lender’s Revolving Commitment) but
only to the extent that such reallocation does not cause the Revolving Credit
Exposure of any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s
Revolving Commitment.  Subject to Section 2.29, no reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.





70

--------------------------------------------------------------------------------

 



If the reallocation described in clause (iv) above cannot, or can only
partially, be effected, the Borrowers shall, without prejudice to any right or
remedy available to it hereunder or under law, (x) first, prepay Swingline Loans
in an amount equal to the Swingline Lender’s Swingline Exposure with respect to
such Defaulting Lender and (y) second, Cash Collateralize the Issuing Banks’ LC
Exposure with respect to such Defaulting Lender in accordance with the
procedures set forth in Section 2.28(a).

Defaulting Lender Cure.  If Parent, any Borrower, the Administrative Agent,
Swingline Lender and Issuing Bank agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held pro rata by the Lenders in accordance with the applicable
Commitments  (without giving effect to Section 2.28(b)(iv)), whereupon such
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrowers while that Lender was a Defaulting Lender; and provided,
 further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.

New Swingline Loans/Letters of Credit.  So long as any Lender is a Defaulting
Lender, (i) the Swingline Lender shall not be required to fund any Swingline
Loans unless the Swingline Lender is satisfied that the Swingline Lender will
have no Swingline Exposure after giving effect to such Swingline Loan and (ii)
the Issuing Bank shall be required to issue, extend, renew or increase any
Letter of Credit unless the Issuing Bank is satisfied that the Issuing Bank will
have no LC Exposure after giving effect thereto.

Section 2.29     Acknowledgement and Consent to Bail-in of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i)     a reduction in full or in part or cancellation of any such liability;

(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent





71

--------------------------------------------------------------------------------

 



undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

Section 2.30     Multiple Borrower Provisions.

(a) All Loans made to or on behalf of any Borrower and all of the other
Obligations of Borrowers, including all interest, fees, and expenses with
respect thereto, shall constitute one joint and several direct and general
obligation of all Borrowers and Guarantors.  Notwithstanding anything to the
contrary contained herein, each Borrower shall be jointly and severally, with
each other Borrower, directly and unconditionally liable to Administrative Agent
and the Lenders for all Obligations, it being understood that the Loans to each
Borrower inure to the benefit of all Borrowers, and that Administrative Agent is
relying on the joint and several liability of the Borrowers as co-makers and
guarantors in extending the Loans and issuing Letters of Credit
hereunder.  Parent and each other Borrower hereby unconditionally and
irrevocably agree that upon default in the payment when due (whether at stated
maturity, by acceleration or otherwise) of any principal of, or interest on, any
Obligation payable to Administrative Agent, it will forthwith pay the same,
without notice or demand, unless such payment is then prohibited by application
of law (provided such Obligation shall not be extinguished by any such
prohibition).

(b) No payment or payments made by any Borrower or any other Person or received
or collected by Administrative Agent from any Borrower or any other Person by
virtue of any action or proceeding or any setoff or appropriation or application
at any time or from time to time in reduction of or in payment of the
Obligations shall be deemed to modify, reduce, release or otherwise affect the
liability of any Borrower under this Agreement (except  to the extent of such
payment), and each Borrower shall remain liable for all of the remaining
Obligations until all of the Obligations are paid in full.

(c) Each Borrower agrees that the Obligations will be paid strictly in
accordance with the terms of the Loan Documents, regardless of any law,
regulation or order now or hereafter in effect in any jurisdiction affecting any
of such terms or the rights of Administrative Agent with respect thereto, unless
such payment is then prohibited by applicable law (provided such Obligation
shall not be extinguished by any such prohibition).  All Obligations shall be
conclusively presumed to have been created in reliance hereon.  The Obligations
and other liabilities under this Agreement and the other Loan Documents shall be
absolute and unconditional irrespective of: (i) any lack of validity or
enforceability of any Loan Document or any other agreement or instrument
relating thereto; (ii) any change in the time, manner or place of payments of,
or in any other term of, all or any part of the Obligations, or





72

--------------------------------------------------------------------------------

 



any other amendment or waiver thereof or any consent to departure therefrom,
including any increase in the Obligations resulting from the extension of
additional credit to any Borrower or otherwise; (iii) any taking, exchange,
release of or non-perfection in any Collateral, or any release or amendment or
waiver of or consent to departure from any guaranty for all or any of the
Obligations; (iv) any change, restructuring or termination of the corporate
structure or existence of any Borrower; or (v) any other circumstance which may
otherwise constitute a defense available to, or a discharge of, any
Borrower.  This Agreement shall continue to be effective or be reinstated, as
the case may be, if at any time any payment of any of the Obligations is
rescinded or must otherwise be returned by Administrative Agent upon the
insolvency, bankruptcy or reorganization of any Borrower or otherwise, all as
though such payment had not been made.

(d) Each Borrower agrees that the joint and several liability of the Borrowers
provided for in this Agreement shall not be impaired or affected by any
modification, supplement, extension or amendment of any contract or agreement to
which one or more other Borrowers may hereafter agree (other than an agreement
signed by Administrative Agent specifically releasing such liability), nor by
any delay, extension of time, renewal, compromise or other indulgence granted by
Administrative Agent with respect to any of the Obligations, nor by any other
agreements or arrangements whatever with one or more other Borrowers or with any
other Person, each Borrower hereby waiving all notice of such delay, extension,
release, substitution, renewal, compromise or other indulgence, and hereby
consenting to be bound thereby as fully and effectually as if it had expressly
agreed thereto in advance.  The liability of each Borrower is direct and
unconditional as to all of the Obligations and may be enforced without requiring
Administrative Agent first to resort to any other right, remedy or
security.  Each Borrower hereby expressly waives promptness, diligence, notice
of acceptance and any other notice (except to the extent expressly provided for
herein or in another Loan Document) with respect to any of the Obligations, this
Agreement or any other Loan Document and any requirement that Administrative
Agent protect, secure, perfect or insure any Lien or any property subject
thereto or exhaust any right or take any action against any Borrower or any
other Person or any Collateral.

(e) Each of the Parent and each Borrower hereby designates the Parent (“Borrower
Agent”) as its attorney, representative and agent and in its name and on its
behalf and as its act and deed or otherwise to execute and deliver all
documents, receive notices, and carry out all actions for all purposes under
this Agreement and the other Loan Documents, including requests for Loans and
Letters of Credit, and the execution and delivery of Notices of Borrowing,
delivery or receipt of communications (including any Notice of Revolving
Borrowing, any telephonic or electronic mail notice or request for a Borrowing,
any request for the issuance of any Letter of Credit), preparation and delivery
of Borrowing Base Certificates and all attachments thereto, financial reports
and Compliance Certificates, receipt and payment of Obligations, requests for
waivers, amendments, or other accommodations, actions under this Agreement and
the other Loan Documents (including in respect of compliance with covenants),
and all other dealings with





73

--------------------------------------------------------------------------------

 



Administrative Agent.  Borrower Agent hereby accepts such
appointment.  Administrative Agent may give any notice to, or communication
with, any Loan Party hereunder or under any other Loan Document to or with
Borrower Agent on behalf of such Loan Party.  Each of the Parent and each
Borrower agrees that any notice, election, communication, representation,
agreement, or undertaking made on its behalf by Borrower Agent shall be binding
upon and enforceable against it regardless of whether such Loan party was
notified of the same before or after the occurrence of the same.  Administrative
Agent shall be entitled to rely upon, and shall be fully protected in relying
upon, the terms of this Section 2.30(e).

ARTICLE III

CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT

Section 3.1      Conditions to Effectiveness.  The Existing Revolving Credit
Agreement shall not be deemed amended and restated by this Agreement and no
Lender (including the Swingline Lender) shall have any obligation to make any
Loan under this Agreement and the Issuing Bank shall not have any obligation to
issue any Letter of Credit under this Agreement, unless and until each of the
following conditions precedent shall have been satisfied (or waived in
accordance with Section 10.2):

(a) The Administrative Agent shall have received payment of all fees, expenses
and other amounts due and payable on or before the Restatement Effective Date,
including, without limitation, reimbursement or payment of all out-of-pocket
expenses of the Administrative Agent, the Sole Lead Arranger and their
Affiliates (including reasonable fees, charges and disbursements of counsel to
the Administrative Agent) required to be reimbursed or paid by the Borrowers
hereunder, under any other Loan Document and under any agreement with the
Administrative Agent or the Sole Lead Arranger, including, without limitation,
the First Restatement Fee.

(b) The Administrative Agent (or its counsel) shall have received the following,
each to be in form and substance satisfactory to the Administrative Agent:

(i)     This Agreement, duly executed and delivered by Parent, each Borrower,
the Administrative Agent, the Swingline Lender, the Issuing Bank, and each
Lender;

(ii)    a certificate of the Secretary or Assistant Secretary of each Loan
Party, (A) certifying the name, title and true signature of each officer of such
Loan Party executing the Loan Documents to which it is a party and (B) attaching
and certifying copies of (1) such Loan Party’s articles or certificate of
incorporation, organization, or limited partnership, or other registered
organizational documents; (2) such Loan Party’s bylaws, partnership agreement or
limited liability company agreement; and (3) resolutions of such Loan Party’s
board of directors or other equivalent governing body, or comparable
organizational documents and authorizations, authorizing the execution, delivery
and performance of the Loan Documents to which it is a party;





74

--------------------------------------------------------------------------------

 



 

(iii)    certified copies of the articles or certificate of incorporation,
certificate of organization or limited partnership, or other registered
organizational documents of each Loan Party, together with certificates of good
standing or existence, as may be available from the Secretary of State of the
jurisdiction of organization of such Loan Party;

(iv)    a favorable written opinion of Ballard Spahr LLP, counsel to the Loan
Parties, addressed to the Administrative Agent, the Issuing Bank, and each of
the Lenders, and covering such matters relating to the Loan Parties, the Loan
Documents and the transactions contemplated therein as the Administrative Agent
or the Required Lenders shall reasonably request;

(v)     a certificate in the form of Exhibit 3.1(b)(v), dated the Restatement
Effective Date and signed by a Responsible Officer, certifying that after giving
effect to this Agreement and the funding of any initial Borrowing on the
Restatement Effective Date, (x) no Default or Event of Default exists, (y) all
representations and warranties of each Loan Party set forth in the Loan
Documents are true and correct  in all material respects (other than those
representations that are expressly qualified by a Material Adverse Effect or
other materiality qualifier, in which case such representations and warranties
are true and correct in all respects) and (z) since March 26, 2017, there shall
have been no change which has had or could reasonably be expected to have a
Material Adverse Effect;

(vi)    certified copies of all consents, approvals, authorizations,
registrations and filings and orders required or advisable to be made or
obtained under any Requirement of Law, or by any Contractual Obligation of any
Loan Party, in connection with the execution, delivery, performance, validity
and enforceability of the Loan Documents or any of the transactions contemplated
thereby, and such consents, approvals, authorizations, registrations, filings
and orders shall be in full force and effect and all applicable waiting periods
shall have expired, and no investigation or inquiry by any governmental
authority regarding the Commitments or any transaction being financed with the
proceeds thereof shall be ongoing;

(vii)   a certificate, dated the Restatement Effective Date and signed by the
chief financial officer of Parent, confirming that Parent and its Subsidiaries,
on a consolidated basis, are Solvent before and after giving effect to the
consummation of the transactions contemplated to occur on the Restatement
Effective Date;

(viii)  a Ratification and Reaffirmation of the Guaranty and Security Agreement,
duly executed by the Parent and each of its Domestic Subsidiaries party to the
Guaranty and Security Agreement as of the Restatement Effective Date, together
with (A) copies of favorable UCC lien search reports in all necessary or
appropriate jurisdictions and under all legal names of the Loan Parties as
requested by the Administrative Agent, indicating that there are no prior Liens
on any of the Collateral other than Permitted Encumbrances and Liens to be





75

--------------------------------------------------------------------------------

 



released on the Restatement Effective Date and (B) an Information Certificate,
duly completed and executed by each Loan Party as of the Restatement Effective
Date;

(ix)    a duly completed and executed Borrowing Base Certificate completed as of
a recent date acceptable to the Administrative Agent, which Borrowing Base
Certificate shall demonstrate to the Administrative Agent’s satisfaction that,
after giving effect to this Agreement and the making of any extensions of credit
on the Restatement Effective Date and the payment of all fees, costs, and
expenses which are due and payable on the Restatement Effective Date in
connection with the execution and delivery of this Agreement and the
transactions contemplated herein, Availability will equal or exceed $25,000,000;
and

(x)     certificates of insurance, in form and detail acceptable to the
Administrative Agent, describing the types and amounts of insurance (property
and liability) maintained by any of the Loan Parties, in each case naming the
Administrative Agent as lender’s loss payee or additional insured, as the case
may be, together with a lender’s loss payable endorsement in form and substance
satisfactory to the Administrative Agent.

(c)      Administrative Agent shall have obtained its final internal credit
approval.

Without limiting the generality of the provisions of this Section, for purposes
of determining compliance with the conditions specified in this Section, each
Lender that has signed this Credit Agreement shall be deemed to have consented
to, approved of, accepted or been satisfied with each document or other matter
required thereunder to be consented to, approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender before the proposed Restatement Effective Date
specifying its objection thereto.

Section 3.2      Conditions to Each Credit Event.  The obligation of each Lender
to make a Loan on the occasion of any Borrowing and of the Issuing Bank to
issue, amend, renew or extend any Letter of Credit is subject to Section 2.28(c)
and the satisfaction of the following conditions:

(a) at the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall exist;

(b) at the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, all representations and warranties of each Loan Party set forth in
the Loan Documents shall be true and correct in all material respects (other
than those representations and warranties that are expressly qualified by a
Material Adverse Effect or other materiality qualifier, in which case such
representations and warranties shall be true and correct in all respects)
(except to the extent that such representations and warranties relate to an
earlier date in which case such representations and warranties that expressly
relate to





76

--------------------------------------------------------------------------------

 



an earlier date are true and correct, in the case of such representations and
warranties qualified by a Material Adverse Effect or other materiality
qualifier, in all respects, and otherwise in all material respects, as of such
earlier date);

(c) since March 26, 2017, there shall have been no change which has had or could
reasonably be expected to have a Material Adverse Effect;

(d) the Borrower shall have delivered the required Notice of Revolving
Borrowing;

(e) after giving effect to any Borrowing or the issuance of any Letter of
Credit, Availability shall not be less than zero; and

(f)  the Administrative Agent shall have received such other documents,
certificates, information or legal opinions as the Administrative Agent may
reasonably request, all in form and substance reasonably satisfactory to the
Administrative Agent.

Each Borrowing and each issuance, amendment, renewal or extension of any Letter
of Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in subsections (a), (b)
and (c) of this Section.

Section 3.3      Delivery of Documents.  All of the Loan Documents,
certificates, legal opinions and other documents and papers referred to in this
Article, unless otherwise specified, shall be delivered to the Administrative
Agent for the account of each of the Lenders and in sufficient counterparts or
copies for each of the Lenders and shall be in form and substance satisfactory
in all respects to the Administrative Agent

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

Each of the Parent and each Borrower represents and warrants to the
Administrative Agent, each Lender and the Issuing Bank as follows:

Section 4.1      Existence; Power.  Each of the Parent and each Borrower (i) is
duly organized, validly existing and in good standing as a corporation,
partnership or limited liability company under the laws of the jurisdiction of
its organization, (ii) has all requisite power and authority to carry on its
business as now conducted, and (iii) is duly qualified to do business, and is in
good standing, in each jurisdiction where such qualification is required, except
where a failure to be so qualified  or in good standing (other than in its
jurisdiction of organization) could not reasonably be expected to result in a
Material Adverse Effect.

Section 4.2      Organizational Power; Authorization.  The execution, delivery
and performance by each Loan Party of the Loan Documents to which it is a party
are within such Loan Party’s organizational powers and have been duly authorized
by all necessary organizational and, if required, shareholder, partner or member
action.  This Agreement has been duly executed and delivered by the Parent and
each Borrower and constitutes, and each other Loan Document to which any Loan
Party is a party, when executed and delivered by such Loan Party, will
constitute, valid and binding obligations of the Parent, each Borrower, or such
Loan Party (as the case may be), enforceable against it in accordance with their
respective terms, except as may be limited by





77

--------------------------------------------------------------------------------

 



applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
principles of equity.

Section 4.3      Governmental Approvals; No Conflicts.  The execution, delivery
and performance by each Loan Party of the Loan Documents to which it is a party
(a) do not require any consent or approval of, registration or filing with, or
any action by, any Governmental Authority, except those as have been obtained or
made and are in full force and effect and except for filings necessary to
perfect or maintain perfection of the Liens created under the Loan Documents,
(b) will not violate any Requirement of Law applicable to the Parent or any of
its Subsidiaries or any judgment, order or ruling of any Governmental Authority,
(c) will not violate or result in a default under any material Contractual
Obligation of the Parent or any of its Subsidiaries or any of its assets or give
rise to a right thereunder to require any material payment to be made by the
Parent or any of its Subsidiaries and (d) will not result in the creation or
imposition of any Lien on any asset of the Parent or any of its Subsidiaries,
except Liens (if any) created under the Loan Documents.

Section 4.4      Financial Statements.  The Parent has furnished to each Lender
(i) the audited consolidated balance sheet of the Parent and its Subsidiaries as
of March 26, 2017, and the related audited consolidated statements of income,
shareholders’ equity and cash flows for the Fiscal Year then ended, prepared by
Ernst & Young, LLP, and (ii) the unaudited consolidated balance sheet of the
Parent and its Subsidiaries as of July 23, 2017, and the related unaudited
consolidated statements of income and cash flows for the Fiscal Month and
year-to-date period then ended, certified by a Responsible Officer.  Such
financial statements fairly present, in all material respects, the consolidated
financial condition of the Parent and its Subsidiaries as of such dates and the
consolidated results of operations for such periods in conformity with GAAP
consistently applied, subject to year-end audit adjustments and the absence of
footnotes in the case of the statements referred to in clause (ii).  Since March
26, 2017, there have been no changes with respect to the Parent and its
Subsidiaries which have had or could reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.

Section 4.5      Litigation and Environmental Matters.

(a) No litigation, investigation or proceeding of or before any arbitrators or
Governmental Authorities is pending against or, to the knowledge of the Parent
and its Subsidiaries, threatened against or affecting the Parent or any of its
Subsidiaries (i) as to which there is a reasonable possibility of an adverse
determination that could reasonably be expected to have, either individually or
in the aggregate, a Material Adverse Effect or (ii) which in any manner draws
into question the validity or enforceability of this Agreement or any other Loan
Document.

(b) Except for the matters set forth on Schedule 4.5, none of the Parent nor any
of its Subsidiaries (i) has failed to comply with any Environmental Law or to
obtain, maintain or comply with any permit, license or other approval required
under any Environmental Law, (ii) has become subject to any Environmental
Liability, (iii) has received notice of any claim with respect to any
Environmental Liability or (iv) knows of any basis for any Environmental
Liability except, in each case, as could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.





78

--------------------------------------------------------------------------------

 



Section 4.6      Compliance with Laws and Agreements.  The Parent and each of
its Subsidiaries is in compliance with (a) all Requirements of Law and all
judgments, decrees and orders of any Governmental Authority and (b) all
indentures, agreements or other instruments binding upon it or its properties,
except in each case where non-compliance, either individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

Section 4.7      Investment Company Act.  None of the Parent nor any of its
Subsidiaries is (a) an “investment company” or is “controlled” by an “investment
company,” as such terms are defined in, or subject to regulation under, the
Investment Company Act of 1940, as amended and in effect from time to time, or
(b) otherwise subject to any other regulatory scheme limiting its ability to
incur debt or requiring any approval or consent from, or registration or filing
with, any Governmental Authority in connection therewith.

Section 4.8      Taxes.  The Parent and its Subsidiaries and each other Person
for whose taxes the Parent or any of its Subsidiaries could become liable (a)
have timely filed or caused to be filed all Federal income tax returns and all
other material tax returns that are required to be filed by them, and have paid
all taxes shown to be due and payable on such returns and (b) have paid  all
assessments made against it or its property and all other taxes, fees or other
charges imposed on it or any of its property by any Governmental Authority,
except where the same are currently being contested in good faith by appropriate
proceedings and for which the Parent or such Subsidiary, as the case may be, has
set aside on its books adequate reserves in accordance with GAAP or, in the case
of clause (b), where the failure to make such payment could not reasonably be
expected to have a Material Adverse Effect.  The charges, accruals and reserves
on the books of the Parent and its Subsidiaries in respect of such taxes are
adequate, and no tax liabilities that could be materially in excess of the
amount so provided are anticipated.

Section 4.9      Margin Regulations.  None of the proceeds of any of the Loans
or Letters of Credit will be used, directly or indirectly, for “purchasing” or
“carrying” any “margin stock” within the respective meanings of each of such
terms under Regulation U or for any purpose that violates the provisions of
Regulation T, Regulation U or Regulation X.  None of the Parent nor any of its
Subsidiaries is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose of purchasing or carrying
“margin stock.”

Section 4.10     ERISA.  Each Benefit Arrangement and Plan is in substantial
compliance in form and operation with its terms and with ERISA and the Code
(including, without limitation, the Code provisions compliance with which is
necessary for any intended favorable tax treatment) and all other applicable
laws and regulations.  Each Benefit Arrangement and Plan (and each related
trust, if any) which is intended to be qualified under Section 401(a) of the
Code has received a favorable determination letter from the Internal Revenue
Service to the effect that it meets the requirements of Sections 401(a) and
501(a) of the Code covering all applicable tax law changes, or is comprised of a
master or prototype plan that has received a favorable opinion letter from the
Internal Revenue Service, and nothing has occurred since the date of such
determination that would adversely affect such determination (or, in the case of
a Benefit Arrangement or Plan with no determination, nothing has occurred that
would adversely affect the issuance of a favorable determination letter or
otherwise adversely affect such qualification).  No ERISA Event has occurred or
is reasonably expected to occur with respect to a Plan.  There exists no
Unfunded Pension Liability with respect to any Plan.  None of the Parent, any of
its Subsidiaries, or any





79

--------------------------------------------------------------------------------

 



ERISA Affiliate is making or accruing an obligation to make contributions, or
has, within any of the five calendar years immediately preceding the date this
assurance is given or deemed given, made or accrued an obligation to make,
contributions to any Multiemployer Plan.  There are no actions, suits or claims
pending against or involving a Benefit Arrangement or Plan (other than routine
claims for benefits) or, to the knowledge of the Parent, any of its
Subsidiaries, or any ERISA Affiliate, threatened, which would reasonably be
expected to be asserted successfully against such Benefit Arrangement or Plan
and, if so asserted successfully, would reasonably be expected either singly or
in the aggregate to result in liability to the Parent or any of its
Subsidiaries.  The Parent, each of its Subsidiaries, and each ERISA Affiliate
have made all contributions to or under each Plan and Multiemployer Plan
required by law within the applicable time limits prescribed thereby, by the
terms of such Plan or Multiemployer Plan, respectively, or by any contract or
agreement requiring contributions to a Plan or Multiemployer Plan.  No Plan has
applied for or received an extension of any amortization period within the
meaning of Section 412 of the Code or Section 303 or 304 of ERISA.  None of the
Parent, any of its Subsidiaries, or any ERISA Affiliate have ceased operations
at a facility so as to become subject to the provisions of Section 4068(a) of
ERISA, withdrawn as a substantial employer so as to become subject to the
provisions of Section 4063 of ERISA or ceased making contributions to any Plan
subject to Section 4064(a) of ERISA to which it made contributions.  Each
Non-U.S. Plan has been maintained in substantial compliance with its terms and
with the requirements of any and all applicable laws, statutes, rules,
regulations and orders and has been maintained, where required, in good standing
with applicable regulatory authorities, except as would not reasonably be
expected to result in liability to the Parent or any of its Subsidiaries.  All
contributions required to be made with respect to a Non-U.S. Plan have been
timely made.  None of the Parent nor any of its Subsidiaries has incurred any
obligation in connection with the termination of, or withdrawal from, any
Non-U.S. Plan.  The present value of the accrued benefit liabilities (whether or
not vested) under each Non-U.S. Plan, determined as of the end of the Parent’s
most recently ended fiscal year on the basis of reasonable actuarial
assumptions, did not exceed the current value of the assets of such Non-U.S.
Plan allocable to such benefit liabilities.

Section 4.11     Ownership of Property; Insurance.

(a) Each of the Parent and each of its Subsidiaries has good title to, or valid
leasehold interests in, all of its real and personal property material to the
operation of its business, including all such properties reflected in the most
recent audited consolidated balance sheet of the Parent referred to in Section
4.4 or purported to have been acquired by the Parent or any of its Subsidiaries
after said date (except as sold or otherwise disposed of in the ordinary course
of business and except for minor defects in title that do not interfere with its
ability to conduct its business as currently conducted or to utilize such
properties for their intended purposes), in each case free and clear of Liens
(other than Permitted Liens).  All leases that individually or in the aggregate
are material to the business or operations of the Parent and its Subsidiaries
are valid and subsisting and are in full force.

(b) Each of the Parent and each of its Subsidiaries owns, or is licensed or
otherwise has the right to use, all patents, trademarks, service marks, trade
names, copyrights and other intellectual property material to its business, and
the use thereof by the Parent and its Subsidiaries does not infringe the rights
of any other Person, in each case except to the





80

--------------------------------------------------------------------------------

 



extent any such failure and/or infringement, individually or the aggregate could
not reasonably be expected to have a Material Adverse Effect.

(c) The properties of the Parent and each of its Subsidiaries are insured with
financially sound and reputable insurance companies which are not Affiliates of
the Parent, in such amounts with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Parent or any applicable Subsidiary
operates.

(d) Schedule 4.11 sets forth all Real Estate owned or leased by any Loan Parties
as of the Restatement Effective Date.

Section 4.12     Disclosure.  As of the Restatement Effective Date, the Parent
has disclosed to the Administrative Agent all agreements, instruments, and
corporate or other restrictions to which the Parent or any of its Subsidiaries
is subject, and all other matters known to any of them, that, either
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.  Neither any Information Certificate nor any of the
reports (including, without limitation, all reports that the Parent is required
to file with the Securities and Exchange Commission), financial statements,
certificates or other information furnished by or on behalf of the Parent to the
Administrative Agent in connection with the negotiation or syndication of this
Agreement or any other Loan Document or delivered hereunder or thereunder (as
modified or supplemented by any other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, taken as a whole in light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial information, each of the Parent and each Borrower represents
only that such information was prepared in good faith based upon assumptions
believed to be reasonable at the time.

Section 4.13     Labor Relations.  There are no strikes, lockouts or other
material labor disputes or grievances against the Parent or any of its
Subsidiaries, or, to the Parent’s knowledge, threatened against or affecting the
Parent or any of its Subsidiaries, and no significant unfair labor practice
charges or grievances are pending against the Parent or any of its Subsidiaries,
or, to the Parent’s knowledge, threatened against any of them before any
Governmental Authority.  All payments due from the Parent or any of its
Subsidiaries pursuant to the provisions of any collective bargaining agreement
have been paid or accrued as a liability on the books of the Parent or any such
Subsidiary, except where the failure to do so could not reasonably be expected
to have a Material Adverse Effect.

Section 4.14     Subsidiaries.  Schedule 4.14 sets forth the name of, the
ownership interest of each Loan Party in, the jurisdiction of incorporation or
organization of such Loan Party, and the type of each Subsidiary of the Parent
and the other Loan Parties and identifies each Subsidiary that is a Borrower or
Subsidiary Loan Party, in each case as of the Restatement Effective Date.

Section 4.15     Solvency.  Parent and its Subsidiaries, on a consolidated
basis, are Solvent.

Section 4.16     Deposit Accounts.  Schedule 4.16 lists all of the Loan Parties’
deposit accounts (including each Collections Account and Concentration Account),
lockbox accounts, or





81

--------------------------------------------------------------------------------

 



other similar deposit accounts as of the Restatement Effective Date, and such
Schedule correctly identifies, as to each such deposit account, the name,
address, and telephone number of the financial institution at which such deposit
account is maintained, the name in which such deposit account is held, the type
of such deposit account, whether such deposit account is a Collections Account,
a Concentration Account, or otherwise, and the complete account number therefor.

Section 4.17     Collateral Documents. The Guaranty and Security Agreement is
effective to create in favor of the Administrative Agent for the ratable benefit
of the Secured Parties a legal, valid and enforceable security interest in the
Collateral (as defined therein) to the extent a security interest therein can be
created under Article 9 of the UCC, and when UCC financing statements in
appropriate form are filed in the offices specified on Schedule 3 to the
Guaranty and Security Agreement, the Guaranty and Security Agreement shall
constitute a fully perfected Lien (to the extent that such Lien may be perfected
by the filing of a UCC financing statement) on, and security interest in, all
right, title and interest of the grantors thereunder in such Collateral, in each
case prior and superior in right to any other Person (other than with respect to
Permitted Liens).

Section 4.18      [Reserved].

Section 4.19     Material Agreements.  As of the Restatement Effective Date, all
Material Agreements of the Parent and its Subsidiaries (other than the Loan
Documents) are described on Schedule 4.19, and each such Material Agreement is
in full force and effect.  As of the Restatement Effective Date, the Parent does
not have any knowledge of any pending amendments or threatened termination of
any of the Material Agreements.  As of the Restatement Effective Date, the
Parent has delivered to the Administrative Agent a true, complete and correct
copy of each Material Agreement (including all schedules, exhibits, amendments,
supplements, modifications, assignments and all other documents delivered
pursuant thereto or in connection therewith).

Section 4.20     Anti-Corruption Laws and Sanctions.  The Parent has implemented
and maintains in effect policies and procedures designed to promote compliance
in all material respects by the Parent, its Subsidiaries, and each of their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions, and the Parent, its Subsidiaries, and each of their
respective directors, officers and employees and, to the knowledge of the
Parent, its agents, are in compliance with Anti-Corruption Laws and applicable
Sanctions.  None of (a) the Parent, any Subsidiary or any of their respective
directors, officers or employees, or (b) to the knowledge of the Parent, any
agent of the Parent, or any Subsidiary that will act in any capacity in
connection with or benefit from the credit facilities established hereby, is a
Sanctioned Person.  No Borrowing or Letter of Credit, use of proceeds or other
transactions will violate Anti-Corruption Laws or applicable Sanctions.

Section 4.21     Representations and Warranties Relating to Accounts and
Inventory.

(a) As to each Account that was included by such Borrower as an Eligible Account
in the most recent Borrowing Base Certificate submitted to the Administrative
Agent by the Borrower Agent, such Account was not ineligible (to the Borrowers’
knowledge with respect to any Account deemed ineligible by the Administrative
Agent in the exercise of its Permitted Discretion) by virtue of one or more of
the excluding criteria set forth in the definition of Eligible Accounts as of
the date of such Borrowing Base Certificate.





82

--------------------------------------------------------------------------------

 



(b) As to Inventory that was included by such Borrower as Eligible Inventory in
the most recent Borrowing Base Certificate submitted to the Administrative Agent
by the Borrower Agent, such Inventory was not ineligible (to any Borrower’s
knowledge with respect to any Inventory deemed ineligible by the Administrative
Agent in the exercise of its Permitted Discretion) by virtue of one or more of
the applicable criteria set forth in the definition of Eligible Inventory as of
the date of such Borrowing Base Certificate.

Section 4.22     Certain Representations and Warranties Relating to National Air
Time.  National Air Time (a) owns no assets having an aggregate fair market
value in excess of $25,000, (b) does not have liabilities in excess of $25,000,
and (c) has ceased conducting regular business and conducts no business other
than business directly related to its liquidation and dissolution.

ARTICLE V

AFFIRMATIVE COVENANTS

Until the Commitments have expired or been terminated and all Obligations have
been paid in full  (except for inchoate or contingent indemnification
obligations for which no claim has been made or threatened) and all Letters of
Credit shall have expired or terminated, in each case without any pending draw,
or all such Letters of Credit shall have been cash collateralized to the
satisfaction of the Issuing Bank, and all LC Disbursements shall have been
reimbursed, each of the Parent and each Borrower covenants and agrees with the
Lenders that:

Section 5.1      Financial Statements and Other Information.  The Borrower Agent
will deliver to the Administrative Agent and each Lender:

(a) as soon as available and in any event within 90 days after the end of each
Fiscal Year of the Parent, a copy of the annual audited report for such Fiscal
Year for the Parent and its Subsidiaries, containing a consolidated balance
sheet of the Parent and its Subsidiaries as of the end of such Fiscal Year and
the related consolidated statements of income, stockholders’ equity and cash
flows (together with all footnotes thereto) of the Parent and its Subsidiaries
for such Fiscal Year, setting forth in each case in comparative form the figures
for the previous Fiscal Year, all in reasonable detail and reported on by Ernst
& Young, LLP, or other independent public accountants of nationally recognized
standing (without a “going concern” or like qualification, exception or
explanation and without any qualification or exception as to the scope of such
audit) to the effect that such financial statements present fairly in all
material respects the financial condition and the results of operations of the
Parent and its Subsidiaries for such Fiscal Year on a consolidated basis in
accordance with GAAP and that the examination by such accountants in connection
with such consolidated financial statements has been made in accordance with
generally accepted auditing standards; provided, that so long as the Parent is
required to file periodic reports under Section 13(a) or Section 15(d) of the
Exchange Act, the Borrower Agent may satisfy its obligation to deliver the
financial statements referred to in this clause (a) by delivering such financial
statements by electronic mail to such e-mail addresses as the Administrative
Agent and the Lenders shall have provided to the Borrower Agent from time to
time;





83

--------------------------------------------------------------------------------

 



(b) [reserved];

(c) as soon as available and in any event within 30 days after the end of each
Fiscal Month (or 45 days after the end of the last Fiscal Month of each Fiscal
Quarter) other than the last Fiscal Month of a Fiscal Year, an unaudited
consolidated balance sheet of the Parent and its Subsidiaries as of the end of
such Fiscal Month and the related unaudited consolidated statements of income of
the Parent and its Subsidiaries for such Fiscal Month and the then elapsed
portion of such Fiscal Year, setting forth in each case in comparative form the
figures for the corresponding Fiscal Month and the corresponding portion of the
Parent’s previous Fiscal Year and the corresponding figures for the budget for
the current Fiscal Year;

(d) concurrently with the delivery of the financial statements referred to in
subsections (a) and (c) of this Section (other than the financial statements for
last Fiscal Month of each Fiscal Year delivered pursuant to subsection (c) of
this Section), a Compliance Certificate signed by the principal executive
officer or the principal financial officer of the Parent (i) certifying as to
whether there exists a Default or Event of Default on the date of such
certificate and, if a Default or an Event of Default then exists, specifying the
details thereof and the action which the Parent has taken or proposes to take
with respect thereto, (ii) setting forth in reasonable detail calculations of
the financial covenants set forth in Article VI  (provided, that the financial
covenants will not be tested except as provided in Article VI), (iii) specifying
any change in the identity of the Subsidiaries as of the end of such Fiscal Year
or Fiscal Month from the Subsidiaries identified to the Lenders on the
Restatement Effective Date or as of the most recent Fiscal Year or Fiscal Month,
as the case may be, and (iv) stating whether any change in GAAP or the
application thereof has occurred since the date of the mostly recently delivered
audited financial statements of the Parent and its Subsidiaries, and, if any
change has occurred, specifying the effect of such change on the financial
statements accompanying such Compliance Certificate;

(e) to the extent otherwise obtained by the Borrowers, concurrently with the
delivery of the financial statements referred to in subsection (a) above, a
certificate of the accounting firm that reported on such financial statements
stating whether they obtained any knowledge during the course of their
examination of such financial statements of any Default or Event of Default
(which certificate may be limited to the extent required by accounting rules or
guidelines);

(f) as soon as available and in any event within 30 days after the beginning of
each Fiscal Year (commencing with the Fiscal Year ending on or about March 31,
2018), forecasts and a pro forma budget for such Fiscal Year (prepared on a
monthly basis) and each other Fiscal Year which commences before the Revolving
Commitment Termination Date (prepared on an annual basis), each containing an
income statement, balance sheet and statement of cash flow for the applicable
period covered thereby;

(g) promptly upon Administrative Agent’s request from time to time, an updated
Information Certificate for each Loan Party;





84

--------------------------------------------------------------------------------

 



(h) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed with the
Securities and Exchange Commission, or any Governmental Authority succeeding to
any or all functions of said Commission, or with any national securities
exchange, or distributed by the Parent to its shareholders generally, as the
case may be (provided,  however, that items to be delivered pursuant to this
clause shall be deemed to have been delivered on the date on which such
documents are filed for public availability on the SEC’s Electronic Data
Gathering and Retrieval System, so long as the Borrower Agent shall have
notified (which may be by facsimile or electronic mail) Administrative Agent of
the filing of any such documents); and

(i) promptly following any request therefor, such other information regarding
the results of operations, business affairs and financial condition of the
Parent or any of its Subsidiaries as the Administrative Agent or any Lender may
reasonably request;

(j) within 30 days after the end of each Fiscal Month, the Borrower Agent shall
deliver to the Administrative Agent, a Borrowing Base Certificate as of the last
day of the immediately preceding Fiscal Month, which shall be in such form as
shall be  reasonably satisfactory to the Administrative Agent, setting forth the
amount of Inventory owned by each Borrower, the amount of Eligible Inventory,
and a categorical breakdown of all Accounts of each Loan Party and a calculation
of Eligible Accounts as of such last day of the preceding Fiscal Month;
 provided,  however, during an Increased Reporting Period, the Borrower Agent
shall instead provide the Borrowing Base Certificates and other information
required by this Section 5.1(j) on a weekly basis, no later than three Business
Days after the end of each calendar week or with such other frequency as may be
required by the Administrative Agent from time to time;

(k) within 30 days after the end of each Fiscal Month, Borrower Agent shall
deliver to the Administrative Agent, in form reasonably acceptable to the
Administrative Agent, (A) a report showing the type, Net Orderly Liquidation
Value, aging, location of Inventory of each Borrower as at the end of the
immediately preceding Fiscal Month and the aggregate Dollar amount of all
returns, repossessions, or discounts with respect to Inventory of each Borrower,
and the Borrowers’ internal reserve for aged and obsolete Inventory as shown on
their most recent financial statements (with it being acknowledged and agreed
that such internal reserve shall not be taken into account by the Administrative
Agent in implementing any Reserve for aged or obsolete Inventory; provided,
 however, that the Administrative Agent shall have the right to establish
Reserves for aged, unaged, and obsolete Inventory in its Permitted Discretion as
otherwise provided in this Agreement); (B) a report of sales, collections, debit
and credit adjustments; and (C) a detailed aged trial balance of all Accounts of
each Loan Party existing as of the last day of the preceding Fiscal Month,
specifying the names, and face value for each Account Debtor obligated on an
Account of such Loan Party so listed and all other information necessary to
calculate Eligible Accounts as of such last day of the preceding Fiscal Month or
such other date reasonably required by the Administrative Agent; provided,
 however, during an Increased Reporting Period, the Borrower Agent shall instead
provide such reports and other information required by





85

--------------------------------------------------------------------------------

 



this Section 5.1(k) on a weekly or more frequent basis as may be requested by
Administrative Agent from time to time; and

(l)  upon request by the Administrative Agent, the Borrower Agent shall deliver
to the Administrative Agent, in form reasonably acceptable to the Administrative
Agent, (A) lockbox, bank and investment account statements and (B) copies of
proof of delivery and the original  or an accurate facsimile copy of all
documents, including repayment histories and present status reports relating to
the Accounts of each Loan Party so scheduled and such other matters and
information relating to the status of then existing Accounts of each Loan Party
as the Administrative Agent shall reasonably request.

Section 5.2      Notices of Material Events.  The Borrower Agent will furnish to
the Administrative Agent and each Lender prompt written notice of the following:

(a) the occurrence of any Default or Event of Default;

(b) the filing or commencement of, or any material development in, any action,
suit or proceeding by or before any arbitrator or Governmental Authority against
or, to the knowledge of the Parent or any Borrower, affecting the Parent or any
of its Subsidiaries which, if adversely determined, could reasonably be expected
to result in a Material Adverse Effect;

(c) promptly after becoming aware thereof, the occurrence of any event or any
other development by which the Parent or any of its Subsidiaries (i) fails to
comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (ii)
becomes subject to any Environmental Liability, (iii) receives notice of any
claim with respect to any Environmental Liability, or (iv) becomes aware of any
basis for any Environmental Liability, in each case which, either individually
or in the aggregate, could reasonably be expected to result in a Material
Adverse Effect;

(d) promptly and in any event within 15 days after (i) the Parent, any of its
Subsidiaries or any ERISA Affiliate knows or has reason to know that any ERISA
Event has occurred, a certificate of the chief financial officer of the Parent
describing such ERISA Event and the action, if any, proposed to be taken with
respect to such ERISA Event and a copy of any notice filed with the PBGC or the
IRS pertaining to such ERISA Event and any notices received by the Parent, such
Subsidiary or such ERISA Affiliate from the PBGC or any other governmental
agency with respect thereto, and (ii) becoming aware (1) that there has been an
increase in Unfunded Pension Liabilities (not taking into account Plans with
negative Unfunded Pension Liabilities) since the date the representations
hereunder are given or deemed given, or from any prior notice, as applicable,
(2) of the existence of any Withdrawal Liability, (3) of the adoption of, or the
commencement of contributions to, any Plan subject to Section 412 of the Code by
the Parent, any of its Subsidiaries or any ERISA Affiliate, or (4) of the
adoption of any amendment to a Plan subject to Section 412 of the Code which
results in a material increase in contribution obligations of the Parent, any of
its Subsidiaries or any ERISA





86

--------------------------------------------------------------------------------

 



Affiliate, a detailed written description thereof from the chief financial
officer of the Parent;

(e) promptly after becoming aware thereof, the occurrence of any default or
event of default, or the receipt by the Parent or any of its Subsidiaries of any
written notice of an alleged default or event of default, with respect to any
Material Indebtedness of the Parent or any of its Subsidiaries;

(f)  any material amendment or modification to any Material Agreement (together
with a copy thereof), and prompt notice of any termination, expiration or loss
of any Material Agreement that, individually or in the aggregate, could
reasonably be expected to result in a reduction in revenue or Consolidated
EBITDA of the Loan Parties of 10% or more on a consolidated basis from the prior
Fiscal Year;

(g) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect; and

(h) The Borrower Agent will furnish to the Administrative Agent at least 30 days
before (or such shorter period as shall be agreed by the Administrative Agent),
notice of any change (i) in any Loan Party’s legal name, (ii) in any Loan
Party’s chief executive office, its principal place of business, any office in
which it maintains books or records or any office or facility at which
Collateral owned by it is located (including the establishment of any such new
office or facility), (iii) in any Loan Party’s identity or legal structure,
(iv) in any Loan Party’s federal taxpayer identification number or
organizational number or (v) in any Loan Party’s jurisdiction of organization.

Each notice or other document delivered under this Section shall be accompanied
by a written statement of a Responsible Officer setting forth the details of the
event or development requiring such notice or other document and, if applicable,
any action taken or proposed to be taken with respect thereto.

Section 5.3      Existence; Conduct of Business.  The Parent shall, and shall
cause each of its Subsidiaries to, do or cause to be done all things necessary
to preserve, renew and maintain in full force and effect its legal existence and
its respective rights, licenses, permits, privileges, franchises, patents,
copyrights, trademarks and trade names material to the conduct of its business;
provided that nothing in this Section shall prohibit any merger, consolidation,
liquidation or dissolution permitted under Section 7.3.

Section 5.4      Compliance with Laws.  The Parent shall, and shall cause each
of its Subsidiaries to, comply with all laws, rules, regulations and
requirements of any Governmental Authority applicable to its business and
properties, including, without limitation, all Environmental Laws, ERISA and
OSHA, except where the failure to do so, either individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

Section 5.5      Payment of Obligations.  The Parent shall, and shall cause each
of its Subsidiaries to, pay and discharge at or before maturity all of its
obligations and liabilities (including, without limitation, all taxes,
assessments and other governmental charges, levies and all other claims that
could result in a statutory Lien) before the same shall become delinquent or





87

--------------------------------------------------------------------------------

 



in default (as determined by reference to the Parent and its Subsidiaries’
historical practices), except where (a) the validity or amount thereof is being
contested in good faith by appropriate proceedings, (b) the Parent, such
Borrower, or such Subsidiary has set aside on its books adequate reserves with
respect thereto in accordance with GAAP and (c) the failure to make payment
pending such contest could not reasonably be expected to result in a Material
Adverse Effect.

Section 5.6      Books and Records.  The Parent shall, and shall cause each of
its Subsidiaries to, keep proper books of record and account in which full, true
and correct entries shall be made of all dealings and transactions in relation
to its business and activities to the extent necessary to prepare the
consolidated financial statements of the Parent in conformity with GAAP.

Section 5.7      Visitation and Inspection.

(a) The Parent shall, and shall cause each of its Subsidiaries to, permit any
representative of the Administrative Agent or any Lender to visit and inspect
its properties, to examine its books and records and to make copies and take
extracts therefrom, to discuss its affairs, finances and accounts with any of
its officers and with its independent certified public accountants, and to
conduct examinations and appraisals of its Inventory, all at such reasonable
times and as often as the Administrative Agent or any Lender may reasonably
request after reasonable prior notice to the Borrower Agent; provided that if an
Event of Default has occurred and is continuing, no prior notice shall be
required.

(b) The Borrower shall be required to pay for the costs and expenses of only one
field examination and appraisal per calendar year, plus one additional field
examination and one additional appraisal, in each case, commenced during a
Liquidity Period.

Section 5.8      Maintenance of Properties; Insurance.  The Parent shall, and
shall cause each of its Subsidiaries to, (a) keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted, (b) maintain with financially sound and
reputable insurance companies which are not Affiliates of the Parent (i)
insurance with respect to its properties and business, and the properties and
business of its Subsidiaries, against loss or damage of the kinds customarily
insured against by companies in the same or similar businesses operating in the
same or similar locations and (ii) all insurance required to be maintained
pursuant to the Collateral Documents, and will, upon request of the
Administrative Agent, furnish to each Lender at reasonable intervals a
certificate of a Responsible Officer setting forth the nature and extent of all
insurance maintained by the Parent, each Borrower, and each of their respective
Subsidiaries in accordance with this Section, and (c) at all times shall name
the Administrative Agent as additional insured on all liability policies of the
Parent, each Borrower, and each of their Subsidiaries and as lender’s loss payee
(pursuant to a lender’s loss payee endorsement approved by the Administrative
Agent) on all casualty and property insurance policies of the Parent, the
Borrowers, and each of their respective Subsidiaries.

Section 5.9      Use of Proceeds; Margin Regulations.

(a) The Borrowers will use the proceeds of all Loans to pay transaction costs
and expenses arising in connection with the Loan Documents, pay existing
Indebtedness, and to finance working capital needs, Permitted Acquisitions, and
capital expenditures and for





88

--------------------------------------------------------------------------------

 



other general corporate purposes of the Borrowers and, to the extent not
prohibited herein, their Subsidiaries.

(b) No part of the proceeds of any Loan or benefit of any Letter of Credit will
be used, whether directly or indirectly, for any purpose that would violate any
rule or regulation of the Board of Governors of the Federal Reserve System,
including Regulation T, Regulation U or Regulation X.  All Letters of Credit
will be used for general corporate purposes.

(c) No Borrower will request any Borrowing or Letter of Credit, and none of the
Parent, any Borrower, nor any of their respective Subsidiaries shall use, and
each of Parent and each Borrower shall ensure that each of their respective
Subsidiaries and its or their respective directors, officers, employees and
agents shall not use, the proceeds of any Borrowing or Letter of Credit (i) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (ii) for the purpose of funding,
financing or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country or (iii) in any manner that
would result in the violation of any Sanctions applicable to any party hereto.

Section 5.10     Casualty and Condemnation.  The Borrower Agent (a) will furnish
to the Administrative Agent and the Lenders prompt written notice of any
casualty or other insured damage to any material portion of any Collateral or
the commencement of any action or preceding for the taking of any material
portion of any Collateral or any part thereof or interest therein under power of
eminent domain or by condemnation or similar proceeding and (b) will  exercise
commercially reasonable efforts to obtain net cash proceeds of any such event
(whether in the form of insurance proceeds, condemnation awards or otherwise)
and, to the extent applicable, applied in accordance with the applicable
provisions of this Agreement and the Collateral Documents.

Section 5.11     Cash Management.

(a) Except as otherwise expressly permitted under this Agreement and except for
deposit accounts used solely as payroll, trust, or fiduciary deposit accounts,
the Canadian Related Deposit Accounts, and the GW Related Deposit Account, no
Loan Party shall open or maintain any other deposit account unless the
depository bank or financial institution for such deposit account shall have
entered into a Control Account Agreement in favor of the Administrative
Agent.  Any of the foregoing to the contrary notwithstanding, the aggregate
balance of all amounts on deposit in any deposit account which is not subject to
a Control Account Agreement (other than the Canadian Related Deposit Accounts)
shall not at any time exceed $250,000.

(b) The Loan Parties will not, after the Closing Date, enter in any agreement
with a Credit Card Processer unless such Credit Card Processor is party to a
Credit Card Processor Agreement (that applies to such agreement) or executes and
delivers a Credit Card Processor Agreement contemporaneously with the entering
into of such agreement.





89

--------------------------------------------------------------------------------

 



(c) Each of the Loan Parties’ deposit accounts established after the Closing
Date (other than payroll, trust, and fiduciary deposit accounts) shall be
maintained at a bank or financial institution which is reasonably acceptable to
the Administrative Agent.

(d) If any Loan Party shall at any time receive any remittances or any other
funds representing proceeds of the Collateral, such Loan Party shall hold the
same as trustee for the Administrative Agent, shall, except to the extent
deposited into a Canadian Related Deposit Account or the GW Related Deposit
Account in accordance with the practices of the Loan Parties as of the Closing
Date, segregate such remittances or funds from its other assets, and shall
promptly deposit the same into a Collections Account or the Concentration
Account.  All cash, cash equivalents, checks, notes, drafts or similar items of
payment received by any Loan Party shall be deposited into a Collections Account
or the Concentration Account promptly upon (and in any event within one Business
Day of) receipt thereof by such Loan Party.

(e) On and after the Closing Date, the Borrowers shall maintain one or more
lockboxes and Collections Accounts and the Concentration Account and direct
their respective Account Debtors to make payment on all Accounts to a lockbox
(if made by tangible payment item) or, if made by electronic means, to a
Collections Account or the Concentration Account, other than payments to the
Canadian Related Deposit Accounts and the GW Related Deposit Account, in each
case, in accordance with the practices of the Loan Parties as of the Closing
Date.  The agreements relating to any lockbox shall provide that all items
received in such lockbox shall be submitted for collection and the collected
balance thereof be deposited in a Collections Account or the Concentration
Account on a daily basis.  The Control Account Agreement relating to any
Collections Account shall provide that all collected balances in such
Collections Account be transferred to the Concentration Account on a daily
basis.  At all times during a Cash Dominion Period, the Administrative Agent may
(at its election) cause the collected balances in the Concentration Account to
be applied directly to the payment of the Obligations in the manner set forth in
Section 2.14(d).  At all other times, the Administrative Agent shall cause the
collected balances in the Concentration Account to (i) be transferred daily (or
such other frequency as may be agreed to by the Borrower and the Administrative
Agent) to the Master Funding Account or (ii) upon the written request of
Borrower Agent from time to time, applied directly to the payment of the
Obligations in the manner set forth in Section 2.14(d) (with it being agreed
that, so long as no Cash Dominion Period then exists, Borrower Agent may, by
giving the Administrative Agent at least three Business Days’ written notice,
elect to cause such balances to be applied in accordance with the foregoing
clause (i)).  Each Collections Account and the Concentration Account shall be
under the sole dominion and exclusive control of the Administrative Agent, on
behalf of the Secured Parties, and no Loan Party shall have any right to
withdraw such amounts from the Collections Accounts or the Concentration
Account.

(f) With respect to the Canadian Related Deposit Accounts, (i) Parent shall not
permit the collected balance on deposit in the Canadian Related Deposit Accounts
to exceed the Dollar Equivalent of $250,000 for more than two Business Days;
(ii) not less than one time per week, cause the collected balances on deposit in
the Canadian Related Deposit





90

--------------------------------------------------------------------------------

 



Accounts to be transferred to the Concentration Account (provided,  however,
that the Loan Parties may leave not more than the Dollar Equivalent $25,000 of
such balances, in the aggregate, on deposit in the Canadian Related Deposit
Accounts); (iii) at no time shall any Loan Party permit any funds on deposit in
the Canadian Related Deposit Accounts to be transferred out of such deposit
account other than (A) transfers from the Canadian Related Deposit Account
maintained in Canada to the Canadian Related Deposit Account maintained in the
United States; (B) transfers to a Collections Account or the Concentration
Account; and (C) transfers to the depository institution at which such deposit
account is maintained for purposes of payment of the customary costs and
expenses associated with the maintenance of such deposit accounts); (iv) upon
the request of the Administrative Agent made during a Liquidity Period, promptly
cause any or all of the Canadian Related Deposit Accounts to become subject to a
Control Account Agreement (or an equivalent agreement reasonably satisfactory to
the Administrative Agent during such Liquidity Period), other than payroll,
trust, or fiduciary deposit accounts.

(g) With respect to the GW Related Deposit Account, (i) Parent shall not permit
the GW Related Deposit Account to be used for any purposes other (A) the
collection of Accounts arising from training programs conducted by GW; (B)
funding or making payroll for employees of GW; and (C) customary bank service
charges, fees, and indemnities solely relating to such deposit account, and (ii)
upon the request of the Administrative Agent made during a Liquidity Period,
cease using the GW Related Deposit Account for payroll purposes and promptly
cause the GW Related Deposit Account to become subject to a Control Account
Agreement.

Section 5.12     Additional Subsidiaries and Collateral.

(a) If, after the Restatement Effective Date, any Person becomes a Domestic
Subsidiary, whether pursuant to formation, acquisition or otherwise, (x) the
Borrower Agent shall promptly notify the Administrative Agent and the Lenders
thereof and (y) within 30 days after such Person becomes a Domestic Subsidiary,
the Borrower Agent shall cause such Domestic Subsidiary (i) to become a new
Guarantor and to grant Liens in favor of the Administrative Agent in the same
types of collateral as granted by the other Loan Parties by executing and
delivering to the Administrative Agent a supplement to the Guaranty and Security
Agreement in form and substance reasonably satisfactory to the Administrative
Agent, authorizing and delivering, at the request of the Administrative Agent,
such UCC financing statements or similar instruments required by the
Administrative Agent to perfect the Liens in favor of the Administrative Agent
and granted under any of the Loan Documents and (ii) to deliver all such other
documentation (including, without limitation, certified organizational
documents, resolutions, lien searches, and legal opinions) and to take all such
other actions as such Subsidiary would have been required to deliver and take
pursuant to Section 3.1 if such Subsidiary had been a Loan Party on the
Restatement Effective Date.

(b) [Reserved].





91

--------------------------------------------------------------------------------

 



(c) The Parent and each Borrower agree that, following the delivery of any
Collateral Documents required to be executed and delivered by this Section, the
Administrative Agent shall have a valid and enforceable, first-priority
perfected Lien on the property required to be pledged pursuant to subsections
(a) of this Section (to the extent that such Lien can be perfected by execution,
delivery and/or recording of the Collateral Documents or UCC financing
statements, or possession of such Collateral), free and clear of all Liens other
than Permitted Liens.  All actions to be taken pursuant to this Section shall be
at the expense of the Borrowers or the applicable Loan Party, and shall be taken
to the reasonable satisfaction of the Administrative Agent.

Section 5.13     Additional Real Estates; Leased Locations.  If after the
Restatement Effective Date any Loan Party proposes to lease any Real Estate or
to locate any Collateral with any inventory processor, warehouseman, or other
bailee, it shall first provide to the Administrative Agent a copy of the
proposed lease or processing, warehousing, or other bailee agreement and shall
use its commercially reasonable efforts to obtain a fully executed Collateral
Access Agreement from the landlord of such leased property or such processor,
warehouseman, or bailee, which Collateral Access Agreement shall be reasonably
satisfactory in form and substance to the Administrative Agent; provided that if
such Loan Party is unable to deliver any such Collateral Access Agreement after
using its commercially reasonable efforts to do so, the Administrative Agent may
waive the foregoing requirement in its reasonable discretion (although the
waiver of such requirement shall not affect Administrative Agent’s right to
institute Reserves with respect to arrangements).

Section 5.14     Further Assurances; Post-Closing Matters.

(a) The Parent and each Borrower will, and will cause each other Loan Party to,
execute any and all further documents, financing statements, agreements and
instruments, and take all such further actions (including the filing and
recording of financing statements, fixture filings, and other documents and
related regulatory compliance), which may be required under any applicable law,
or which the Administrative Agent or the Required Lenders may reasonably
request, to effectuate the transactions contemplated by the Loan Documents or to
grant, preserve, protect or perfect the Liens created by the Collateral
Documents or the validity or priority of any such Lien, all at the expense of
the Loan Parties.  Each of the Parent and each Borrower also agrees to provide
to the Administrative Agent, from time to time upon request, evidence reasonably
satisfactory to the Administrative Agent as to the perfection and priority of
the Liens created or intended to be created by the Collateral Documents.

(b) [Reserved].

ARTICLE VI

FINANCIAL COVENANT

Each of the Parent and each Borrower covenants and agrees that so long as any
Lender has a Commitment hereunder or any Obligation remains unpaid or
outstanding (except for inchoate or contingent indemnification obligations for
which no claim has been made or threatened):





92

--------------------------------------------------------------------------------

 



Section 6.1      Fixed Charge Coverage Ratio.  Parent and its Subsidiaries will
maintain, as of the end of each Fiscal Month ending most recently before the
commencement of each Liquidity Period and each Fiscal Month ending during a
Liquidity Period, a Fixed Charge Coverage Ratio of not less than 1.00 to 1.00.

ARTICLE VII

NEGATIVE COVENANTS

The Parent covenants and agrees that so long as any Lender has a Commitment
hereunder or any Obligation remains outstanding (except for inchoate or
contingent indemnification obligations for which no claim has been made or
threatened):

Section 7.1      Indebtedness and Preferred Equity.  The Parent will not, and
will not permit any of its Subsidiaries to, create, incur, assume or suffer to
exist any Indebtedness, except:

(a) Indebtedness created pursuant to the Loan Documents;

(b) Indebtedness of the Parent and its Subsidiaries existing on the date hereof
and set forth on Schedule 7.1 and any Permitted Refinancing Indebtedness in
respect thereof;

(c) Indebtedness of the Parent or any of its Subsidiaries incurred to finance
the acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations, and any Indebtedness assumed in connection
with the acquisition of any such assets or secured by a Lien on any such assets
before the acquisition thereof (provided that such Indebtedness is incurred
before or within 90 days after such acquisition or the completion of such
construction or improvements) and any Permitted Refinancing Indebtedness in
respect thereof; provided that the aggregate principal amount of such
Indebtedness does not exceed $5,000,000 at any time outstanding;

(d) Indebtedness of any Loan Party owing to any other Loan Party, Indebtedness
of any Subsidiary which is not a Loan Party to any other Subsidiary which is not
a Loan Party, and, subject to Section 7.4, Indebtedness of any Loan Party to any
Subsidiary which is not a Loan Party;

(e) Guarantees by the Parent or any Borrower of Indebtedness of any Subsidiary
and by any Subsidiary of Indebtedness of the Parent or any other Subsidiary;
provided that Guarantees by any Loan Party of Indebtedness of any Subsidiary
that is not a Subsidiary Loan Party shall be subject to Section 7.4;

(f)  Indebtedness of any Person which becomes a Subsidiary after the date of
this Agreement; provided that (i) such Indebtedness exists at the time that such
Person becomes a Subsidiary and is not created in contemplation of or in
connection with such Person becoming a Subsidiary, and (ii) the aggregate
principal amount of such Indebtedness permitted hereunder shall not exceed
$5,000,000 at any time outstanding;

(g) Indebtedness consisting of unpaid insurance premiums owing to insurance
companies and insurance brokers incurred in connection with the financing of
insurance premiums in the ordinary course of business;





93

--------------------------------------------------------------------------------

 



(h) Hedging Obligations permitted by Section 7.10; and

(i)  other unsecured Indebtedness of the Parent or its Subsidiaries in an
aggregate principal amount not to exceed $1,000,000 at any time outstanding.

The Parent will not, and will not permit any Subsidiary to, issue any preferred
stock or other preferred equity interest that (i) matures or is mandatorily
redeemable pursuant to a sinking fund obligation or otherwise, (ii) is or may
become redeemable or repurchaseable by the Parent or such Subsidiary at the
option of the holder thereof, in whole or in part, or (iii) is convertible or
exchangeable at the option of the holder thereof for Indebtedness or preferred
stock or any other preferred equity interest described in this paragraph, on or
before, in the cases of clauses (i), (ii) or (iii), the first anniversary of the
Revolving Commitment Termination Date.

Section 7.2      Liens.  The Parent will not, and will not permit any of its
Subsidiaries to, create, incur, assume or suffer to exist any Lien on any of its
assets or property now owned or hereafter acquired, except for the following
(collectively, “Permitted Liens”):

(a) Liens securing the Obligations; provided that no Liens may secure
Obligations constituting either Hedging Obligations or Bank Product Obligations
without securing all other Obligations on a basis at least pari passu with such
Hedging Obligations or Bank Product Obligations and subject to the priority of
payments set forth in Section 2.23 and Section 8.2;

(b) Permitted Encumbrances;

(c) Liens on any property or asset of the Parent or any of its Subsidiaries
existing on the date hereof and set forth on Schedule 7.2;

(d) purchase money Liens upon or in any fixed or capital assets to secure the
purchase price or the cost of construction or improvement of such fixed or
capital assets or to secure Indebtedness incurred solely for the purpose of
financing the acquisition, construction or improvement of such fixed or capital
assets (including Liens securing any Capital Lease Obligations); provided that
(i) any such Lien secures Indebtedness permitted by Section 7.1(c), (ii) any
such Lien attaches to such asset concurrently or within 90 days after the
acquisition or the completion of the construction or improvements thereof, (iii)
any such Lien does not extend to any other asset, and (iv) the Indebtedness
secured thereby does not exceed the cost of acquiring, constructing or improving
such fixed or capital assets;

(e) any Lien (x) existing on any asset of any Person at the time such Person
becomes a Subsidiary of the Parent, (y) existing on any asset of any Person at
the time such Person is merged with or into the Parent or any of its
Subsidiaries, or (z) existing on any asset before the acquisition thereof by the
Parent or any of its Subsidiaries; provided that (i) any such Lien was not
created in the contemplation of any of the foregoing and (ii) any such Lien
secures only those obligations which it secures on the date that such Person
becomes a Subsidiary or the date of such merger or the date of such acquisition;





94

--------------------------------------------------------------------------------

 



(f) Liens securing Indebtedness permitted under clause (g) of Section 7.1, which
Liens attach solely to the insurance policies financed in connection with such
Indebtedness and the proceeds thereof;

(g) Liens on any cash earnest deposits, cash escrow arrangement or similar cash
arrangements made by the Parent or any Subsidiary in connection with any
purchase agreement for or in anticipation of a Permitted Acquisition or other
transaction permitted hereunder;

(h) in connection with the sale or transfer of the Capital Stock in any
Subsidiary or the sale of all or substantially all of the assets of a Borrower
or Subsidiary thereof or a division or business unit thereof in a transaction
permitted under Section 7.6, customary rights and restrictions contained in
agreements relating to such sale or transfer pending the completion thereof; and

(i)  other Liens securing obligations in an aggregate amount not to exceed
$500,000 at any time outstanding, provided,  however, that such Liens do not
attach to any Collateral.

Section 7.3      Fundamental Changes.

(a) The Parent will not, and will not permit any of its Subsidiaries to, merge
into or consolidate into any other Person, or permit any other Person to merge
into or consolidate with it, or liquidate or dissolve; provided that if, at the
time thereof and immediately after giving effect thereto, no Default or Event of
Default shall have occurred and be continuing, (i) Parent may merge with a
Person in connection with a Permitted Acquisition so long as a Parent is the
surviving Person, (ii) a Borrower may merge with a Person in connection with a
Permitted Acquisition so long as a Borrower is the surviving Person, (iii) any
wholly owned Subsidiary may merge into or consolidate with another wholly owned
Subsidiary, provided that if any party to such merger  or consolidation is a
Loan Party, a Loan Party shall be the surviving Person, (iv) any Subsidiary
(other than a Loan Party) may liquidate or dissolve if the Parent determines in
good faith that such liquidation or dissolution is in the best interests of the
Parent and its Subsidiaries and is not materially disadvantageous to the
Lenders, (v) any Subsidiary of the Parent which is not a Borrower may merge into
or consolidate with any Person in a transaction permitted under Section 7.6 in
which after giving effect to such transaction, the surviving entity is not a
Subsidiary and (vi) any Subsidiary which is not a Borrower may liquidate or
dissolve after the transfer of all or substantially all of its assets to another
Loan Party in a transaction permitted under Section 7.6 if the Parent determines
in good faith that such liquidation or dissolution is in the best interest of
the Parent and its Subsidiaries and the Administrative Agent determines that
such liquidation or dissolution is not materially disadvantageous to the
Lenders.

(b) The Parent will not, and will not permit any of its Subsidiaries to, engage
in any business other than businesses of the type conducted by the Parent and
its Subsidiaries on the date hereof and businesses reasonably related thereto.





95

--------------------------------------------------------------------------------

 



Section 7.4      Investments, Loans.  The Parent will not, and will not permit
any of its Subsidiaries to, purchase, hold or acquire (including pursuant to any
merger with any Person that was not a wholly owned Subsidiary before such
merger) any Capital Stock, evidence of Indebtedness or other securities
(including any option, warrant, or other right to acquire any of the foregoing)
of, make or permit to exist any loans or advances to, Guarantee
any  Indebtedness of, or make or permit to exist any investment or any other
interest in, any other Person (all of the foregoing being collectively called
“Investments”), or purchase or otherwise acquire (in one transaction or a series
of transactions) all or substantially all of the assets of any other Person or a
division or a business unit of any other Person, or create or form any
Subsidiary, except:

(a) Investments (other than Permitted Investments) existing on the date hereof
and set forth on Schedule 7.4 (including Investments in Subsidiaries);

(b) Permitted Investments;

(c) Guarantees by the Parent and its Subsidiaries constituting Indebtedness
permitted by Section 7.1;  provided that the aggregate principal amount of
Indebtedness of Subsidiaries that are not Subsidiary Loan Parties that is
Guaranteed by any Loan Party shall be subject to the limitation set forth in
subsection (d) of this Section;

(d) Investments made by the Parent in or to any Subsidiary and by any Subsidiary
to the Parent or in or to another Subsidiary; provided that the aggregate amount
of Investments by the Loan Parties in or to, and Guarantees by the Loan Parties
of Indebtedness of, any Subsidiary that is not a Subsidiary Loan Party
(including all such Investments and Guarantees existing on the Restatement
Effective Date) shall not exceed $2,000,000 at any time outstanding;

(e) loans or advances to employees, officers or directors of the Parent or any
of its Subsidiaries in the ordinary course of business for travel, relocation
and related expenses; provided that the aggregate amount of all such loans and
advances does not exceed $250,000 at any time outstanding;

(f) Hedging Transactions permitted by Section 7.10;

(g) Permitted Acquisitions; and

(h) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the ordinary course of business;

(i)  Investments as a result of the receipt of non-cash consideration from a
sale, transfer or other disposition of any assets in compliance with Section
7.6; and

(j) other Investments so long as:

(i)     At the time of such Investment and immediately after giving effect
thereto, no Default or Event of Default shall exist; and





96

--------------------------------------------------------------------------------

 



 

(ii)     Either:

(A)  Availability immediately before and after giving effect to such Investment
shall equal or exceed an amount equal to 20.00% of the Aggregate Revolving
Commitment Amount; or

(B)  Both (1) Availability immediately before and after giving effect to such
Investment shall equal or exceed an amount equal to 15.00% of the Aggregate
Revolving Commitment Amount and (B) the Fixed Charge Coverage Ratio (calculated
on a pro forma basis as of the end of most recent 12 Fiscal Month period ended
at least 30 days before the date of such Investment by giving effect to such
Investment as if it occurred on the first day of such period) shall equal or
exceed 1.00 to 1.00.

Section 7.5      Restricted Payments.  Parent will not, and will not permit any
of its Subsidiaries to, declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, except:

(a) dividends payable by the Parent solely in interests of any class of its
common equity; and

(b) Restricted Payments made by any Subsidiary to any Borrower, the Parent, or
to another Subsidiary, on at least a pro rata basis with any other shareholders
if such Subsidiary is not wholly owned by the Parent and other wholly owned
Subsidiaries of the Parent;

(c) the declaration and payment of Restricted Payments in the form of
redemptions, repurchases, retirement, defeasance, or other acquisition of or in
respect of the common equity of the Parent in connection with the payment or
exercise of, or satisfaction of tax withholding obligations of participants on
account of or relating to, awards held by or granted from time to time to
participants in equity compensation plans of the Parent not to exceed $2,000,000
in the aggregate in any period of 12 consecutive Fiscal Months; provided that no
Default or Event of Default shall have occurred and be continuing at the time
such redemption, repurchase, retirement, defeasance, or other acquisition is
declared or made;

(d) the declaration and payment of Restricted Payments in the form of cash
dividends or distributions on or in respect of, or redemptions, repurchases,
retirement, defeasance, or other acquisition of or in respect of the common
equity of the Parent; provided that (i) no Default or Event of Default shall
have occurred and be continuing at the time such dividend or distribution is
declared, (ii) no Specified Default shall have occurred and be continuing at the
time such dividend or distribution is paid or such redemption, repurchase,
retirement, defeasance, or other acquisition is made, and (iii) the Payment
Conditions (other than clause (a) of such definition) shall have been satisfied
with respect to the payment of such Restricted Payment.

Section 7.6      Disposition of Assets.  The Parent will not, and will not
permit any of its Subsidiaries to, convey, sell, lease, assign, transfer or
otherwise dispose of any of its assets, business or property or, in the case of
any Subsidiary, any shares of such Subsidiary’s Capital





97

--------------------------------------------------------------------------------

 



Stock, in each case whether now owned or hereafter acquired, to any Person other
than the Parent or any of its wholly owned Subsidiaries that is a Loan Party (or
to qualify directors if required by applicable law), except:

(a) the sale or other disposition of obsolete or worn out property or other
property not necessary for operations disposed of in the ordinary course of
business;

(b) the sale of inventory in the ordinary course of business and Permitted
Investments;

(c) the sale or other disposition of such assets in an aggregate amount not to
exceed $500,000 in any 12-month period ending on the date of determination
thereof; and

(d) any sale, transfer, license or lease of assets in the ordinary course of
business which are replaced by substitute assets acquired, licensed or leased.

Section 7.7      Transactions with Affiliates.  Parent will not, and will not
permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except:

(a) in the ordinary course of business at prices and on terms and conditions not
less favorable to the Parent or such Subsidiary than could be obtained on an
arm’s-length basis from unrelated third parties;

(b) transactions between or among the Loan Parties;

(c) transactions permitted under Section 7.3;

(d) transactions permitted under  Section 7.4;

(e) any Restricted Payment permitted by Section 7.5; and

(f) transactions permitted under Section 7.6.

Section 7.8      Restrictive Agreements.  Parent will not, and will not permit
any of its  Subsidiaries to, directly or indirectly, enter into, incur or permit
to exist any agreement that prohibits, restricts or imposes any condition upon
(a) the ability of the Parent or any of its Subsidiaries to create, incur or
permit any Lien upon any of its assets or properties, whether now owned or
hereafter acquired, or (b) the ability of any of its Subsidiaries to pay
dividends or other distributions with respect to its Capital Stock, to make or
repay loans or advances to the Parent or any other Subsidiary thereof, to
Guarantee Indebtedness of the Parent or any other Subsidiary thereof or to
transfer any of its property or assets to the Parent or any other Subsidiary
thereof; provided that (i) the foregoing shall not apply to restrictions or
conditions imposed by law or by this Agreement or any other Loan Document,
(ii) the foregoing shall not apply to customary restrictions and conditions
contained in agreements relating to the sale of a Subsidiary or a division,
product line or line of business of the Parent or any Subsidiary pending such
sale, provided such restrictions and conditions apply only to the Subsidiary or
assets that is or are to be sold, such sale is permitted hereunder and such
restrictions do not prohibit such Subsidiary from complying with





98

--------------------------------------------------------------------------------

 



its obligations under this Agreement and the other Loan Documents, (iii) clause
(a) shall not apply to restrictions or conditions imposed by any agreement
relating to secured Indebtedness permitted by this Agreement if such
restrictions and conditions apply only to the property or assets securing such
Indebtedness, (iv) clause (a) shall not apply to customary provisions,
contracts, licenses or in leases prohibiting or  restricting the assignment,
subleasing or sublicensing thereof and (v) clause (a) shall not apply to any
restrictions and conditions imposed by agreements relating to Indebtedness of
any Subsidiary in existence at the time such Subsidiary became a Subsidiary,
provided that any such restriction as not created in contemplation of the
foregoing so long as such restrictions do not prohibit or limit such
Subsidiary’s obligations under this Agreement or the other Loan Documents or the
Loan Parties’ compliance with Section 5.12.

Section 7.9       [Reserved].

Section 7.10     Hedging Transactions.  Parent will not, and will not permit any
of its Subsidiaries to, enter into any Hedging Transaction, other than Hedging
Transactions entered into in the ordinary course of business to hedge or
mitigate risks to which Parent or any of its Subsidiaries is exposed in the
conduct of its business or the management of its liabilities.  Solely for the
avoidance of doubt, the Parent acknowledges that a Hedging Transaction entered
into for speculative purposes or of a speculative nature (which shall be deemed
to include any Hedging Transaction under which the Parent or any of its
Subsidiaries is or may become obliged to make any payment (i) in connection with
the purchase by any third party of any Capital Stock or any Indebtedness or (ii)
as a result of changes in the market value of any Capital Stock or any
Indebtedness) is not a Hedging Transaction entered into in the ordinary course
of business to hedge or mitigate risks.

Section 7.11     Amendment to Material Documents.  Parent will not, and will not
permit any of its Subsidiaries to, amend, modify or waive any of its rights
under (a) its certificate of incorporation, bylaws or other organizational
documents or (b) any Material Agreements, except as expressly permitted in
Section 7.12(b) or in any manner that could not reasonably be expected to have a
material adverse effect on the Lenders, the Administrative Agent, Parent, or any
of its Subsidiaries.

Section 7.12     Prepayments and Amendments.

(a) The Parent will not, and will not permit any of its Subsidiaries to (i)
prepay, redeem, repurchase or otherwise acquire for value any Indebtedness,
other than (A) the Obligations in accordance with the terms of this Agreement,
(B) any Indebtedness owing by any Subsidiary to a Loan Party, (C) with the
proceeds of any Indebtedness which constitutes Permitted Refinancing
Indebtedness, or (D) prepayments, redemptions, repurchases, or other
acquisitions for value of Indebtedness (other than Subordinated Debt) so long as
(1) if the aggregate amounts paid therefor during any Fiscal Year exceeds
$10,000,000, no Default or Event of Default shall have occurred and be
continuing at the time such Investment is made and immediately after giving
effect to such Investment, either (aa) Availability is greater than or equal to
$12,500,000 or (bb) Availability is greater than or equal to $10,000,000 and
Parent and its Subsidiaries’ Fixed Charge Coverage Ratio, on a Pro Forma Basis,
is at least 1.20 to 1.00 and (2) in all other cases, no Default or Event of
Default exists before or





99

--------------------------------------------------------------------------------

 



immediately after giving effect thereto or (ii) make any principal, interest or
other payments on or in respect of any Subordinated Debt that is not expressly
permitted by the subordination provisions applicable to such Subordinated Debt.

(b) The Parent will not, and will not permit any of its Subsidiaries to, agree
to or permit any amendment, modification or waiver of any provision of any
documents, instruments, agreements, or other writings evidencing or executed and
delivered in connection with any Indebtedness or any Subordinated Debt other
than (i) the Obligations in accordance with the terms of this Agreement, (ii)
Indebtedness among Loan Parties, (iii) Indebtedness described in Section 7.1(c)
or Section 7.1(h), and (iv) Indebtedness constituting a Bank Product
Obligations; provided, that no such amendment, modification, or waiver shall be
permitted if such Indebtedness, after giving effect to such amendment,
modification, or waiver, does not constitute Indebtedness permitted under
Section 7.1.

Section 7.13     Accounting Changes.  Parent will not, and will not permit any
of its Subsidiaries to, make any significant change in accounting treatment or
reporting practices, except as required by GAAP, or change the fiscal year of
the Parent or of any of its Subsidiaries, except to change the fiscal year of a
Subsidiary to conform its fiscal year to that of the Parent.

Section 7.14      [Reserved].

Section 7.15     Government Regulation.  Parent will not, and will not permit
any of its Subsidiaries to, (a) be or become subject at any time to any law,
regulation or list of any Governmental Authority of the United States
(including, without limitation, the OFAC list) that prohibits or limits the
Lenders or the Administrative Agent from making any advance or extension of
credit to the Borrowers or from otherwise conducting business with the Loan
Parties, or (b) fail to provide documentary and other evidence of the identity
of the Loan Parties as may be requested by the Lenders or the Administrative
Agent at any time to enable the Lenders or the Administrative Agent to verify
the identity of the Loan Parties or to comply with any applicable law or
regulation, including, without limitation, Section 326 of the Patriot Act at 31
U.S.C. Section 5318.

Section 7.16     Certain Covenants Relating to National Air Time.  Parent will
not, nor shall it permit any of its Subsidiaries to, conduct any business or
enter into any transaction with National Air Time (including, without
limitation, the making of any Investments in National Air Time (whether in the
form of a loan, a capital contribution, the guarantee of Indebtedness, or the
making of any payment of cash for or on behalf of National Air Time), or the
selling or purchasing any assets from or to National Air Time), other than
business and transactions directly related to and in furtherance of the
liquidation and dissolution of National Air Time (and, if such business or
transaction involves the making of any Investment in National Air Time, the
maximum amount permitted to be made after the Restatement Effective Date without
Administrative Agent’s prior written consent shall not exceed $15,000 per
year).  Parent shall not permit National Air Time to (a) conduct any business,
other than business directly related to or in furtherance of the liquidation and
dissolution of National Air Time; (b) dispose of any of its assets, other than
to a Loan Party; (c) incur any Indebtedness; (d) grant any liens or security
interests; or (e) make any Investments (other than in or with respect to a Loan
Party).





100

--------------------------------------------------------------------------------

 



ARTICLE VIII

EVENTS OF DEFAULT

Section 8.1      Events of Default.  If any of the following events (each, an
“Event of Default”) shall occur:

(a) the Borrowers shall fail to pay any principal of any Loan or of any
reimbursement obligation in respect of any LC Disbursement, when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment or otherwise; or

(b) the Borrowers shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount payable under subsection (a) of this Section)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of three Business Days; or

(c) any representation or warranty made or deemed made by or on behalf of the
Parent or any of its Subsidiaries in or in connection with this Agreement or any
other Loan Document (including the Schedules attached hereto and thereto), or in
any amendments or modifications hereof or waivers hereunder or thereunder, or in
any certificate, submitted to the Administrative Agent or the Lenders by any
Loan Party or any representative of any Loan Party pursuant to or in connection
with this Agreement or any other Loan Document shall prove to be incorrect in
any material respect (other than any representation or warranty that is
expressly qualified by a Material Adverse Effect or other materiality qualifier,
in which case such representation or warranty shall prove to be incorrect in any
respect) when made or deemed made or submitted; or

(d) the Parent or any Borrower shall fail to observe or perform any covenant or
agreement contained in Section 5.1, 5.2,  5.3 (with respect to such Person’s
legal existence), or 5.14(b) or Article VI or VII; or

(e) any Loan Party shall fail to observe or perform any covenant or agreement
contained in this Agreement (other than those referred to in subsections (a),
(b) and (d) of this Section) or any other Loan Document, and such failure shall
remain unremedied for 30 days after the earlier of (i) any officer of such Loan
Party becomes aware of such failure, or (ii) notice thereof shall have been
given to the Borrower Agent by the Administrative Agent or any Lender;

(f) any default or event of default by a Loan Party (after giving effect to any
grace period) shall have occurred and be continuing under any documents,
instruments, agreements, or other writings evidencing or executed and delivered
in connection with any Subordinated Debt, or any such document, instrument,
agreement, or other writing shall cease to be in full force and effect, or the
validity or enforceability thereof is disaffirmed by or on behalf of any
subordinated lender party thereto, or any Obligations fail to constitute senior
indebtedness (or words or phrase of similar import) thereunder, or all





101

--------------------------------------------------------------------------------

 



or any part of the Subordinated Debt is accelerated, is declared to be due and
payable or is required to be prepaid or redeemed, in each case before the stated
maturity thereof; or

(g) (i) the Parent or any of its Subsidiaries (whether as primary obligor or as
guarantor or other surety) shall fail to pay any principal of, or premium or
interest on, any Material Indebtedness that is outstanding, when and as the same
shall become due and payable (whether at scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument evidencing or governing such Indebtedness; or any other event shall
occur or condition shall exist under any agreement or instrument relating to any
Material Indebtedness and shall continue after the applicable grace period, if
any, specified in such agreement or instrument, if the effect of such event or
condition is to accelerate, or permit the acceleration of, the maturity of such
Indebtedness; or any Material Indebtedness shall be declared to be due and
payable, or required to be prepaid or redeemed (other than by a regularly
scheduled required prepayment or redemption), purchased or defeased, or any
offer to prepay, redeem, purchase or defease such Indebtedness shall be required
to be made, in each case before the stated maturity thereof; or (ii) there
occurs under any Hedging Transaction an Early Termination Date (as defined in
such Hedging Transaction) resulting from (A) any event of default under such
Hedging Transaction as to which the Parent or any of its  Subsidiaries is the
Defaulting Party (as defined in such Hedging Transaction) and the Hedge
Termination Value owed by the Parent or such Subsidiary as a result thereof is
greater than $500,000 or (B) any Termination Event (as so defined) under such
Hedging Transaction as to which the Parent or any Subsidiary is an affected
party (as so defined) and the Hedge Termination Value owed by the Parent or such
Subsidiary as a result thereof is greater than $500,000 and is not paid;

(h) the Parent or any of its Subsidiaries shall (i) commence a voluntary case or
other proceeding or file any petition seeking liquidation, reorganization or
other relief under any federal, state or foreign bankruptcy, insolvency or other
similar law now or hereafter in effect or seeking the appointment of a
custodian, trustee, receiver, liquidator or other similar official of it or any
substantial part of its property, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (i) of this subsection, (iii) apply for or consent to the appointment
of a custodian, trustee, receiver, liquidator or other similar official for the
Parent or any such Subsidiary or for a substantial part of its assets, (iv) file
an answer admitting the material allegations of a petition filed against it in
any such proceeding, (v) make a general assignment for the benefit of creditors,
or (vi) take any action for the purpose of effecting any of the foregoing; or

(i) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Parent or any of its Subsidiaries or its debts, or any
substantial part of its assets, under any federal, state or foreign bankruptcy,
insolvency or other similar law now or hereafter in effect or (ii) the
appointment of a custodian, trustee, receiver, liquidator or other similar
official for the Parent or any of its Subsidiaries or for a substantial part of
its assets, and in any





102

--------------------------------------------------------------------------------

 



such case, such proceeding or petition shall remain undismissed for a period of
60 days or an order or decree approving or ordering any of the foregoing shall
be entered; or

(j) the Parent or any of its Subsidiaries shall become unable to pay, shall
admit in writing its inability to pay, or shall fail to pay, its debts as they
become due; or

(k) (i) an ERISA Event shall have occurred that, when taken together with other
ERISA Events that have occurred, could reasonably be expected to result in
liability to the Parent and its Subsidiaries in an aggregate amount exceeding
$100,000, (ii) there is or arises an Unfunded Pension Liability (not taking into
account Plans with negative Unfunded Pension Liability) in an aggregate amount
exceeding $100,000, or (iii) there is or arises any potential Withdrawal
Liability in an aggregate amount exceeding $100,000; or

(l) any judgment or order for the payment of money in excess of $1,000,000 in
the aggregate shall be rendered against the Parent or any of its Subsidiaries
(exclusive of (i) any such judgment or order covered by insurance (other than
under a self-insurance program) provided by a financially sound insurer to the
extent a claim therefor has been made in writing and liability therefor has not
been denied by such insurer, and (ii) any customary deductible payable in
connection therewith), and either (i) enforcement proceedings shall have been
commenced by any creditor upon such judgment or order or (ii) there shall be a
period of 30 consecutive days during which a stay of enforcement of such
judgment or order, by reason of a pending appeal or otherwise, shall not be in
effect; or

(m) any non-monetary judgment or order shall be rendered against the Parent or
any of its Subsidiaries that could reasonably be expected, either individually
or in the aggregate, to have a Material Adverse Effect, and there shall be a
period of 30 consecutive days during which a stay of enforcement of such
judgment or order, by reason of a pending appeal or otherwise, shall not be in
effect; or

(n) a Change in Control shall occur or exist; or

(o) the Guaranty and Security Agreement or any other Collateral Document shall
for any reason cease to be valid and binding on, or enforceable against, any
Loan Party, or any Loan Party shall so state in writing, or any Loan Party shall
seek to terminate its obligation under the Guaranty and Security Agreement or
any other Collateral Document (other than the release of any guaranty or
collateral to the extent permitted pursuant to Section 9.11); or

(p) any Lien purported to be created under any Collateral Document shall fail or
cease to be, or shall be asserted by any Loan Party not to be, a valid and
perfected Lien on any Collateral, with the priority required by the applicable
Collateral Documents;

then, and in every such event (other than an event with respect to the Parent or
any of its Subsidiaries described in subsection (h) or (i) of this Section) and
at any time thereafter during the continuance of such event, the Administrative
Agent may, and upon the written request of the Required Lenders shall, by notice
to the Borrower Agent, take any or all of the following actions,





103

--------------------------------------------------------------------------------

 



at the same or different times: (i) terminate the Commitments, whereupon the
Commitment of each Lender shall terminate immediately, (ii) declare the
principal of and any accrued interest on the Loans, and all other Obligations
owing hereunder, to be, whereupon the same shall become, due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Loan Parties, (iii) exercise all remedies
contained in any other Loan Document, and (iv) exercise any other remedies
available at law or in equity; provided that, if an Event of Default specified
in either subsection (h) or (i) shall occur, the Commitments shall automatically
terminate and the principal of the Loans then outstanding, together with accrued
interest thereon, and all fees and all other Obligations shall automatically
become due and payable, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Loan Parties.

Section 8.2      Application of Proceeds from Collateral.  All proceeds from
each sale of, or other realization upon, all or any part of the Collateral by
any Secured Party after an Event of Default arises shall be applied as follows:

(a) first, to the reimbursable expenses of the Administrative Agent incurred in
connection with such sale or other realization upon the Collateral, until the
same shall have been paid in full;

(b) second, to the fees and other reimbursable expenses of the Administrative
Agent, the Swingline Lender and the Issuing Bank then due and payable pursuant
to any of the Loan Documents, until the same shall have been paid in full;

(c) third, to all reimbursable expenses, if any, of the Lenders (other than
Defaulting Lenders) then due and payable pursuant to any of the Loan Documents,
until the same shall have been paid in full;

(d) fourth, to the fees and interest then due and payable under the terms of
this Agreement (other than fees and interest due and payable to any Defaulting
Lender), until the same shall have been paid in full;

(e) fifth, ratably, to (i) the aggregate outstanding principal amount of the
Loans (other than Loans made by any Defaulting Lender), the LC Exposure
constituting unreimbursed draws under any Letter of Credit, the Net
Mark-to-Market Exposure of the Hedging Obligations that constitute Obligations
until the same shall have been paid in full, allocated pro rata among the
Secured Parties (other than Defaulting Lenders) based on their respective pro
rata shares of the aggregate amount of such Loans, such LC Exposure, and Net
Mark-to-Market Exposure of such Hedging Obligations and (ii) to the
Administrative Agent as cash collateral for the undrawn amount of all Letters of
Credit, until the amount of such cash collateral held by the Administrative
Agent equal 105% of the undrawn amount of all Letters of Credit;

(f) sixth, to the Administrative Agent for the account of the Bank Product
Providers, based on their respective pro rata shares of the aggregate amount of
the Bank Product Obligations;

(g) seventh, ratably, to pay the Obligations owing to any Defaulting Lenders;
and





104

--------------------------------------------------------------------------------

 



(h) eighth, to the extent any proceeds remain, to the Borrowers or as otherwise
provided by a court of competent jurisdiction.

All amounts allocated pursuant to the foregoing clauses third through fifth to
the Lenders as a result of amounts owed to the Lenders under the Loan Documents
shall be allocated among, and distributed to, the Lenders pro rata based on
their respective Pro Rata Shares; provided that all amounts allocated to that
portion of the LC Exposure comprised of the aggregate undrawn amount of all
outstanding Letters of Credit pursuant to clause fifth shall be distributed to
the Administrative Agent, rather than to the Lenders, and held by the
Administrative Agent in an account in the name of the Administrative Agent for
the benefit of the Issuing Bank and the Lenders as cash collateral for the LC
Exposure, such account to be administered in accordance with Section
2.24(g).  All cash collateral for LC Exposure shall be applied to satisfy
drawings under the Letters of Credit as they occur; if any amount remains on
deposit on cash collateral after all letters of credit have either been fully
drawn or expired, such remaining amount shall be applied to other Obligations,
if any, in the order set forth above.

 

Notwithstanding the foregoing, (a)  no amount received from any Guarantor
(including any proceeds of  any sale of, or other realization upon, all or any
part of the Collateral owned by such Guarantor) shall be applied to any Excluded
Swap Obligation of such Guarantor and (b)    Bank Product Obligations and
Hedging Obligations shall be excluded from the application described above if
the Administrative Agent has not received written notice thereof (and
acknowledged the same in writing), together with such supporting documentation
as the Administrative Agent may request, from the Bank Product Provider or the
Lender-Related Hedge Provider, as the case may be.  Each Bank Product Provider
or Lender-Related Hedge Provider that has given the notice contemplated by the
preceding sentence shall, by such notice, be deemed to have acknowledged and
accepted the appointment of the Administrative Agent pursuant to the terms of
Article IX hereof for itself and its Affiliates as if a “Lender” party hereto.

 

ARTICLE IX

THE ADMINISTRATIVE AGENT

Section 9.1      Appointment of the Administrative Agent.

(a) Each Lender irrevocably appoints SunTrust Bank as the Administrative Agent
and authorizes it to take such actions on its behalf and to exercise such powers
as are delegated to the Administrative Agent under this Agreement and the other
Loan Documents, together with all such actions and powers that are reasonably
incidental thereto.  The Administrative Agent may perform any of its duties
hereunder or under the other Loan Documents by or through any one or more
sub-agents or attorneys-in-fact appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent or attorney-in-fact may perform any
and all of its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions set forth in this
Article shall apply to any such sub-agent, attorney-in-fact or Related Party and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as the
Administrative Agent.





105

--------------------------------------------------------------------------------

 



(b) The Issuing Bank shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith until such
time and except for so long as the Administrative Agent may agree at the request
of the Required Lenders to act for the Issuing Bank with respect thereto;
provided that the Issuing Bank shall have all the benefits and immunities (i)
provided to the Administrative Agent in this Article with respect to any acts
taken or omissions suffered by the Issuing Bank in connection with Letters of
Credit issued by it or proposed to be issued by it and the application and
agreements for letters of credit pertaining to the Letters of Credit as fully as
if the term “Administrative Agent” as used in this Article included the Issuing
Bank with respect to such acts or omissions and (ii) as additionally provided in
this Agreement with respect to the Issuing Bank.

Section 9.2      Nature of Duties of the Administrative Agent.  The
Administrative Agent shall not have any duties or obligations except those
expressly set forth in this Agreement and the other Loan Documents.  Without
limiting the generality of the foregoing, (a) the Administrative Agent shall not
be subject to any fiduciary or other implied duties, regardless of whether a
Default or an Event of Default has occurred and is continuing, (b) the
Administrative Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except those discretionary rights and powers
expressly contemplated by the Loan Documents that the Administrative Agent is
required to exercise in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.2), provided that the Administrative Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose the Administrative Agent to liability or that is contrary to any Loan
Document or applicable law, including for the avoidance of doubt any action that
may be in violation of the automatic stay under any Debtor Relief Law or that
may effect a forfeiture, modification or termination of property of a Defaulting
Lender in violation of any Debtor Relief Law; and (c) except as expressly set
forth in the Loan Documents, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Parent or any of its Subsidiaries that is communicated to or
obtained by the Administrative Agent or any of its Affiliates in any
capacity.  The Administrative Agent shall not be liable for any action taken or
not taken by it, its sub-agents or its attorneys-in-fact with the consent or at
the request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in Section
10.2) or in the absence of its own gross negligence or willful misconduct as
determined  by a court of competent jurisdiction in a final non-appealable
judgment.  The Administrative Agent shall not be responsible for the negligence
or misconduct of any sub-agents or attorneys-in-fact except to the extent that a
court of competent jurisdiction determines in a final and nonappealable judgment
that the Administrative Agent acted with gross negligence or willful misconduct
in the selection of such sub-agents.  The Administrative Agent shall not be
deemed to have knowledge of any Default or Event of Default unless and until
written notice thereof (which notice shall include an express reference to such
event being a “Default” or “Event of Default” hereunder) is given to the
Administrative Agent by the Borrower Agent or any Lender, and the Administrative
Agent shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with any
Loan Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith, (iii)
the performance or observance of any of the covenants, agreements, or other
terms and conditions set forth in any Loan Document, (iv) the validity,
enforceability,





106

--------------------------------------------------------------------------------

 



effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document, or (v) the satisfaction of any condition set forth in
Article III or elsewhere in any Loan Document, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.  The
Administrative Agent may consult with legal counsel (including counsel for the
Borrowers) concerning all matters pertaining to such duties.

Section 9.3      Lack of Reliance on the Administrative Agent.  Each of the
Lenders, the Swingline Lender and the Issuing Bank acknowledges that it has,
independently and without reliance upon the Administrative Agent, the Issuing
Bank or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each of the Lenders, the Swingline Lender and the Issuing Bank also
acknowledges that it will, independently and without reliance upon the
Administrative Agent, the Issuing Bank or any other Lender and based on such
documents and information as it has deemed appropriate, continue to make its own
decisions in taking or not taking any action under or based on this Agreement,
any related agreement or any document furnished hereunder or thereunder.

Section 9.4      Certain Rights of the Administrative Agent.  If the
Administrative Agent shall request instructions from the Required Lenders with
respect to any action or actions (including the failure to act) in connection
with this Agreement, the Administrative Agent shall be entitled to refrain from
such act or taking such act unless and until it shall have received instructions
from such Lenders, and the Administrative Agent shall not incur liability to any
Person by reason of so refraining.  Without limiting the foregoing, no Lender
shall have any right of action whatsoever against the Administrative Agent as a
result of the Administrative Agent acting or refraining from acting hereunder in
accordance with the instructions of the Required Lenders where required by the
terms of this Agreement.

Section 9.5      Reliance by the Administrative Agent.  The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, posting or other
distribution) believed by it to be genuine and to have been signed, sent or made
by the proper Person.  The Administrative Agent may also rely upon any statement
made to it orally or by telephone and believed by it to be made by the proper
Person and shall not incur any liability for relying thereon.  The
Administrative Agent may consult with legal counsel (including counsel for the
Loan Parties), independent public accountants and other experts selected by it
and shall not be liable for any action taken or not taken by it in accordance
with the advice of such counsel, accountants or experts.

Section 9.6      The Administrative Agent in its Individual Capacity.  The bank
serving as the Administrative Agent shall have the same rights and powers under
this Agreement and any other Loan Document in its capacity as a Lender as any
other Lender and may exercise or refrain from exercising the same as though it
were not the Administrative Agent; and the terms “Lenders,” “Required Lenders,”
“Supermajority Lenders,” or any similar terms shall, unless the context clearly
otherwise indicates, include the Administrative Agent in its individual
capacity.  The bank acting as the Administrative Agent and its Affiliates may
accept deposits from, lend money to, and generally engage in any kind of
business with the Parent or any Subsidiary or Affiliate of the Parent as if it
were not the Administrative Agent hereunder.





107

--------------------------------------------------------------------------------

 



Section 9.7      Successor Administrative Agent.

(a) The Administrative Agent may resign at any time by giving notice thereof to
the Lenders and the Borrower Agent.  Upon any such resignation, the Required
Lenders shall have the right to appoint a successor Administrative Agent,
subject to approval by the Borrower Agent provided that no Default or Event of
Default shall exist at such time.  If no successor Administrative Agent shall
have been so appointed, and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of resignation, then the
retiring Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent which shall be a commercial bank organized under the laws
of the United States or any state thereof or a bank which maintains an office in
the United States.

(b) Upon the acceptance of its appointment as the Administrative Agent hereunder
by a successor, such successor Administrative Agent shall thereupon succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring  Administrative Agent shall be
discharged from its duties and obligations under this Agreement and the other
Loan Documents.  If, within 45 days after written notice is given of the
retiring Administrative Agent’s resignation under this Section, no successor
Administrative Agent shall have been appointed and shall have accepted such
appointment, then on such 45th day (i) the retiring Administrative Agent’s
resignation shall become effective, (ii) the retiring Administrative Agent shall
thereupon be discharged from its duties and obligations under the Loan Documents
and (iii) the Required Lenders shall thereafter perform all duties of the
retiring Administrative Agent under the Loan Documents until such time as the
Required Lenders appoint a successor Administrative Agent as provided
above.  After any retiring Administrative Agent’s resignation hereunder, the
provisions of this Article shall continue in effect for the benefit of such
retiring Administrative Agent and its representatives and agents in respect of
any actions taken or not taken by any of them while it was serving as the
Administrative Agent.

(c) In addition to the foregoing, if a Lender becomes, and during the period it
remains, a Defaulting Lender, and if any Default has arisen from a failure of
any Borrower to comply with Section 2.28(a), then the Issuing Bank and the
Swingline Lender may, upon prior written notice to the Borrower Agent and the
Administrative Agent, resign as Issuing Bank or as Swingline Lender, as the case
may be, effective at the close of business Atlanta, Georgia time on a date
specified in such notice (which date may not be less than five Business Days
after the date of such notice).

Section 9.8      Withholding Tax.

(a) To the extent required by any applicable law, the Administrative Agent may
withhold from any interest payment to any Lender an amount equivalent to any
applicable withholding tax.  If the Internal Revenue Service or any authority of
the United States or any other jurisdiction asserts a claim that the
Administrative Agent did not properly withhold tax from amounts paid to or for
the account of any Lender (because the appropriate form was not delivered or was
not properly executed, or because such





108

--------------------------------------------------------------------------------

 



Lender failed to notify the Administrative Agent of a change in circumstances
that rendered the exemption from, or reduction of, withholding tax ineffective,
or for any other reason), such Lender shall indemnify the Administrative Agent
(to the extent that the Administrative Agent has not already been reimbursed by
the Borrowers and without limiting the obligation of each Borrower to do so)
fully for all amounts paid, directly or indirectly, by the Administrative Agent
as tax or otherwise, including penalties and interest, together with all
expenses incurred, including legal expenses, allocated staff costs and any out
of pocket expenses.

(b) Without duplication of any indemnity provided under subsection (a) of this
Section, each Lender shall also indemnify the Administrative Agent, within 10
days after demand therefor, for (i) any Indemnified Taxes or Other Taxes
attributable to such Lender (to the extent that the Administrative Agent has not
already been reimbursed by the Borrowers and without limiting the obligation of
the Borrowers to do so), (ii) any Taxes attributable to such Lender’s failure to
comply with the provisions of Section 10.4(d) relating to the maintenance of a
Participant Register and (iii) any Excluded Taxes attributable to such Lender,
in each case, that are payable or paid by the Administrative Agent in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this subsection.

Section 9.9      The Administrative Agent May File Proofs of Claim.

(a) In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or any Revolving Credit
Exposure shall then be due and payable as herein expressed or by declaration or
otherwise and irrespective of whether the Administrative Agent shall have made
any demand on any Borrower) shall be entitled and empowered, by intervention in
such proceeding or otherwise:

(i)   to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans or Revolving Credit Exposure
and all other Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders, the Issuing Bank and the Administrative Agent (including any claim for
the reasonable compensation, expenses, disbursements and advances of the
Lenders, the Issuing Bank and the Administrative Agent and its agents and
counsel and all other amounts due the Lenders, the Issuing Bank and the
Administrative Agent under Section 10.3) allowed in such judicial proceeding;
and





109

--------------------------------------------------------------------------------

 



 

(ii)  to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same.

(b) Any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the Issuing Bank to make such payments to the Administrative
Agent and, if the Administrative Agent shall consent to the making of such
payments directly to the Lenders and the Issuing Bank, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Section 10.3.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the
Issuing Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.

Section 9.10     Authorization to Execute Other Loan Documents.  Each Lender
hereby authorizes the Administrative Agent to execute on behalf of all Lenders
all Loan Documents (including, without limitation, the Collateral Documents and
any subordination agreements) other than this Agreement.

Section 9.11     Collateral and Guaranty Matters.  The Lenders irrevocably
authorize the Administrative Agent, at its option and in its discretion:

(a) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon the termination of all Revolving
Commitments, the Cash Collateralization of all reimbursement obligations with
respect to Letters of Credit in an amount equal to 105% of the aggregate LC
Exposure of all Lenders, and the payment in full of all Obligations (other than
contingent indemnification obligations and such Cash Collateralized
reimbursement obligations), (ii) that is sold or to be sold as part of or in
connection with any sale permitted hereunder or under any other Loan Document,
or (iii) if approved, authorized or ratified in writing in accordance with
Section 10.2; and

(b) to release any Loan Party from its obligations under the applicable
Collateral Documents if such Person ceases to be a Subsidiary as a result of a
transaction permitted hereunder.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release its interest
in particular types or items of property, or to release any Loan Party from its
obligations under the applicable Collateral Documents pursuant to this
Section.  In each case as specified in this Section, the Administrative Agent is
authorized, at the Borrowers’ expense, to execute and deliver to the applicable
Loan Party such documents as such Loan Party may reasonably request to evidence
the release of such item of Collateral from the Liens granted under the
applicable Collateral Documents, or to release such





110

--------------------------------------------------------------------------------

 



Loan Party from its obligations under the applicable Collateral Documents, in
each case in accordance with the terms of the Loan Documents and this Section.

Section 9.12      [Reserved].

Section 9.13     Right to Realize on Collateral and Enforce Guarantee.  Anything
contained in any of the Loan Documents to the contrary notwithstanding, each of
the Parent, each Borrower, the Administrative Agent and each Lender hereby agree
that (i) no Lender shall have any right individually to realize upon any of the
Collateral or to enforce the Collateral Documents, it being understood and
agreed that all powers, rights and remedies hereunder and under the Collateral
Documents may be exercised solely by the Administrative Agent, and (ii) in the
event of a foreclosure by the Administrative Agent on any of the Collateral
pursuant to a public or private sale or other disposition, the Administrative
Agent or any Lender may be the purchaser or licensor of any or all of such
Collateral at any such sale or other disposition and the Administrative Agent,
as agent for and representative of the Lenders (but not any Lender or Lenders in
its or their respective individual capacities unless the Required Lenders shall
otherwise agree in writing), shall be entitled, for the purpose of bidding and
making settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such public sale, to use and apply any of the Obligations
as a credit on account of the purchase price for any collateral payable by the
Administrative Agent at such sale or other disposition. Secured Bank Product
Obligations and Hedging Obligations.  No Bank Product Provider or Lender-Related
Hedge Provider that obtains the benefits of Section 8.2, the Collateral
Documents or any Collateral by virtue of the provisions hereof or of any other
Loan Document shall have any right to notice of any action or to consent to,
direct or object to any action hereunder or under any other Loan Document or
otherwise in respect of the Collateral (including the release or impairment of
any Collateral) other than in its capacity as a Lender and, in such case, only
to the extent expressly provided in the Loan Documents.  Notwithstanding any
other provision of this Article to the contrary, the Administrative Agent shall
not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Bank Product Obligations and
Hedging Obligations unless the Administrative Agent has received written notice
of such Obligations, together with such supporting documentation as the
Administrative Agent may request, from the applicable Bank Product Provider or
Lender-Related Hedge Provider, as the case may be.

ARTICLE X

MISCELLANEOUS

Section 10.1     Notices.

(a)      Written Notices.

(i)  Except in the case of notices and other communications expressly permitted
to be given by telephone, or, subject to the provisions of Section 10.1(b),
email, all notices and other communications to any party herein to be effective
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:





111

--------------------------------------------------------------------------------

 



 

 

To the Borrowers:

TESSCO Technologies Incorporated

 

 

375 W. Padonia Road

 

 

Timonium, MD 21093

 

 

Attention: Aric Spitulnik, Chief Financial Officer

 

 

Telecopy Number: 410-229-1679

 

 

 

 

With a copy to (for

 

 

information purposes only):

Ballard Spahr, LLP

 

 

1735 Market Street

 

 

Philadelphia, PA 19103-7599

 

 

Attention: Richard Perelman

 

 

Telecopy Number (215) 864-8999

 

 

 

 

To the Administrative Agent:

SunTrust Bank

 

 

3333 Peachtree Road NE, 4th Floor, East Tower,

 

 

Mail Code:  GA – Atlanta 1981

 

 

Atlanta, Georgia 30326

 

 

Attention:  Portfolio Manager – TESSCO

 

 

Telecopy Number:  (404) 926-5646

 

 

 

 

With a copy to (for

 

 

information purposes only):

SunTrust Bank

 

 

Agency Services

 

 

303 Peachtree Street, N.E. / 25th Floor

 

 

Atlanta, Georgia 30308

 

 

Attention: Doug Weltz

 

 

Telecopy Number: (404) 221-2001

 

 

 

 

To the Issuing Bank:

SunTrust Bank

 

 

Attn: Standby Letter of Credit Dept.

 

 

245 Peachtree Center Ave., 17th FL

 

 

Atlanta, GA  30303

 

 

Telephone: 800-951-7847

 

 

 

 

To the Swingline Lender:

SunTrust Bank Agency Services

 

 

303 Peachtree Street, N.E. / 25th Floor

 

 

Atlanta, Georgia 30308

 

 

Attention: Doug Weltz

 

 

Telecopy Number: (404) 221-2001

 

 

 

 

To any other Lender:

the address set forth in the Administrative Questionnaire or the Assignment and
Acceptance executed by such Lender

 

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto.  All such
notices and other communications shall be effective upon actual receipt by the
relevant Person or, if





112

--------------------------------------------------------------------------------

 



delivered by overnight courier service, upon the first Business Day after the
date deposited with such courier service for overnight (next-day) delivery or,
if sent by telecopy, upon transmittal in legible form by facsimile machine, or,
if sent by certified or registered mail, upon receipt, or, if delivered by hand,
upon delivery; provided that notices delivered to the Administrative Agent, the
Issuing Bank or the Swingline Lender shall not be effective until actually
received by such Person at its address specified in this Section.

(ii)  Any agreement of the Administrative Agent, the Issuing Bank or any Lender
herein to receive certain notices by telephone, email, or facsimile is solely
for the convenience and at the request of the Borrower Agent.  The
Administrative Agent, the Issuing Bank and each Lender shall be entitled to rely
on the authority of any Person purporting to be a Person authorized by Borrower
Agent to give such notice and the Administrative Agent, the Issuing Bank and the
Lenders shall not have any liability to Parent, any Borrower, or other Person on
account of any action taken or not taken by the Administrative Agent, the
Issuing Bank or any Lender in reliance upon such telephonic, email, or facsimile
notice.  The obligation of the Borrowers to repay the Loans and all other
Obligations hereunder shall not be affected in any way or to any extent by any
failure of the Administrative Agent, the Issuing Bank or any Lender to receive
written confirmation of any telephonic, email, or facsimile notice or the
receipt by the Administrative Agent, the Issuing Bank or any Lender of a
confirmation which is at variance with the terms understood by the
Administrative Agent, the Issuing Bank and such Lender to be contained in any
such telephonic, email, or facsimile notice.

(b)      Electronic Communications.

(i)   Notices and other communications to the Lenders and the Issuing Bank
hereunder may be delivered or furnished by electronic communication (including
e‑mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender or the Issuing Bank pursuant to Article II unless such Lender, the
Issuing Bank, as applicable, and the Administrative Agent have agreed to receive
notices under any Section thereof by electronic communication and have agreed to
the procedures governing such communications.  The Administrative Agent or the
Borrower Agent may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

(ii)  Unless the Administrative Agent otherwise prescribes, (i) notices and
other communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or





113

--------------------------------------------------------------------------------

 



communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(iii) The Parent and each Borrower agree that the Administrative Agent may, but
shall not be obligated to, make Communications (as defined below) available to
the Issuing Bank and the other Lenders by posting the Communications on Debt
Domain, Intralinks, Syndtrak, ClearPar or a substantially similar Electronic
System.

(iv) Any Electronic System used by the Administrative Agent is provided “as is”
and “as available.”  The Agent Parties (as defined below) do not warrant the
adequacy of such Electronic Systems and expressly disclaim liability for errors
or omissions in the Communications.  No warranty of any kind, express, implied
or statutory, including, without limitation, any warranty of merchantability,
fitness for a particular purpose, non-infringement of third-party rights or
freedom from viruses or other code defects, is made by any Agent Party in
connection with the Communications or any Electronic System.  In no event shall
the Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to any Loan Party, any Lender, the Issuing Bank or
any other Person or entity for damages of any kind, including, without
limitation, direct or indirect, special, incidental or consequential damages,
losses or expenses (whether in tort, contract or otherwise) arising out of any
Loan Party’s or the Administrative Agent’s transmission of Communications
through an Electronic System.  “Communications” means, collectively, any notice,
demand, communication, information, document or other material provided by or on
behalf of any Loan Party pursuant to any Loan Document or the transactions
contemplated therein which is distributed by the Administrative Agent, any
Lender or the Issuing Bank by means of electronic communications pursuant to
this Section, including through an Electronic System.

(c) Certification of Public Information.  The Parent, each Borrower and each
Lender acknowledge that certain of the Lenders may be Public Lenders and, if
documents or notices required to be delivered pursuant to Section 5.1 or Section
5.2 otherwise are being distributed through Syndtrak, Intralinks or any other
Internet or intranet website or other information platform (the “Platform”), any
document or notice that the Borrower has indicated contains Non-Public
Information shall not be posted on that portion of the Platform designated for
such Public Lenders.  The Borrower Agent agrees to clearly designate all
information provided to the Administrative Agent by or on behalf of the Loan
Parties  which is suitable to make available to Public Lenders.  If the Borrower
has not indicated whether a document or notice delivered pursuant to Section 5.1
or Section 5.2 contains Non-Public Information, the Administrative Agent





114

--------------------------------------------------------------------------------

 



reserves the right to post such document or notice solely on that portion of the
Platform designated for Lenders who wish to receive Non-Public Information.

(d) Private Side Information Contacts.  Each Public Lender agrees to cause at
least one individual at or on behalf of such Public Lender to at all times have
selected the “Private Side Information” or similar designation on the content
declaration screen of the Platform in order to enable such Public Lender or its
delegate, in accordance with such Public Lender’s compliance procedures and
applicable law, including Unites States federal and state securities laws, to
make reference to information that is not made available through the “Public
Side Information” portion of the Platform and that may contain Non-Public
Information with respect to the Parent, any Borrower, its Affiliates or any of
their securities or loans for purposes of United States federal or state
securities laws.  In the event that any Public Lender has determined for itself
not to access any information disclosed through the Platform or otherwise, such
Public Lender acknowledges that (i) other Lenders may have availed themselves of
such information and (ii) none of the Parent, any Borrower, nor the
Administrative Agent has any responsibility for such Public Lender’s decision to
limit the scope of the information it has obtained in connection with this
Agreement and the other Loan Documents.

Section 10.2     Waiver; Amendments.

(a) No failure or delay by the Administrative Agent, the Issuing Bank or any
Lender in exercising any right or power hereunder or under any other Loan
Document, and no course of dealing between the Loan Parties and the
Administrative Agent or any Lender,  shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such right or power, preclude
any other or further exercise thereof or the exercise of any other right or
power hereunder or thereunder.  The rights and remedies of the Administrative
Agent, the Issuing Bank and the Lenders hereunder and under the other Loan
Documents are cumulative and are not exclusive of any rights or remedies
provided by law.  No waiver of any provision of this Agreement or of any other
Loan Document or consent to any departure by the Loan Parties therefrom shall in
any event be effective unless the same shall be permitted by subsection (b) of
this Section, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given.  Without limiting the
generality of the foregoing, the making of a Loan or the issuance of a Letter of
Credit shall not be construed as a waiver of any Default or Event of Default,
regardless of whether the Administrative Agent, any Lender or the Issuing Bank
may have had notice or knowledge of such Default or Event of Default at the
time.

(b) No amendment or waiver of any provision of this Agreement or of the other
Loan Documents (other than the Fee Letter), nor consent to any departure by the
Loan Parties therefrom, shall in any event be effective unless the same shall be
in writing and signed by each of the Parent, each Borrower, and the Required
Lenders, or each of the Parent, each Borrower, and the Administrative Agent with
the consent of the Required Lenders, and then such amendment, waiver or consent
shall be effective only in the





115

--------------------------------------------------------------------------------

 



specific instance and for the specific purpose for which given; provided that,
in addition to the consent of the Required Lenders, no amendment, waiver or
consent shall:

(i)      increase the Commitment of any Lender without the written consent of
such Lender;

(ii)     reduce the principal amount of any Loan or reimbursement obligation
with respect to a LC Disbursement or reduce the rate of interest
thereon,  (other than to waive the Default Interest), or reduce any fees payable
hereunder, without the written consent of each Lender directly affected thereby;

(iii)   postpone the date fixed for any payment of any principal of, or interest
on, any Loan or LC Disbursement or any fees hereunder or reduce the amount of,
waive or excuse any such payment (other than to waive the Default Interest), or
postpone the scheduled date for the termination or reduction of any Commitment,
without the written consent of each Lender directly affected thereby;

(iv)    change Section 2.23(b) or (c) in a manner that would alter the pro rata
sharing of payments required thereby, without the written consent of each
Lender;

(v)     change any of the provisions of this subsection (b) or the definition of
“Required Lenders” or “Supermajority Lenders” or any other provision hereof
specifying the number or percentage of Lenders which are required to waive,
amend or modify any rights hereunder or make any determination or grant any
consent hereunder, without the consent of each Lender;

(vi)    release all or substantially all of the guarantors, or limit the
liability of such guarantors, under any guaranty agreement guaranteeing any of
the Obligations, without the written consent of each Lender;

(vii)   release all or substantially all Collateral (if any) securing any of the
Obligations, without the written consent of each Lender; or

(viii)  (A) increase the advance rates specified in the definition of Borrowing
Base or (B) otherwise change the definition of Availability or Borrowing Base or
any of the definitions used therein if the effect thereof is to increase
Availability, without the written consent of Supermajority Lenders;

(ix)    change Section 8.2,  without the written consent of each Lender; or

(x)     subordinate the Obligations to any other Indebtedness or subordinate the
Liens securing the Obligations to any other Liens (except as expressly
contemplated hereby), without the written consent of each Lender;

provided,  further, that no such amendment, waiver or consent shall amend,
modify or otherwise affect the rights, duties or obligations of the
Administrative Agent, the Swingline Lender or the Issuing Bank without the prior
written consent of such Person.





116

--------------------------------------------------------------------------------

 



(c) Notwithstanding anything to the contrary herein, no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder, except that the Commitment of such Lender may not be increased or
extended, and amounts payable to such Lender hereunder may not be permanently
reduced, without the consent of such Lender (other than reductions in fees and
interest in which such reduction does not disproportionately affect such
Lender).  Notwithstanding anything contained herein to the contrary, this
Agreement may be amended and restated without the consent of any Lender (but
with the consent of the Parent, each Borrower, and the Administrative Agent) if,
upon giving effect to such amendment and restatement, such Lender shall no
longer be a party to this Agreement (as so amended and restated), the
Commitments of such Lender shall have terminated (but such Lender shall continue
to be entitled to the benefits of Sections 2.20,  2.22 and 10.3), such Lender
shall have no other commitment or other obligation hereunder and such Lender
shall have been paid in full all principal, interest and other amounts owing to
it or accrued for its account under this Agreement.

(d) Notwithstanding anything to the contrary herein, the Administrative Agent
may, with the consent of the Borrower Agent only, amend, modify or supplement
any Loan Document to cure any ambiguity, omission, mistake, defect or
inconsistency.

(e) Notwithstanding anything to the contrary herein, this Agreement may be
amended (or amended and restated) with the written consent of the Required
Lenders, the Administrative Agent, the Parent and the Borrowers (i) to add one
or more additional credit facilities to this Agreement, to permit the extensions
of credit from time to time outstanding thereunder and the accrued interest and
fees in respect thereof to share ratably in the benefits of this Agreement and
the other Loan Documents, the Revolving Credit Exposure and any Incremental
Facility and the accrued interest and fees in respect thereof and to include
appropriately the Lenders holding such credit facilities in any determination of
the Required Lenders and (ii) to change, modify or alter Section 2.23(b) or (c)
or any other provision hereof relating to pro rata sharing of payments among the
Lenders to the extent necessary to effectuate any of the amendments (or
amendments and restatements) enumerated in subsection (d) or (e)(i) of this
Section.

Section 10.3     Expenses; Indemnification.

(a) The Borrowers shall pay (i) all reasonable, out-of-pocket costs and expenses
of the Administrative Agent and its Affiliates,  including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent and its
Affiliates, in connection with the syndication of the credit facilities provided
for herein, the preparation and administration of the Loan Documents and any
amendments, modifications or waivers thereof (whether or not the transactions
contemplated in this Agreement or any other Loan Document shall be consummated),
including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent and its Affiliates, (ii) all reasonable out-of-pocket
expenses incurred by the Issuing Bank in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder and (iii) all out-of-pocket costs and expenses (including,
without





117

--------------------------------------------------------------------------------

 



limitation, the reasonable fees, charges and disbursements of outside counsel
but not the allocated cost of inside counsel) incurred by the Administrative
Agent, the Issuing Bank or any Lender in connection with the enforcement or
protection of its rights in connection with this Agreement, including its rights
under this Section, or in connection with the Loans made or any Letters of
Credit issued hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit; provided,  that in the case of this clause (iii), legal fees
and legal expenses shall be limited to the fees and expenses of one legal
counsel for all such Persons, plus one special counsel for each relevant
specialty, plus, if necessary, one local counsel per jurisdiction, provided
that, in the event of any actual or potential conflict of interest, the
Borrowers shall be liable for the fees and expenses of one additional counsel
for each Person or group of Persons subject to each such conflict.

(b) each of the Parent and each Borrower shall indemnify the Administrative
Agent (and any sub-agent thereof), each Lender and the Issuing Bank, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the fees,
charges and disbursements of any counsel for any Indemnitee), and shall
indemnify and hold harmless each Indemnitee from all fees and time charges and
disbursements for attorneys who may be employees of any Indemnitee, incurred by
any Indemnitee or asserted against any Indemnitee by any third party or by the
Parent or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by the Issuing Bank to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) any actual or alleged presence or Release of Hazardous Materials
on or from any property owned or operated by the Parent or any of its
Subsidiaries, or any Environmental Liability related in any way to the Parent or
any of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Parent or any other Loan Party, and regardless of whether any Indemnitee is a
party thereto; provided that (A) such indemnity shall not, as to any Indemnitee,
be available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and non-appealable judgment to have resulted from (1) the gross negligence or
willful misconduct of such Indemnitee; (2) a claim brought by the Parent or any
other Loan Party against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document; (3)
disputes solely between or among the Lenders that do not involve any acts or
omissions of any Loan Party or any Affiliate thereof; or (4) disputes solely
between or among the Lenders and their respective Affiliates that do not involve
any acts or omissions of any Loan Party or any Affiliate thereof (provided,
 further, that the indemnification in this





118

--------------------------------------------------------------------------------

 



clause (b) shall extend to the Administrative Agent (but not the Lenders unless
the dispute involves an act or omission of a Loan Party or an Affiliate thereof)
relative to disputes between or among the Administrative Agent on the one hand,
and one or more Lenders, or one or more of their Affiliates, on the other hand)
and (B) legal fees and legal expenses shall be limited to the fees and expenses
of one legal counsel for all such Indemnitees, plus one special counsel for each
relevant specialty, plus, if necessary, one local counsel per jurisdiction
(provided that, in the event of any actual or potential conflict of interest,
the Borrowers shall be liable for the fees and expenses of one additional
counsel for each Person or group of Persons subject to each such conflict).  No
Indemnitee shall be liable for any damages arising from the use by others of any
information or other materials obtained through any Platform, except as a result
of such Indemnitee’s gross negligence or willful misconduct as determined by a
court of competent jurisdiction in a final and non-appealable judgment.

(c) The Borrowers shall pay, and hold the Administrative Agent, the Issuing Bank
and each of the Lenders harmless from and against, any and all present and
future stamp, documentary, and other similar taxes with respect to this
Agreement and any other Loan Documents, any collateral described therein or any
payments due thereunder, and save the Administrative Agent, the Issuing Bank and
each Lender harmless from and against any and all liabilities with respect to or
resulting from any delay or omission to pay such taxes.

(d) To the extent that any Borrower fails to pay any amount required to be paid
to the Administrative Agent, the Issuing Bank or the Swingline Lender under
subsection (a), (b) or (c) hereof, each Lender severally agrees to pay to the
Administrative Agent, the Issuing Bank or the Swingline Lender, as the case may
be, such Lender’s Pro Rata Share (in accordance with its respective Revolving
Commitment (or Revolving Credit Exposure, as applicable) determined as of the
time that the unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified payment,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent, the Issuing Bank or the Swingline
Lender in its capacity as such.

(e) To the extent permitted by applicable law, neither Parent nor any Borrower
shall assert, and hereby waives, any claim against any Indemnitee, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to actual or direct damages) arising out of, in connection with or as a
result of this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated therein, any Loan or any
Letter of Credit or the use of proceeds thereof; provided, that nothing in this
clause (e) shall relieve Parent or any Borrower of any obligation it may have to
indemnify any Indemnitee against special, indirect, consequential or punitive
damages asserted against such Indemnitee by a third party.

(f)      All amounts due under this Section shall be payable promptly after
written demand therefor.





119

--------------------------------------------------------------------------------

 



Section 10.4     Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that none of the Parent nor any Borrower may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and each Lender, and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an assignee in accordance with the provisions of subsection (b) of this
Section, (ii) by way of participation in accordance with the provisions of
subsection (d) of this Section or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (f) of this Section
(and any other attempted assignment or transfer by any party hereto shall be
null and void).  Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) Any Lender may at any time assign to one or more assignees all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Commitments, Loans and other Revolving Credit Exposure at the time owing
to it); provided that any such assignment shall be subject to the following
conditions:

(i)     Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitments, Loans and other Revolving Credit Exposure at the time
owing to it or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans and
Revolving Credit Exposure outstanding thereunder) or, if the applicable
Commitment is not then in effect, the principal outstanding balance of the Loans
and Revolving Credit Exposure of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Acceptance with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Acceptance, as of the Trade Date) shall not
be less than $5,000,000 and in minimum increments of $1,000,000, unless each of
the Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower Agent otherwise consents (each such consent not to be
unreasonably withheld or delayed).

(ii)    Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and





120

--------------------------------------------------------------------------------

 



obligations under this Agreement with respect to the Loans, other Revolving
Credit Exposure or the Commitments assigned.

(iii)   Required Consents.  No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:

(A) the consent of the Borrower Agent (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) an Event of Default has
occurred and is continuing at the time of such assignment or (y) such assignment
is to a Lender, an Affiliate of such Lender or an Approved Fund of such Lender;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required unless such assignment is to a Lender, an
Affiliate of such Lender or an Approved Fund of such Lender; and

(C) the consent of the Issuing Bank (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding), and the consent of the Swingline
Lender (such consent not to be unreasonably withheld or delayed) shall be
required for any assignment in respect of the Revolving Commitments.

(iv)    Assignment and Acceptance.  The parties to each assignment shall deliver
to the Administrative Agent (A) a duly executed Assignment and Acceptance, (B) a
processing and recordation fee of $3,500, (C) an Administrative Questionnaire
unless the assignee is already a Lender and (D) the documents required under
Section 2.22(f).

(v)     No Assignment to the Certain Persons.  No such assignment shall be made
to (A) the Parent or any of the Parent’s Affiliates or Subsidiaries or (B) to
any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B).

(vi)    No Assignment to Natural Persons.  No such assignment shall be made to a
natural person.

(vii)  Certain Additional Payments.  In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower Agent and the





121

--------------------------------------------------------------------------------

 



Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the Issuing Bank, the Swingline Lender and each other
Lender hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swingline Loans.   Notwithstanding the foregoing, if any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Acceptance, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Acceptance, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.20,  2.22 and 10.3 with respect to
facts and circumstances occurring before the effective date of such assignment;
provided that, except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from such Lender’s having
been a Defaulting Lender.  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this subsection shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with subsection (d)
of this Section.  If the consent of the Borrower Agent to an assignment is
required hereunder (including a consent to an assignment which does not meet the
minimum assignment thresholds specified above), the Borrower Agent shall be
deemed to have given its consent unless it shall object thereto by written
notice to the Administrative Agent within five Business Days after notice
thereof has actually been delivered by the assigning Lender (through the
Administrative Agent)  to the Borrower Agent.

(c) The Administrative Agent, acting solely for this purpose as a non-fiduciary
agent of the Borrowers, shall maintain at one of its offices in Atlanta,
Georgia, a copy of each Assignment and Acceptance delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amount of the Loans and Revolving Credit Exposure
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  Information contained in the Register with respect to any Lender
shall be available for inspection by such Lender at any reasonable time and from
time to time upon reasonable prior notice; information contained in the Register
shall also be available for inspection by the Borrowers at any reasonable time
and from time to time upon reasonable prior notice.  In establishing and
maintaining the Register, the Administrative Agent shall serve as Parent and
each Borrower’s agent





122

--------------------------------------------------------------------------------

 



solely for tax purposes and solely with respect to the actions described in this
Section, and each of Parent and each Borrower hereby agrees that, to the extent
SunTrust Bank serves in such capacity, SunTrust Bank and its officers,
directors, employees, agents, sub-agents and affiliates shall constitute
“Indemnitees.”

(d) Any Lender may at any time, without the consent of, or notice to, any Loan
Party, the Administrative Agent, the Swingline Lender or the Issuing Bank, sell
participations to any Person (other than a natural person, any Loan Party or any
of its Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion
of such Lender’s rights and/or obligations under this Agreement (including all
or a portion of its Commitment and/or the Loans owing to it); provided that
(i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (iii) each of Parent and each Borrower,
the Administrative Agent, the Issuing Bank, the Swingline Lender and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver with respect to the following to the
extent affecting such Participant: (i) increase the Commitment of such Lender;
(ii) reduce the principal amount of any Loan or LC Disbursement or reduce the
rate of interest thereon, or reduce any fees payable hereunder; (iii) postpone
the date fixed for any payment of any principal of, or interest on, any Loan or
LC Disbursement or any fees hereunder or reduce the amount of, waive or excuse
any such payment (other than to waive the Default Interest), or postpone the
scheduled date for the termination or reduction of any Commitment; (iv) change
Section 2.23(b) or (c) in a manner that would alter the pro rata sharing of
payments required thereby; (v) change any of the provisions of Section 10.2(b)
or the definition of “Required Lenders” or “Supermajority Lenders” or any other
provision hereof specifying the number or percentage of Lenders which are
required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder; (vi) release all or substantially
all of the guarantors, or limit the liability of such guarantors, under any
guaranty agreement guaranteeing any of the Obligations; or (vii) release all or
substantially all collateral (if any) securing any of the Obligations.  Subject
to subsection (e) of this Section, each of the Parent and each Borrower agrees
that each Participant shall be entitled to the benefits of Sections 2.20 and
2.22 to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section; provided that such
Participant agrees to be subject to Section 2.26 as though it were a Lender.  To
the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 10.7 as though it were a Lender; provided that such
Participant agrees to be subject to Section 2.23 as though it were a Lender.

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of each of the Parent and each Borrower, maintain a
register in the United States on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”).  The entries in the Participant Register
shall be conclusive, absent manifest





123

--------------------------------------------------------------------------------

 



error, and such Lender shall treat each person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.   The Borrower Agent and
the Administrative Agent shall have inspection rights to such Participant
Register (upon reasonable prior notice to the applicable Lender) solely for
purposes of demonstrating that such Loans or other obligations under the Loan
Documents are in “registered form” for purposes of the Code. For the avoidance
of doubt, the Administrative Agent ( in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

(e) A Participant shall not be entitled to receive any greater payment under
Sections 2.20 and 2.22 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Loan Parties’
prior written consent.  A Participant shall not be entitled to the benefits of
Section 2.22 unless the Borrower Agent is notified of the participation sold to
such Participant and such Participant agrees, for the benefit of the Borrowers,
to comply with Section 2.22(e) and (f) as though it were a Lender.

(f) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including, without limitation, any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

Section 10.5     Governing Law; Jurisdiction; Consent to Service of Process.

(a) This Agreement and the other Loan Documents and any claims, controversy,
dispute or cause of action (whether in contract or tort or otherwise) based
upon, arising out of or relating to this Agreement or any other Loan Document
(except, as to any other Loan Document, as expressly set forth therein) and the
transactions contemplated hereby and thereby shall be construed in accordance
with and be governed by the law (without giving effect to the conflict of law
principles thereof except for Sections 5-1401 and 5-1402 of the New York General
Obligations Law) of the State of New York.

(b) Each of the Parent and each Borrower hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of the
United States District Court for the Southern District of New York, and of the
Supreme Court of the State of New York sitting in New York County, Borough of
Manhattan, and of any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement or any other Loan
Document or the transactions contemplated hereby or thereby, or for recognition
or enforcement of any judgment, and each of the parties hereto hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such District Court or New
York state court or, to the extent permitted by applicable law, such appellate
court.  Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
law.  Nothing in this Agreement or any other Loan





124

--------------------------------------------------------------------------------

 



Document shall affect any right that the Administrative Agent, the Issuing Bank
or any Lender may otherwise have to bring any action or proceeding relating to
this Agreement or any other Loan Document against any Loan Party or its
properties in the courts of any jurisdiction.

(c) Each of the Parent and each Borrower irrevocably and unconditionally waives
any objection which it may now or hereafter have to the laying of venue of any
such suit, action or proceeding described in subsection (b) of this Section and
brought in any court referred to in subsection (b) of this Section.  Each of the
parties hereto irrevocably waives, to the fullest extent permitted by applicable
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to the service of process
in the manner provided for notices in Section 10.1.  Nothing in this Agreement
or in any other Loan Document will affect the right of any party hereto to serve
process in any other manner permitted by law.

Section 10.6     WAIVER OF JURY TRIAL.  EACH PARTY HERETO IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 10.7     Right of Set-off.  In addition to any rights now or hereafter
granted under applicable law and not by way of limitation of any such rights,
each Lender and the Issuing Bank shall have the right, at any time or from time
to time upon the occurrence and during the continuance of an Event of Default,
without prior notice to any Loan Party, any such notice being expressly waived
by each of the Parent and each Borrower to the extent permitted by applicable
law, to set off and apply against all deposits (general or special, time or
demand, provisional or final) of the Loan Parties at any time held or other
obligations at any time owing by such Lender and the Issuing Bank to or for the
credit or the account of the Borrowers against any and all Obligations held by
such Lender or the Issuing Bank, as the case may be, irrespective of whether
such Lender or the Issuing Bank shall have made demand hereunder and although
such Obligations may be unmatured; provided that if any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.28(b) and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the Issuing Banks, and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable





125

--------------------------------------------------------------------------------

 



detail the Obligations owing to such Defaulting Lender as to which it exercised
such right of setoff.  Each Lender and the Issuing Bank agrees promptly to
notify the Administrative Agent and the Borrower Agent after any such set-off
and any application made by such Lender or the Issuing Bank, as the case may be;
provided that the failure to give such notice shall not affect the validity of
such set-off and application.  Each Lender and the Issuing Bank agrees to apply
all amounts collected from any such set-off to the Obligations before applying
such amounts to any other Indebtedness or other obligations owed by any Loan
Party and any of its Subsidiaries to such Lender or the Issuing Bank.

Section 10.8     Counterparts; Integration.  This Agreement may be executed by
one or more of the parties to this Agreement on any number of separate
counterparts, and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.  This Agreement, the Fee Letter, the
other Loan Documents, and any separate letter agreements relating to any fees
payable to the Administrative Agent and its Affiliates constitute the entire
agreement among the parties hereto and thereto and their affiliates regarding
the subject matters hereof and thereof and supersede all prior agreements and
understandings, oral or written, regarding such subject matters.  Delivery of an
executed counterpart to this Agreement or any other Loan Document by facsimile
transmission or by electronic mail in pdf format shall be as effective as
delivery of a manually executed counterpart hereof.

Section 10.9     Survival.  All covenants, agreements, representations and
warranties made by any Loan Party herein and in the certificates, reports,
notices or other instruments delivered in connection with or pursuant to this
Agreement shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of this Agreement and the
other Loan Documents and the making of any Loans and issuance of any Letters of
Credit, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent, the Issuing Bank or
any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated.  The provisions of
Sections 2.20,  2.22, and 10.3 and Article IX shall survive and remain in full
force and effect regardless of the consummation of the transactions contemplated
hereby, the repayment of the Loans, the expiration or termination of the Letters
of Credit and the Commitments or the termination of this Agreement or any
provision hereof.

Section 10.10     Severability.  Any provision of this Agreement or any other
Loan Document held to be illegal, invalid or unenforceable in any jurisdiction,
shall, as to such jurisdiction, be ineffective to the extent of such illegality,
invalidity or unenforceability without affecting the legality, validity or
enforceability of the remaining provisions hereof or thereof; and the
illegality, invalidity or unenforceability of a particular provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

Section 10.11     Confidentiality.  Each of the Administrative Agent, the
Issuing Bank and the Lenders agrees to take normal and reasonable precautions to
maintain the confidentiality of any information relating to the Parent or any of
its Subsidiaries or any of their respective businesses, to the extent designated
in writing as confidential and provided to it by the Parent or





126

--------------------------------------------------------------------------------

 



any of its Subsidiaries, other than any such information that is available to
the Administrative Agent, the Issuing Bank or any Lender on a non-confidential
basis before disclosure by the Parent or any of its Subsidiaries, except that
such information may be disclosed (i) to any Related Party of the Administrative
Agent, the Issuing Bank or any such Lender including, without limitation,
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such information and instructed to keep such information
confidential), (ii) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process (in which case such Person, to the
extent permitted by law and except as disclosure is otherwise permitted under
this Section, shall promptly notify the Borrower Agent thereof, unless, in the
case of any disclosure required as requested by a Governmental Authority, such
Governmental Authority has requested that no such disclosure be made), (iii) to
the extent requested by any regulatory agency or governmental or self-regulating
authority purporting to have jurisdiction over it (including any self-regulatory
authority such as the National Association of Insurance Commissioners), (iv) to
the extent that such information becomes publicly available other than as a
result of a breach of this Section, or which becomes available to the
Administrative Agent, the Issuing Bank, any Lender or any Related Party of any
of the foregoing on a non-confidential basis from a source other than the Parent
or any of its Subsidiaries, (v) in connection with the exercise of any remedy
hereunder or under any other Loan Documents or any suit, action or proceeding
relating to this Agreement or any other Loan Documents or the enforcement of
rights hereunder or thereunder, (vi) subject to execution by such Person of an
agreement containing provisions substantially the same as those of this Section,
to (A) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement, or (B)
any actual or prospective party (or its Related Parties) to any swap or
derivative or other transaction under which payments are to be made by reference
to the Parent and its obligations, this Agreement or payments hereunder, (vii)
to any rating agency, (viii) to the CUSIP Service Bureau or any similar
organization; provided that the information provided to the CUSIP Bureau shall
be limited to the disclosure of usual and customary information necessary to
obtain a CUSIP number or league table credit, or (ix) with the consent of the
Parent.  Any Person required to maintain the confidentiality of any information
as provided for in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such information as such Person would accord its
own confidential information.  In the event of any conflict between the terms of
this Section and those of any other Contractual Obligation entered into with any
Loan Party (whether or not a Loan Document), the terms of this Section shall
govern.  Anything in this Agreement to the contrary notwithstanding, the
Administrative Agent may disclose information concerning the terms and
conditions of this Agreement and the other Loan Documents to loan syndication
and pricing reporting services or in its marketing or promotional materials,
with such information to consist of deal terms and other information customarily
found in such publications or marketing or promotional materials and may
otherwise use the name, logos, and other insignia of any Loan Party and the
Revolving Commitments provided hereunder in any “tombstone” or other
advertisements, on its website or in other marketing materials of the
Administrative Agent.

Section 10.12     Interest Rate Limitation.  Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which may be treated as interest on
such Loan under applicable law (collectively, the “Charges”), shall exceed the
maximum lawful rate of interest (the “Maximum Rate”) which





127

--------------------------------------------------------------------------------

 



may be contracted for, charged, taken, received or reserved by a Lender holding
such Loan in accordance with applicable law, the rate of interest payable in
respect of such Loan hereunder, together with all Charges payable in respect
thereof, shall be limited to the Maximum Rate and, to the extent lawful, the
interest and Charges that would have been payable in respect of such Loan but
were not payable as a result of the operation of this Section shall be cumulated
and the interest and Charges payable to such Lender in respect of other Loans or
periods shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Rate to
the date of repayment (to the extent permitted by applicable law), shall have
been received by such Lender.

Section 10.13     Waiver of Effect of Corporate Seal.  Each Borrower represents
and warrants that neither it nor any other Loan Party is required to affix its
corporate seal to this Agreement or any other Loan Document pursuant to any
Requirement of Law, agrees that this Agreement is delivered by the Loan Parties
under seal and waives any shortening of the statute of limitations that may
result from not affixing the corporate seal to this Agreement or such other Loan
Documents.

Section 10.14     Patriot Act.  The Administrative Agent and each Lender hereby
notifies the Loan Parties that, pursuant to the requirements of the Patriot Act,
it is required to obtain, verify and record information that identifies each of
the Parent and each Borrower, which information includes the name and address of
such Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify such Loan Party in accordance
with the Patriot Act.

Section 10.15     No Advisory or Fiduciary Responsibility.  In connection with
all aspects of each transaction contemplated hereby (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document), each Borrower and each other Loan Party acknowledges and agrees and
acknowledges its Affiliates’ understanding that (i) (A) the services regarding
this Agreement provided by the Administrative Agent and/or the Lenders are
arm’s-length commercial transactions between each Borrower, each other Loan
Party and their respective Affiliates, on the one hand, and the Administrative
Agent and the Lenders, on the other hand, (B) each of the Borrower and the other
Loan Parties have consulted their own legal, accounting, regulatory and tax
advisors to the extent they have deemed appropriate, and (C) the Borrower and
each other Loan Party is capable of evaluating and understanding, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) each of the
Administrative Agent and the Lenders is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for the Borrower, any other Loan Party or any of their respective Affiliates, or
any other Person, and (B) neither the Administrative Agent nor any Lender has
any obligation to the Borrower, any other Loan Party or any of their Affiliates
with respect to the transaction contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the
Administrative Agent, the Lenders and their respective Affiliates may be engaged
in a broad range of transactions that involve interests that differ from those
of the Borrower, the other Loan Parties and their respective Affiliates, and
each of the Administrative Agent and the Lenders has no obligation to disclose
any of such interests to the Borrower, any other Loan Party or any of their
respective Affiliates.  To the fullest extent permitted by law, each of the
Borrower and the other Loan Parties hereby waives





128

--------------------------------------------------------------------------------

 



and releases any claims that it may have against the Administrative Agent or any
Lender with respect to any breach or alleged breach of agency or fiduciary duty
in connection with any aspect of any transaction contemplated hereby.

Section 10.16     Location of Closing.    Each Lender and the Issuing Bank
acknowledges and agrees that it has delivered, with the intent to be bound, its
executed counterparts of this Agreement to the Administrative Agent, 711 5th
Ave, Suite 1401, Manhattan, New York, 10022-3116.  Each of the Parent and each
Borrower acknowledges and agrees that it has delivered, with the intent to be
bound, its executed counterparts of this Agreement and each other Loan Document,
together with all other documents, instruments, opinions, certificates and other
items required under Section 3.1, to the Administrative Agent, 711 5th Ave,
Suite 1401, Manhattan, New York, 10022-3116.  All parties agree that the closing
of the transactions contemplated by this Agreement has occurred in New York.

Section 10.17     Amendment and Restatement.  This Agreement constitutes an
amendment and restatement of the Existing Revolving Credit Agreement effective
from and after the Restatement Effective Date.  The execution and delivery of
this Agreement shall not constitute a novation of any indebtedness or other
obligations owing to Agent, any Lender, Swingline Lender, or Issuing Bank under
the Existing Revolving Credit Agreement based on any facts or events occurring
or existing prior to the execution and delivery of this Agreement.  On the
Restatement Effective Date, the credit facilities described in the Existing
Revolving Credit Agreement shall be amended and supplemented by the facilities
described herein, and all loans, Letters of Credit, and other obligations of any
Borrower outstanding as of such date under the Existing Revolving Credit
Agreement shall be deemed to be loans, Letters of Credit, and obligations
outstanding under the corresponding facilities described herein, without further
action by any Person.  Unless otherwise provided in any other Loan Document, any
fees and interest accrued under the Existing Revolving Credit Agreement shall
accrue up to (but not including) the Restatement Effective Date at the rates and
in the manner provided in the Existing Revolving Credit Agreement but shall be
due and payable at the times and in the manner provided under this
Agreement.  All costs and expenses which were due and owing under the Existing
Revolving Credit Agreement shall continue to be due and owing under, and shall
be due and payable in accordance with, this Agreement.  On and after the
Restatement Effective Date, each and every reference in the Loan Documents to
this Agreement, and to the capitalized terms as defined in this Agreement
(including, without limitation, the terms “Loans.” “Letter of Credit,” and
“Obligations”) shall be deemed to refer to and mean this Agreement, and such
capitalized terms as defined and used in this Agreement.  Each Borrower further
confirms and agrees that all such Loan Documents are and shall remain in full
force and effect on and after the Restatement Effective Date, except as
otherwise expressly provided herein or therein or except to the extent the same
are amended, restated, supplemented or otherwise modified on the Restatement
Effective Date.  The amount of each Lender’s Revolving Commitment, as of the
Restatement Effective Date, shall be as set forth on Schedule I, and Agent and
each Lender shall cooperate in good faith to make all payments and fundings
which Agent and the Lenders must make to reallocate the Revolving Commitments
and the Obligations in respect thereof among the Lenders in accordance with
their respective Revolving Commitments as set forth on Schedule I.

[Continued on following page.]

 

 



129

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

 

PARENT:

 

 

 

 

TESSCO TECHNOLOGIES INCORPORATED, a Delaware corporation

 

 

 

 

 

 

By:

/s/ Aric M. Spitulnik

 

Name:  Aric M. Spitulnik

 

Title:  Senior Vice President

 

 

 

 

 

 

 

BORROWERS:

 

 

 

 

TESSCO INCORPORATED, a Delaware corporation:

 

 

 

 

By:

/s/ Aric M. Spitulnik

 

Name:  Aric M. Spitulnik

 

Title:  Vice President

 

 

 

 

 

 

 

GW SERVICE SOLUTIONS, INC., a Delaware corporation:

 

 

 

 

By:

/s/ Aric M. Spitulnik

 

Name:  Aric M. Spitulnik

 

Title:  Vice President

 

 

 

 

 

 

 

TESSCO SERVICE SOLUTIONS, INC., a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ Aric M. Spitulnik

 

Name:  Aric M. Spitulnik

 

Title:  Vice President

 

 

 

 

 

TCPM, INC., a Delaware corporation

 

 

 

 

By:

/s/ Aric M. Spitulnik

 

Name:  Aric M. Spitulnik

 

Title:  Vice President

 





 

--------------------------------------------------------------------------------

 



 

 

SUNTRUST BANK

 

as the Administrative Agent, as the Issuing Bank, as

 

the Swingline Lender and as the Lender

 

 

 

 

By:

/s/ Christopher M Waterstreet

 

Name:

Christopher M Waterstreet

 

Title:

Director

 





 

--------------------------------------------------------------------------------

 



 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

 

 

By:

/s/ Robert Milhorat

 

Name:

Robert Milhorat

 

Title:

Director

 





 

--------------------------------------------------------------------------------

 



SCHEDULE I

Commitment Amounts

Lender

Revolving
Commitment Amount

SunTrust Bank

$50,000,000.00

Wells Fargo Bank, National Association

$25,000,000.00

TOTAL

$75,000,000.00

 





 

--------------------------------------------------------------------------------

 



SCHEDULE 4.5

Environmental Matters

None.





 

--------------------------------------------------------------------------------

 



SCHEDULE 4.11

Real Estate

1.         Real Estate Owned

a.         Global Logistics Center, 11126 McCormick Road, Hunt Valley, Baltimore
County, Maryland 21031, titled in the name of TESSCO Incorporated.

b.         Americas Logistics Center, 4775 Aircenter Circle, Reno, Washoe
County, Nevada 89502, titled in the name of TESSCO Incorporated.

2.         Real Estate Leased

a.         The Atrium Building, 375 West Padonia Road, Timonium, Baltimore
County, Maryland 21093, TESSCO Technologies Incorporated as Lessee, Atrium
Building, LLC as Lessor.

b.         5250 Prue Road, Building S4, Suite 475, San Antonio, Bexar County,
Texas 78240, GW Service Solutions, Inc. as Lessee, TDC Prue Road, L.P. as
Lessor.

c.         10999 McCormick Road, Hunt Valley, Baltimore County, Maryland 21031,
TESSCO Technologies Incorporated, as Lessee, and MERRITT/BAVAR-VA, LLC as
Lessor.





 

--------------------------------------------------------------------------------

 



SCHEDULE 4.14

Loan Parties and Subsidiaries

1.         Subsidiaries of TESSCO Technologies Incorporated

Name

Ownership
Interest

Jurisdiction of
Incorporation or
Organization

Type of Loan
Party

TESSCO Incorporated

100% of outstanding stock

Delaware

Borrower

GW Service Solutions, Inc.

100% of outstanding stock

Delaware

Borrower

TESSCO Service Solutions, Inc.

100% of outstanding stock

Delaware

Borrower

TCPM, Inc.

100% of outstanding stock

Delaware

Borrower

Wireless Solutions Incorporated

100% of outstanding stock

Maryland

Subsidiary Loan Party

TESSCO Financial Corporation

100% of outstanding stock

Delaware

Subsidiary Loan Party

TESSCO Communications Incorporated

100% of outstanding stock

Delaware

Subsidiary Loan Party

 

2.         Subsidiaries of TESSCO Incorporated

Name

Ownership Interest

Jurisdiction of
Incorporation or
Organization

Type of Loan
Party

TESSCO Business Services, LLC

100% Membership Interest

Delaware

Subsidiary Loan Party

 

3.         Subsidiaries of TESSCO Service Solutions, Inc.

Name

Ownership Interest

Jurisdiction of
Incorporation or
Organization

Type of Loan
Party

TESSCO Integrated Solutions, LLC

100% Membership Interest

Delaware

Subsidiary Loan Party

 

4.         Subsidiaries of GW Service Solutions, Inc.

None.





 

--------------------------------------------------------------------------------

 



5.         Subsidiaries of TCPM, Inc.

None.

6.         Subsidiaries of Wireless Solutions Incorporated

None.

7.         Subsidiaries of TESSCO Financial Corporation

None.

8.         Subsidiaries of TESSCO Communications Incorporated

None.

9.         Subsidiaries of TESSCO Business Services, LLC

None.

10.       Subsidiaries of TESSCO Integrated Solutions, LLC

None.





 

--------------------------------------------------------------------------------

 



SCHEDULE 4.16

Deposit, Collections, and Disbursement Accounts

Account
Number

Financial Institution

Account Holder

Type of Account

 

SunTrust Bank

120 East Baltimore Street

Baltimore, MD 21202

410-986-1858

TESSCO
Technologies
Incorporated

 

 

SunTrust Bank

120 East Baltimore Street

Baltimore, MD 21202

410-986-1858

TESSCO
Technologies
Incorporated

 

 

SunTrust Bank

120 East Baltimore Street

Baltimore, MD 21202

410-986-1858

TESSCO
Technologies
Incorporated

 

 

Wells Fargo Bank, NA

7 St. Paul Street

Baltimore, MD 21202

410-332-5715

TESSCO
Technologies
Incorporated

 

 

Wells Fargo Bank, NA

7 St. Paul Street

Baltimore, MD 21202

410-332-5715

TESSCO
Technologies
Incorporated

 

 

Royal Bank of Canada

PO Box 56562 STN A

Toronto, ON M5W 4L1

Canada

Wells Fargo Bank, NA

7 St. Paul Street

Baltimore, MD 21202

410-332-5715

 

 

 





 

--------------------------------------------------------------------------------

 



SCHEDULE 4.19

Material Agreements

Employment Agreement, dated as of August 29, 2016, by and between the TESSCO
Technologies Incorporated and Murray Wright.

Amended and Restated Employment Agreement, dated as of March 26, 2016, by and
between TESSCO Technologies Incorporated and Robert B. Barnhill, Jr.

Severance and Restrictive Covenant Agreement, dated as of February 2, 2009, by
and between TESSCO Technologies Incorporated and Douglas A. Rein.

Severance and Restrictive Covenant Agreement, dated as of May 27, 2014, by and
between TESSCO Technologies Incorporated and Aric Spitulnik.

Severance and Restrictive Covenant Agreement, dated on or about July 17, 2017,
by and between TESSCO Technologies Incorporated and Elizabeth S. Robinson.

Severance and Restrictive Covenant Agreement, dated as of July 31, 2015, by and
between TESSCO Technologies Incorporated and Craig A. Oldham, as supplemented by
that certain Employment Severance Agreement and General Release, dated as of
October 9, 2017, by and between TESSCO Technologies Incorporated and Craig A.
Oldham.





 

--------------------------------------------------------------------------------

 



SCHEDULE 7.1

Existing Indebtedness

Term loan in the original principal amount of $250,000 with the Baltimore County
Economic Development Revolving Loan Fund, which had a principal balance of
approximately $56,300 as of March 27, 2017.

Contingent obligation to purchase, redeem, retire or otherwise acquire for value
Capital Stock of Parent pursuant to awards granted under equity compensation
plans from time to time to employees or directors of the Loan Parties, in
connection with the exercise of such awards or satisfaction of tax liabilities
upon exercise or payment.

Indebtedness secured by the liens described in Section 7.2 of the Agreement.





 

--------------------------------------------------------------------------------

 



SCHEDULE 7.2

Existing Liens

1.         TESSCO Technologies Incorporated

Delaware Secretary of State

a.          Financing Statement showing the secured party as Hewlett-Packard
Financial Services Company, filed on January 14, 2009 as File No. 20090126489.

b.         Financing Statement showing the secured party as Toyota Motor Credit
Corporation filed on February 22, 2013 as File No. 20130840851.

c.          Financing Statement showing the secured party assignee as Wells
Fargo Equipment Finance, Inc. filed on May 31, 2013 as File No. 20132059526.

d.         Financing Statement showing the secured party as IBM Credit LLC filed
on January 3, 2014 as File No. 20140026187.

e.          Financing Statement showing the secured party as IBM Credit LLC
filed on January 9, 2014 as File No. 20140111542.

g.         Financing Statement showing the secured party as CSI Leasing, Inc.
filed on November 7, 2016 as File No. 20166885006.

h.         Financing Statement showing the secured party as CSI Leasing, Inc.
filed on July 6, 2017 as File No. 20174447659.

2.         TESSCO Incorporated

Land Records for Baltimore County, Maryland

a.         Indemnity Deed of Trust with Assignment of Leases, dated as of June
30, 2004, in favor of Well Fargo Bank, National Association, as successor to
Wachovia Bank, National Association, recorded on June 30, 2004 in Liber 20349,
at folio 137, to secure a real estate loan in the original principal amount of
$4,500,000 [to be released pursuant to Payoff Letter dated as of June 23, 2016
from Wells Fargo Bank, National Association].

b.         Indemnity Deed of Trust, Security Agreement and Assignment of Leases
and Rents, dated as of March 31, 2009, in favor of Baltimore County, Maryland,
recorded on April 1, 2009 in Liber 27863, at folio 443, to secure a loan in the
original principal amount of up to $250,000.

3.         GW Service Solutions, Inc.

None.





 

--------------------------------------------------------------------------------

 



4.         TESSCO Service Solutions, Inc.

None.

5.         TCPM, Inc.

None.

6.         Wireless Solutions Incorporated

None.

7.         TESSCO Financial Corporation

None.

8.         TESSCO Communications Incorporated

None.

9.         TESSCO Business Services, LLC

None.

10.       TESSCO Integrated Solutions, LLC

None.

 





 

--------------------------------------------------------------------------------

 



SCHEDULE 7.4

Existing Investments

None.

 

--------------------------------------------------------------------------------